Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 1 of 109            PageID #: 2429



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 KENNETH F. WYMAN, JR. et al.,           )
                                         )
              Plaintiffs,                )
                                         )
       v.                                )      1:18-cv-00095-JAW
                                         )
 UNITED STATES SURGICAL                  )
 CORPORATION et al.,                     )
                                         )
              Defendants.                )

 ORDER ON PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       A lobster and crab fisherman brings claims against the successor to the

 corporation that disposed of tons of mercury into the Penobscot River based on harm

 he and his business suffered allegedly as a result of shellfish contamination caused

 by the continued presence of mercury in the Penobscot River. The fisherman seeks

 partial summary judgment on his nuisance and strict liability causes of action,

 arguing that past findings in a related Resource Conservation and Recovery Act

 (RCRA) case should be applied to preclude the defense arguments on liability and

 causation and, in the alternative, that he has established liability and causation even

 without application of issue preclusion. Because the Court finds that issue preclusion

 is not proper and that the successor entity has successfully raised genuine disputes

 of material fact as to liability and causation, the Court denies the fisherman’s motion.

 I.    PROCEDURAL HISTORY

       On March 5, 2018, Kenneth F. Wyman, Jr. and F/V Megan K II LLC

 (collectively Mr. Wyman) filed a complaint against United States Surgical
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 2 of 109           PageID #: 2430



 Corporation (U.S. Surgical) and its wholly owned subsidiary Mallinckrodt US LLC

 (Mallinckrodt). Compl. (ECF No. 1); Mallinckrodt US LLC’s Corporate Disclosure

 Statement (ECF No. 13). On May 14, 2018, Mallinckrodt and U.S. Surgical filed a

 partial motion to dismiss for failure to state a claim. Defs.’ Partial Mot. to Dismiss

 (ECF No. 9). On May 30, 2018, Mr. Wyman filed a response to Mallinckrodt and U.S.

 Surgical’s motion to dismiss. Pls.’ Obj. to Defs.’ Partial Mot. to Dismiss (ECF No. 16).

 On June 13, 2018, Mallinckrodt and U.S. Surgical filed a reply to Mr. Wyman’s

 objection. Defs.’ Reply in Supp. of Partial Mot. to Dismiss (ECF No. 22).

       On June 15, 2018, Mallinckrodt and U.S. Surgical answered the Complaint,

 Defs.’ Joint Answer and Affirmative Defenses (ECF No. 23), and on June 27, 2018, Mr.

 Wyman moved to amend the Complaint. Pls.’ Mot. to Amend Compl. (Corrected) (ECF

 No. 25). On July 23, 2018, a Magistrate Judge granted Mr. Wyman’s motion to amend

 without objection, Order Granting Without Obj. Mot. to Amend (ECF No. 30), and Mr.

 Wyman filed his amended complaint that same day. First Am. Compl. (ECF No. 31).

 On August 6, 2018, Mallinckrodt and U.S. Surgical answered the First Amended

 Complaint. Defs.’ Joint Answer to First Am. Compl. and Affirmative Defenses (ECF

 No. 37) (Answer).    On March 6, 2019, the Court denied Mallinckrodt and U.S.

 Surgical’s Partial Motion to Dismiss. Order Denying Defs.’ Partial Mot. to Dismiss

 (ECF No. 50).

       On March 7, 2019, Mr. Wyman filed a motion for partial summary judgment,

 Pls.’ Mot. in Supp. of Mot. for Partial Summ. J. on Liability and Causation for Counts

 I-II and III-IV (ECF No. 52) (Pls.’ Mot.), and a statement of material facts. Pls.’



                                            2
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 3 of 109           PageID #: 2431



 Statement of Material Facts as to Which There Is No Genuine Dispute (ECF No. 54)

 (PSMF). On April 26, 2019, Mallinckrodt and U.S. Surgical filed a response to Mr.

 Wyman’s motion for partial summary judgment, Defs.’ Opp’n to Pls.’ Mot. for Partial

 Summ. J. (ECF No. 66) (Defs.’ Opp’n), a response to Mr. Wyman’s statement of

 material facts, and a statement of additional material facts.         Defs.’ Opposing

 Statement of Material Facts and Statement of Additional Material Facts (ECF No. 67)

 (for Mallinckrodt and U.S. Surgical’s opposing statement of material facts, DRPSMF;

 for Mallinckrodt and U.S. Surgical’s statement of additional material facts, DSAMF).

 On June 7, 2019, Mr. Wyman filed a reply to Mallinckrodt and U.S. Surgical’s

 response, Pls.’ Reply to Defs.’ Opp’n to Pls.’ Mot. for Partial Summ. J. (ECF No. 74)

 (Pls.’ Reply), and a response to Mallinckrodt and U.S. Surgical’s statement of

 additional material facts. Pls.’ Resp. to Defs.’ Statement of Additional Material Facts

 (ECF No. 75).     On October 16, 2019, Mr. Wyman filed an amended reply to

 Mallinckrodt and U.S. Surgical’s statement of additional material facts. Pls.’ Am.

 Resps. to Defs.’ Statement of Additional Material Facts (ECF No. 89) (PRDSAMF).

       Also, on April 26, 2019, Mallinckrodt and U.S. Surgical filed three additional

 documents: a motion pursuant to Federal Rule of Civil Procedure 56(d) to defer or

 deny summary judgment, Defs.’ Rule 56(d) Mot. to Deny or Defer Pls.’ Mot. for Partial

 Summ. J. (ECF No. 63); a cross-motion for partial summary judgment, Defs.’ Cross-

 Mot. for Partial Summ. J. (ECF No. 64); and a statement of material facts in support

 of its cross-motion for partial summary judgment. Statement of Material Facts in

 Supp. of Defs.’ Cross-Mot. for Partial Summ. J. (ECF No. 65) (DSMF). On June 7,



                                           3
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 4 of 109        PageID #: 2432



 2019, Mr. Wyman filed three documents: an opposition to Mallinckrodt and U.S.

 Surgical’s Rule 56(d) motion, Pls.’ Opp’n to Defs.’ Rule 56(d) Mot. (ECF No. 70); an

 opposition to Mallinckrodt and U.S. Surgical’s cross-motion for partial summary

 judgment, Pls.’ Opp’n to Defs.’ Cross-Mot. for Partial Summ. J. (ECF No. 71); and a

 response to Mallinckrodt and U.S. Surgical’s statement of material facts with

 additional material facts. Pls.’ Opposing Statement of Material Facts and Statement

 of Additional Material Facts in Opp’n to Defs.’ Cross-Mot. for Partial Summ. J. (ECF

 No. 72) (for Mr. Wyman’s opposing statement of material facts, PRDSMF; for Mr.

 Wyman’s statement of additional material facts, PSAMF).

       On July 12, 2019, Mallinckrodt and U.S. Surgical filed a reply to Mr. Wyman’s

 response to its Rule 56(d) motion. Reply in Supp. of Defs.’ Rule 56(d) Mot. (ECF No.

 83). Also, on that date, Mallinckrodt and U.S. Surgical filed a reply to Mr. Wyman’s

 response to its cross-motion for partial summary judgment, Reply in Supp. of Defs.’

 Cross-Mot. for Partial Summ. J. (ECF No. 81), and a reply to Mr. Wyman’s statement

 of additional material facts. Defs.’ Reply Statement of Material Facts in Supp. of

 Cross-Mot. for Partial Summ. J. (ECF No. 82) (DRPSAMF).

       On July 21, 2019, Mr. Wyman filed an unopposed motion for oral argument on

 the pending motions, Pls. Mot. for Oral Arg. on Pending Mots. (ECF No. 84); Defs.’

 Resp. to Pls.’ Mot. for Oral Arg. On Pending Mots. (ECF No. 86), which the Court

 granted on July 24, 2019. Order Granting Mot. for Oral Arg./Hr’g (ECF No. 87). The

 Court held oral argument on February 19, 2019. Min. Entry for Proceedings Held

 Before Judge John A. Woodcock, Jr. (ECF No. 94).



                                          4
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 5 of 109                         PageID #: 2433



 II.     FACTUAL BACKGROUND 1

         Since 1987, Mr. Wyman has held a Class III commercial fishing license. PSMF

 ¶ 1; DRPSMF ¶ 1. Prior to 1997, when Maine established Lobster Management

 Zones, there were no limitations on the number or location of the traps Mr. Wyman

 could set; since 1997, his license has authorized him to harvest lobster and crab from

 Lobster Management Zones C and D. 2 PSMF ¶ 1; DRPSMF ¶ 1; DSAMF ¶¶ 2-4;

 PRDSAMF ¶¶ 2-4. Using his commercial fishing vessel, the Megan K II, Mr. Wyman

 harvests lobster and crab from the maximum 800 traps allowed him. PSMF ¶¶ 2-3;

 DRPSMF ¶¶ 2-3. Mr. Wyman has an owner-operated license and must therefore

 personally be on board his boat when fishing. PSMF ¶ 4; DRPSMF ¶ 4. Mr. Wyman

 was fifty-four at the time of his deposition in this matter on December 7, 2018.

 DSAMF ¶ 1; PRDSAMF ¶ 1. F/V Megan K II LLC is a limited liability company

 formed by Mr. Wyman and his wife in January of 2015 for the purpose of engaging in

 maritime and waterfront activities such as fishing for lobsters and crabs. PSMF ¶ 5;

 DRPSMF ¶ 5. In addition to lobster and crab fishing, F/V Megan K II LLC also has

 a mooring service and a bait sales business and Mr. Wyman has a business




 1       The Court states the facts “in the light most hospitable to [non-movants] consistent with record
 support . . ..” Mancini v. City of Providence ex rel. Lombardi, 909 F.3d 32, 37 (1st Cir. 2018) (citing
 Ahern v. Shinseki, 629 F.3d 49, 51 (1st Cir. 2010); Gillen v. Fallon Ambulance Serv., Inc., 283 F.3d 11,
 17 (1st Cir. 2002)).
 2       Mallinckrodt and U.S. Surgical qualify paragraph 1 of Mr. Wyman’s statement of material
 facts by pointing out that Mr. Wyman’s restriction to Zones C and D was not put in place until 1997.
 DRPSMF ¶ 1. The Court reviewed the cited portion of the record, agrees with Mallinckrodt and U.S.
 Surgical, and altered paragraph 1 of Mr. Wyman’s statement of material facts to reflect the record
 more accurately.

                                                    5
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 6 of 109                       PageID #: 2434



 transporting lobster to a wholesaler for other fishermen. 3 DSAMF ¶ 10; PRDSAMF

 ¶ 10.

         U.S. Surgical is a Delaware corporation that is the successor through multiple

 mergers to International Minerals and Chemical Corporation (IMC) and Sobin

 Chemicals Inc. (Sobin) (collectively Mallinckrodt’s Predecessor), which entities owned

 and operated the Orrington, Maine, chlor-alkali chemical plant (the Orrington Plant)

 from when it was built in 1967 until 1982. 4 PSMF ¶¶ 6, 8-9; DRPSMF ¶¶ 6, 8-9. The

 Orrington Plant sits on a 240-acre site located on the banks of the Penobscot River.

 PSMF ¶ 9; DRPSMF ¶ 9. Mallinckrodt is a Delaware limited liability company and

 is a wholly-owned subsidiary of U.S. Surgical. PSMF ¶ 7; DRPSMF ¶ 7. As a result

 of mergers and by operation of law, U.S. Surgical has assumed all liabilities

 associated with ownership and operation of the Orrington Plant from December of

 1967 until April of 1982. PSMF ¶¶ 10, 12; DRPSMF ¶¶ 10, 12. Pursuant to a

 contribution and assumption agreement dated March 1, 2007, Mallinckrodt assumed

 liabilities of U.S. Surgical associated with the ownership and operation of the




 3       The second sentence of paragraph 10 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts reads, “Mr. Wyman also has a business transporting lobster to a wholesaler
 for other fishermen.” DSAMF ¶ 10. Mr. Wyman denies this sentence, saying that this transportation
 is not a business, but rather he is “paid to transport lobsters to the wholesaler for just three other
 fishermen at the same time [his] lobsters are transported.” PRDSAMF ¶ 10. The Court does not see
 a distinction between a “business” and the activity being undertaken by Mr. Wyman in exchange for
 pay. The Court rejects Mr. Wyman’s denial.
 4       Mallinckrodt and U.S. Surgical qualify that portion of paragraph 6 of Mr. Wyman’s statement
 of material facts which states that U.S. Surgical “is the legal successor” to IMC and Sobin, which
 Mallinckrodt and U.S. Surgical say states a legal conclusion unsupported by the record citation.
 DRPSMF ¶ 6. On this motion for summary judgment, the Court is obligated to view the facts in the
 light most favorable to Mallinckrodt and U.S. Surgical as supported by the record. The Court reviewed
 the cited portion of the record, agrees with Mallinckrodt and U.S. Surgical, and altered the statement
 to remove the adjective “legal.”

                                                   6
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 7 of 109                            PageID #: 2435



 Orrington Plant that is the subject of this suit. 5 PSMF ¶ 11; DRPSMF ¶ 11. During

 Mallinckrodt’s Predecessor’s ownership of the Orrington Plant, it supplied chlorine

 to a major part of the paper industry in the state of Maine. DSAMF ¶ 141; PRDSAMF

 ¶ 141. As of August of 1972, the Orrington Plant employed fifty-five people and was

 of great importance to the area of its operation and to the economy of the state of

 Maine. 6 DSAMF ¶ 142; PRDSAMF ¶ 142.

         A.      The Mercury Discharges

         Between December 9, 1967, and April 30, 1982, Mallinckrodt’s Predecessor

 manufactured chlorine and caustic soda at the Orrington Plant under the supervision

 of plant manager and supervisor to the plant manager Peter DeAngelis. PSMF ¶ 13;

 DRPSMF ¶ 13. One byproduct of the chemical production process of manufacturing


 5        Mallinckrodt and U.S. Surgical deny Mr. Wyman’s statement that Mallinckrodt assumed
 “liabilities that are the subject of this suit” on the grounds that it is unsupported by the record citation
 and object to it as stating a legal conclusion. DRPSMF ¶ 11. The Court reviewed the cited portion of
 the record, agrees with Mallinckrodt and U.S. Surgical’s denial, and altered the statement to reflect
 the record more accurately. In their answer to the Amended Complaint, Mallinckrodt and U.S.
 Surgical state that Mallinckrodt assumed “liabilities from the operation of the Orrington, Maine
 chemical plant that is the subject of this suit.” Answer ¶ 5. The Court reads the phrase “that is the
 subject of this suit” in the Answer as referring to the Orrington Plant, rather than “liabilities.”
          Mr. Wyman additionally states that he will refer to Mallinckrodt, U.S. Surgical, and their
 predecessors collectively as “Mallinckrodt.” PSMF ¶ 11. Mallinckrodt and U.S. Surgical object “on the
 grounds that it is inaccurate, vague, and prejudicial to refer to each entity by a term used as a
 designation by some, but not all, of those entities.” DRPSMF ¶ 11. Because Mallinckrodt and U.S.
 Surgical are the non-movants on this motion for summary judgment, the Court will refer to
 Mallinckrodt and U.S. Surgical as distinct from their predecessors.
 6        Mr. Wyman qualifies paragraph 142 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts, arguing that Peter DeAngelis, the former plant manager of the Orrington
 Plant, testified to this statement “but did not provide any evidence of its truth and, even if true, [this
 fact] does not justify the contamination of the Penobscot River estuary from the operation of the plant.”
 PRDSAMF ¶ 142. On this motion for summary judgment where Mallinckrodt and U.S. Surgical are
 the non-movants, the Court must take all reasonable inferences in their favor. The Court regards Mr.
 DeAngelis’ testimony as sufficient record support to include Mallinckrodt and U.S. Surgical’s
 paragraph in its recitation of the undisputed facts. Additionally, because paragraph 142 does not state
 that the economic importance of the Orrington Plant is sufficient justification for the pollution of the
 Penobscot River estuary and because the Court does not interpret this paragraph as an attempted
 economic justification for mercury pollution, the Court disregards the remainder of Mr. Wyman’s
 qualification.

                                                      7
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 8 of 109                         PageID #: 2436



 chlorine and caustic soda is brine sludge, a chemical product that contains mercury

 and other contaminants. PSMF ¶ 14; DRPSMF ¶ 14. Mr. DeAngelis testified that,

 to his understanding, before opening the Orrington Plant, Mallinckrodt’s Predecessor

 had to fill out a wastewater discharge permit application to comply with Maine law. 7

 PSMF ¶ 15; DRPSMF ¶ 15. Mallinckrodt’s Predecessor’s March 7, 1967, permit

 application, which it filed with the Maine Water Improvement Commission (MWIC),

 did not state that Mallinckrodt’s Predecessor would be discharging mercury into the

 Penobscot River. 8 PSMF ¶ 16; DRPSMF ¶ 16. When Mallinckrodt’s Predecessor


 7       Mr. Wyman’s paragraph 15 states “[b]efore Mallinckrodt[‘s Predecessor] could begin
 operations, it was required by 38 M.R.S.A. § 413 to obtain a permit for the discharge of pollutants from
 the then existing Maine Water Improvement Commission,” citing Mr. DeAngelis’ deposition. PSMF
 ¶ 15. The Court first notes that the cited portion of the record does not contain reference to 38 M.R.S.
 § 413, the discharge of pollutants, or the Maine Water Improvement Commission, and so the Court
 removed these references from Mr. Wyman’s statement.
         Mallinckrodt and U.S. Surgical deny the statement on the grounds that Mr. DeAngelis “was
 not competent to testify regarding the Maine legal requirements concerning the discharge of pollutants
 in 1967” and that “[t]o the extent [Mr. Wyman] rel[ies] on Mr. DeAngelis’ description of what his
 attorney told him, that is inadmissible hearsay.” DRPSMF ¶ 15. Additionally, Mallinckrodt and U.S.
 Surgical state that “[b]ecause the record citations vaguely allude to legal requirements without
 competent evidence as to the details of those requirements, the probative value of the evidence is
 substantially outweighed by a danger of unfair prejudice, confusing the issues, or misleading the
 Court,” and that Mr. Wyman has “offered no competent evidence to support [his] assertion for what
 Maine law required with respect to discharge of pollutants in 1967.” DRPSMF ¶ 15. The Court
 reviewed the cited portion of Mr. DeAngelis’ deposition and agrees that alterations to Mr. Wyman’s
 statement are necessary but does not agree that Mallinckrodt and U.S. Surgical have presented
 sufficient grounds for denial. Mr. DeAngelis testified to his personal understanding of the reason for
 filing a permit application. Additional Attachs., Attach. 1, Ex. 7: Excerpts from the Dep. of Peter
 DeAngelis on July 24, 2001 at 12:25-13:07 (ECF No. 56) (DeAngelis Dep.). That his understanding
 may have been influenced by the advice of counsel does not of itself render that personal understanding
 inadmissible hearsay. As Plant Manager, Mr. DeAngelis is competent to testify about regulatory
 matters affecting the plant and furthermore, as people do not learn things in a vacuum, the fact that
 Mr. DeAngelis was aware of this regulatory requirement from what he read or from what he was told
 does not render his personal knowledge hearsay.
         Additionally, the Court does not view Mr. DeAngelis’ testimony as unduly prejudicial or
 confusing. The Court altered Mr. Wyman’s statement to reflect that Mr. DeAngelis was testifying to
 his personal understanding that a permit was required and Mallinckrodt’s Predecessor applied for it.
 8       Mallinckrodt and U.S. Surgical’s qualification of this statement constitutes argument outside
 the scope of the facts asserted in the statement, DRPSMF ¶ 16, and the Court disregards it as violative
 of District of Maine Local Rule 56(c). See Michaud v. Calais Reg’l Hosp., No. 15-cv-00359-NT, 2017
 WL 902133, at *1 n.1 (D. Me. Mar. 7, 2017) (noting that “qualifications” that exceed the scope of the
 original statement are appropriately presented as additional facts rather than qualifications).

                                                    8
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 9 of 109                         PageID #: 2437



 completed its application for a wastewater discharge permit for the Orrington Plant

 in March of 1967—before the plant began operations in December of 1967—it was

 unaware that the plant would be discharging mercury. 9 DSAMF ¶ 121; PRDSAMF

 ¶ 121. At the time, Mallinckrodt’s Predecessor’s understanding of what waste would

 be discharged from the plant was based on discussions with the firm that constructed

 the Orrington Plant.          DSAMF ¶ 122; PRDSAMF ¶ 122.                      The MWIC issued

 Mallinckrodt’s Predecessor a wastewater discharge permit on April 24, 1967. 10 PSMF

 ¶ 17; DRPSMF ¶ 17.

         Mallinckrodt’s Predecessor’s discharge permit required it to have a satisfactory

 measuring and sampling device installed in its discharge outflow line or lines.11


 9        Mr. Wyman qualifies Mallinckrodt and U.S. Surgical’s additional paragraph 121, arguing that
 Mr. DeAngelis “testified that his only source of knowledge about wastewater discharge came from the
 Leonard Construction Company and no other effort was made to determine whether mercury would
 be part of the discharge of wastewater.” PRDSAMF ¶ 121. The Court does not regard this qualification
 as inconsistent with Mallinckrodt and U.S. Surgical’s paragraph 121 and disregards Mr. Wyman’s
 qualification. If Mr. Wyman wished to put in the record the facts he alleges in paragraph 121 of his
 response to Mallinckrodt and U.S. Surgical’s statement of additional material facts, he was free to do
 so in his own statement of material facts.
 10       Mr. Wyman’s paragraph 18 states, “[a]fter the wastewater discharge permit was issued,
 Mallinckrodt[‘s Predecessor] did not report to the M[WIC] that it was discharging mercury into the
 Penobscot River at variance with its permit, as required by the permit,” citing Mr. DeAngelis’
 deposition transcript. PSMF ¶ 18. Mallinckrodt and U.S. Surgical deny this paragraph for several
 reasons, including that “[w]hen it realized it was discharging mercury into the Penobscot River, IMC
 communicated that to the M[WIC].” DRPSMF ¶ 18. The Court reviewed the portion of Mr. DeAngelis’
 deposition transcript cited by Mallinckrodt and U.S. Surgical and agrees that it provides a proper basis
 for their denial, taking all inferences in their favor. In response to the question, “Do you remember
 reporting to the state of Maine . . . that the plant was discharging mercury into the Penobscot River
 prior to commencement of the federal suit under the Rivers and Harbors Act,” Mr. DeAngelis testified
 that he was almost sure that this was discussed with the state. DeAngelis Dep. at 24:22-25:19. The
 Court did not include Mr. Wyman’s paragraph 18.
 11       Mallinckrodt and U.S. Surgical qualify paragraph 19 of Mr. Wyman’s statement of material
 facts by stating that, “[g]iven the lack of competent evidence that the referenced permit required IMC
 to install a device to measure and sample mercury,” paragraph 19 is “irrelevant, prejudicial, and risks
 confusing the issues.” DRPSMF ¶ 19. The Court regards Mallinckrodt and U.S. Surgical’s
 qualification of this statement as argument outside the scope of the facts asserted in the statement
 and rejects the qualification for the reasons expressed in footnote 8, supra.
          Paragraph 20 of Mr. Wyman’s statement of material facts states, “Mallinckrodt[‘s Predecessor]
 did not install a measuring and sampling device in its discharge outflow line sufficiently satisfactory

                                                    9
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 10 of 109                       PageID #: 2438



 PSMF ¶ 19; DRPSMF ¶ 19. From the time the plant began operations, Mallinckrodt’s

 Predecessor had chemists in its on-site laboratory analyze the plant outfall for

 mercury, but the analyses did not reveal the presence of mercury. 12 DSAMF ¶ 123;

 PRDSAMF ¶ 123. Every day from December 9, 1967, until June 1970, the Orrington

 Plant sent mercury-contaminated brine sludge into the facility’s sewer, through the

 facility’s outfall, and directly into the Penobscot River. PSMF ¶ 21; DRPSMF ¶ 21.

 In addition, the Orrington plant discharged mercury through air emissions. 13 PSMF

 ¶ 22; DRPSMF ¶ 22. More mercury was discharged through air emissions than

 through the facility outfall. 14 PSMF ¶ 23; DRPSMF ¶ 23. Mallinckrodt’s Predecessor



 to detect mercury discharges from its plant.” PSMF ¶ 20. Mallinckrodt and U.S. Surgical deny this
 paragraph, arguing that the portion of Mr. DeAngelis’ deposition relied on by Mr. Wyman makes clear
 that Mallinckrodt’s Predecessor did indeed install a device capable of detecting mercury. DRPSMF
 ¶ 20. The Court reviewed the cited portion of the record and, viewing the record in the light most
 favorable to the non-moving parties, agrees with Mallinckrodt and U.S. Surgical. The Court therefore
 did not include Mr. Wyman’s paragraph 20 in its recitation of undisputed facts.
 12       Mr. Wyman qualifies Mallinckrodt and U.S. Surgical’s additional paragraph 123, arguing that
 “[i]n violation of the conditions of its wastewater license from the State of Maine, Mallinckrodt[‘s
 Predecessor] did not install a satisfactory measuring and sampling device in its discharge outflow
 line.” PRDSAMF ¶ 123. For his qualification, Mr. Wyman cites paragraphs 19 and 20 of his statement
 of material facts. PRDSAMF ¶¶ 19-20. The Court already discussed Mr. Wyman’s paragraphs 19 and
 20 and rejects Mr. Wyman’s qualification of Mallinckrodt and U.S. Surgical’s additional paragraph
 123 for the reasons expressed in footnote 11, supra.
 13       Mr. Wyman’s paragraph 22 states that “mercury from the Orrington plant was discharged into
 the Penobscot River from air emissions and groundwater.” PSMF ¶ 22. Mallinckrodt and U.S.
 Surgical qualify this statement on the grounds that “there is no record evidence of whether mercury
 from air emissions ended up in the Penobscot River or, if so, how much.” DRPSMF ¶ 22. Furthermore,
 they deny “that portion of the statement” which says mercury was discharged through groundwater
 because Mr. Wyman “cite[s] no record evidence supporting the statement . . ..” DRPSMF ¶ 22. The
 Court reviewed the cited portions of the record and agrees with Mallinckrodt and U.S. Surgical that,
 viewing the record in the light most favorable to the non-movants, they do not support the portions of
 paragraph 22 that suggest mercury discharged through air emissions entered the Penobscot River or
 that mercury was discharged through groundwater. The Court left these portions of Mr. Wyman’s
 paragraph 22 out of its recitation of undisputed facts.
 14       Mallinckrodt and U.S. Surgical qualify Mr. Wyman’s paragraph 23 on the grounds that “there
 is no evidence of whether mercury from air emissions ended up in the Penobscot River or, if so, how
 much,” and therefore the statement is irrelevant and its probative value is outweighed by the danger
 of unfair prejudice and confusion. DRPSMF ¶ 23. The Court regards Mallinckrodt and U.S. Surgical’s
 qualification of this statement as argument outside the scope of the facts asserted in the statement
 and rejects the qualification for the reasons expressed in footnote 8, supra. The Court does not agree

                                                  10
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 11 of 109                         PageID #: 2439



 knew from the beginning of operations that it was losing mercury through the

 hydrogen gas stream and that it was losing significant amounts of mercury from other

 sources. 15 PSMF ¶¶ 24-25; DRPSMF ¶¶ 24-25. Mr. DeAngelis stated that when the

 Orrington Plant was designed, Mallinckrodt’s Predecessor and the prime design

 contractor considered all the latest technology on safe handling of mercury. 16 PSMF

 ¶ 26; DRPSMF ¶ 26.

         Mallinckrodt’s Predecessor made extensive efforts to determine what was

 causing the loss of mercury but was not successful until early 1970. PSMF ¶ 26;

 DRPSMF ¶ 26. Mallinckrodt’s Predecessor did not request that the off-site research

 laboratory in Libertyville test the wastewater produced by the Orrington Plant for

 mercury discharges until December of 1969, when it sent outfall samples to the

 Libertyville facility. 17 PSMF ¶ 27; DRPSMF ¶ 27; DSAMF ¶ 124; PRDSAMF ¶ 124.




 with Mallinckrodt and U.S. Surgical’s arguments about the danger of unfair prejudice or issue
 confusion.
 15      The Court regards Mallinckrodt and U.S. Surgical’s qualifications of Mr. Wyman’s paragraphs
 24 and 25 as argument outside the scope of the facts asserted in the statements, DRPSMF ¶¶ 24-25,
 and rejects the qualifications for the reasons expressed in footnote 8, supra. The Court does not agree
 with Mallinckrodt and U.S. Surgical’s arguments about the danger of unfair prejudice or issue
 confusion. DRPSMF ¶¶ 24-25.
 16      Mallinckrodt and U.S. Surgical qualify a portion of paragraph 26 of Mr. Wyman’s statement
 of material facts, which reads, in relevant part, “Mallinckrodt’s [Predecessor’s] plant manager claimed
 that the Orrington plant was state of the art at the time of its construction . . ..” PSMF ¶ 26.
 Mallinckrodt and U.S. Surgical point out that the portions of the record cited by Mr. Wyman for this
 proposition are not quite so broad, reflecting only that Mallinckrodt’s Predecessor and the prime design
 contractor considered the latest technology on safe handling of mercury. DRPSMF ¶ 26. The Court
 reviewed the cited portions of the record, agrees with the non-movants, Mallinckrodt and U.S.
 Surgical, and altered Mr. Wyman’s paragraph 26 to more accurately reflect the record. The Court
 regards the remainder of Mallinckrodt and U.S. Surgical’s qualification of paragraph 26 as argument
 outside the scope of the facts asserted in the statement, DRPSMF ¶ 26, and rejects the remainder of
 the qualification for the reasons expressed in footnote 8, supra.
 17      The introductory clause used by Mr. Wyman in his paragraph 27 reads, “Notwithstanding the
 continuous and unaccounted for loss of massive amounts of mercury from the start of operations . . ..”
 PSMF ¶ 27. Mallinckrodt and U.S. Surgical object to this clause, arguing that this language is “vague,
 subjective, and prejudicial” and “is not supported by the record citation.” DRPSMF ¶ 27. The Court

                                                   11
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 12 of 109                        PageID #: 2440



 In April of 1970, the Libertyville research lab sent the Orrington Plant a report

 showing mercury in the plant’s outfall using a different analytical method from the

 on-site lab. 18 PSMF ¶ 28; DRPSMF ¶ 28; DSAMF ¶ 124; PRDSAMF ¶ 124. By at

 least March 18, 1970, Mallinckrodt’s Predecessor was aware of the possibility that it

 was losing mercury in its wastewater discharge of brine sludge because it was in

 possession of an article published in May of 1969 which reported that mercury used

 in chlorine plants is discharged through wastewater brine into aquatic systems,

 where it converts into highly toxic methylmercury and also because Les MacMillan—

 Mallinckrodt’s Predecessor’s “technical guy”—used this article in drafting a

 memorandum regarding mercury loss from the Orrington Plant. 19                         PSMF ¶ 29;



 reviewed the portion of the record cited by Mr. Wyman, agrees with the non-movants, Mallinckrodt
 and U.S. Surgical, and omits the objected-to language.
 18       Mallinckrodt and U.S. Surgical qualify Mr. Wyman’s paragraph 28 to note that the Libertyville
 research lab was not a Mallinckrodt facility. DRPSMF ¶ 28. The Court reviewed the portions of the
 record cited by Mr. Wyman, notes that they do not provide support for the proposition that the
 Libertyville research lab was a Mallinckrodt facility, and omits the language that was the subject of
 Mallinckrodt and U.S. Surgical’s qualification.
 19       Mr. Wyman’s paragraph 29 reads:
          At least by March 18, 1970, Mallinckrodt[‘s Predecessor] was aware that it was losing
          mercury in its wastewater discharge of brine sludge . . . because it was in possession
          of an article written by Swedish scientists published in May 1969, reporting that
          mercury used in chlorine plants is discharged through wastewater brine into aquatic
          systems, where it converts into highly toxic methylmercury . . . and because Les
          MacMillan (Mallinckrodt’s [Predecessor’s] “technical guy” . . .), was actually using the
          Swedish Paper to assess the amount of mercury being discharged by Mallinckrodt[‘s
          Predecessor] through the plant’s brine in March 1970.
 PSMF ¶ 29. Mallinckrodt and U.S. Surgical qualify this paragraph, arguing that “[t]he record citations
 reflect only that Mr. MacMillan reported to Mr. DeAngelis the theoretical possibility of mercury losses
 in brine sludge.” DRPSMF ¶ 29. The Court reviewed the cited portions of the record and agrees that
 the fact Mallinckrodt’s Predecessor possessed the May 1969 article does not establish that it knew of
 mercury loss from wastewater discharge, only that it knew such losses were possible. Supporting this
 view, Mr. MacMillan’s memorandum refers to hypothetical mercury losses through brine sludge and
 does not refer to this scenario as a certainty. Additional Attachments, Attach. 1, Ex. 12: Memo from
 A. L. MacMillan to Peter DeAngelis, Dated March 18, 1970 (ECF No. 57). Taking the record in the
 light most favorable to the non-movants, the Court altered Mr. Wyman’s paragraph 29 to reflect that
 Mallinckrodt’s Predecessor were aware by March 18, 1970, only of the possibility that mercury was
 being lost in wastewater discharge of brine sludge. The Court regards the remainder of Mallinckrodt
 and U.S. Surgical’s qualification as argument outside the scope of the facts asserted in the statement,

                                                   12
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 13 of 109                          PageID #: 2441



 DRPSMF ¶ 29. Mallinckrodt’s Predecessor had also read about the problems posed

 by a chemical plant in Minamata, Japan that was discharging methyl mercury and

 learned about high levels of mercury in fish in the Saint Clair River in Detroit due to

 a nearby chlor-alkali plant. 20 PSMF ¶ 31; DRPSMF ¶ 31. However, prior to receiving

 the results of the Libertyville lab’s analysis in April of 1970, Mallinckrodt’s

 Predecessor was unaware that mercury was being discharged from the plant’s outfall

 or any other waste stream. 21 DSAMF ¶ 125; PRDSAMF ¶ 125.



 DRPSMF ¶ 29, and rejects the remainder of the qualification for the reasons expressed in footnote 8,
 supra.
          Mallinckrodt and U.S. Surgical also admit in part and deny in part Mr. Wyman’s paragraph
 30, which reads:
          Mallinckrodt[‘s Predecessor] knew or should have known about the Swedish Paper at
          least by early May 6, 1969 because it was published as part of an industrial waste
          conference on that date, because the article was also published by the Chlorine
          Institute in 1969 as Pamphlet Number R-10 (request for a copy pending) and because
          since 1967 [Mr.] DeAngelis was a member of the Chlorine Institute and its Mercury
          Abatement Task Force.
 PSMF ¶ 30. Mallinckrodt and U.S. Surgical respond that while they “admit that beginning in 1967
 Mr. DeAngelis was a member of the Chlorine Institute and its Mercury Abatement Task Force,” the
 remainder of paragraph 30 of Mr. Wyman’s statement of material facts is not supported by record
 citations and they deny the remainder of the paragraph on that ground. DRPSMF ¶ 30.
         The Court reviewed the cited portions of the record and agrees with Mallinckrodt and U.S.
 Surgical. The cited portions of Mr. DeAngelis’ deposition do not support the proposition that he should
 have known about a particular publication put out by an organization simply because he was a member
 of that organization. Once this portion of Mr. Wyman’s paragraph 30 is excised, the Court views Mr.
 DeAngelis’ membership in the Chlorine Institute as irrelevant. The Court therefore did not include
 paragraph 30 in its recitation of undisputed facts.
 20       Mr. Wyman cites a New York Times article for the proposition that mercury from the Detroit
 chlor-alkali plant “resulted in the closing of the [Saint Clair R]iver for commercial fishing . . ..” PSMF
 ¶ 31. Mallinckrodt and U.S. Surgical object to citation of the New York Times article, arguing that it
 is “inadmissible hearsay not subject to any exception.” DRPSMF ¶ 31. The Court agrees. Mr. Wyman
 cites the article for its truth—that mercury released from a chlor-alkali facility resulted in the closure
 of the Saint Clair River for commercial fishing. He cannot be citing it for its effect on the reader
 because the article does not of itself establish that anyone at Mallinckrodt’s Predecessor read it. This
 is impermissible hearsay, and the Court excluded that portion of Mr. Wyman’s paragraph 31 which
 relies on the New York Times article.
          The Court regards the remainder of Mallinckrodt and U.S. Surgical’s qualification as
 argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 31, and rejects the
 remainder of the qualification for the reasons expressed in footnote 8 supra.
 21       Mr. Wyman denies Mallinckrodt and U.S. Surgical’s paragraph 125, arguing that
 Mallinckrodt’s Predecessor “knew or should have known that its plant was discharging mercury since
 May 1969” and citing paragraphs 29 and 30 of his statement of material facts. The Court already

                                                    13
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 14 of 109                        PageID #: 2442



         B.     Mitigation Measures

         To reduce mercury discharge, Mallinckrodt’s Predecessor constructed Mac’s

 Pond, the first landfill on the site, around June 15, 1970. 22 PSMF ¶ 32; DRPSMF

 ¶ 32.   Upon learning that there was mercury in the Orrington Plant’s outfall,

 Mallinckrodt’s Predecessor took this action promptly to divert the contaminated brine

 sludge from the effluent stream and contain it. 23 DSAMF ¶ 126; PRDSAMF ¶ 126.

 Mac’s Pond, located on a downgradient between the facility and the Penobscot River,

 was open and unlined. PSMF ¶ 33; DRPSMF ¶ 33. In his deposition, Mr. DeAngelis

 did not remember whether any consideration was given to the potential

 environmental impact of Mac’s Pond’s location on a downgradient. 24 PSMF ¶ 34;



 reviewed Mr. Wyman’s paragraphs 29 and 30 and rejects Mr. Wyman’s denial for the reasons
 expressed in footnote 19, supra. Mr. Wyman may present evidence about what knowledge
 Mallinckrodt’s Predecessor had or should have had at different times, but the non-movants are
 denying these assertions and the proper forum for him to make such arguments is at trial, not a motion
 for summary judgment in which he is the movant.
 22      Mallinckrodt and U.S. Surgical qualify paragraph 32 of Mr. Wyman’s statement of material
 facts, which reads, “The first measure by Mallinckrodt to reduce mercury discharge occurred when the
 company constructed Mac’s Pond, the first landfill on the site, around June 15, 1970.” PSMF ¶ 32.
 Mallinckrodt and U.S. Surgical “admit that IMC constructed Mac’s Pond, the first landfill on the site,
 around June 15, 1970,” and further state that “[o]nce Mac’s Pond was constructed, IMC also ceased all
 direct discharges of brine sludge through the sewer and the outfall.” DRPSMF ¶ 32. The Court
 reviewed the cited portions of the record and agrees with Mallinckrodt and U.S. Surgical that the cited
 portions do not provide support for the statement that this was the first measure taken to reduce
 mercury discharge. The Court therefore excised that portion of paragraph 32.
         The Court regards the remainder of Mallinckrodt and U.S. Surgical’s qualification as
 argument outside the scope of the facts asserted in the statement, DRPRSMF ¶ 32, and rejects the
 remainder of the qualification for the reasons expressed in footnote 8, supra.
 23      Mr. Wyman denies Mallinckrodt and U.S. Surgical’s additional paragraph 126, arguing that
 construction of Mac’s Pond “was not ‘prompt’ because mercury continued to be discharged from the
 plant unabated, directly into the river until June 15, 1970” and “the action was not effective as Mac
 Pond was open and unlined and on a downgradient to the Penobscot River, and no consideration was
 given to the potential environmental impact of the downgradient.” PRDSAMF ¶ 126. The Court views
 these denials as arguments about the success of Mac’s Pond as a remedial measure. But whether
 Mac’s Pond was successful in diverting mercury has no bearing on whether the decision to construct
 Mac’s Pond was prompt. The Court rejects Mr. Wyman’s denial of additional paragraph 126.
 24      Paragraph 34 of Mr. Wyman’s statement of material facts reads, “No consideration was given
 to the potential environmental impact of the downgrade.” PSMF ¶ 34. Mallinckrodt and U.S. Surgical
 deny this paragraph, arguing that this statement is not supported by the record citation, as Mr.

                                                   14
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 15 of 109                       PageID #: 2443



 DRPSMF ¶ 34. Mallinckrodt’s Predecessor never obtained a permit from the United

 States Army Corps of Engineers to discharge waste into the Penobscot River. 25 PSMF

 ¶ 35; DRPSMF ¶ 35.

        On July 27, 1970, the United States brought an action against Mallinckrodt’s

 Predecessor, which was amended on August 21, 1970. 26 PSMF ¶ 36; DRPSMF ¶ 36.

 The complaint alleged that Mallinckrodt’s Predecessor’s effluent waste discharged

 daily and continuously into the Penobscot River contained significant quantities of

 mercury or mercury compounds suspended in solution. PSMF ¶ 37; DRPSMF ¶ 37.

 At his deposition, Mr. DeAngelis had no information with which to dispute these

 allegations. 27 PSMF ¶ 38; DRPSMF ¶ 38.




 DeAngelis testified only that he did not recall whether environmental impact was considered.
 DRPSMF ¶ 34. The Court reviewed the cited portion of the record, agrees with Mallinckrodt and U.S.
 Surgical that it does not provide sufficient support for the statement at issue, and altered paragraph
 34 to more accurately reflect the record.
 25      Mr. Wyman’s paragraph 35 states that “Mallinckrodt[‘s Predecessor] never obtained a permit
 from the U. S. Army Corp of Engineers to discharge waste into the Penobscot River as required by the
 Rivers and Harbors Act of 1899, 33 U.S.C. §407.” PSMF ¶ 35. Mallinckrodt and U.S. Surgical deny
 this statement, arguing that it “assumes a legal requirement for which there is no record evidence.”
 DRPSMF ¶ 35. The Court reviewed the cited portion of the record, which does not mention the Rivers
 and Harbors Act. See DeAngelis Dep. at 58:02-13. The Court concludes that the cited portion of the
 record does not support the portion of the statement that refers to the Rivers and Harbors Act and
 excised that portion of the statement.
 26      Mr. Wyman’s paragraph 36 states, “As a consequence, on July 27, 1970, the United States
 brought an action against Mallinckrodt[‘s Predecessor], which was amended on August 21, 1970.”
 PSMF ¶ 36. Mallinckrodt and U.S. Surgical argue that the prefatory phrase “[a]s a consequence” is
 not supported by the record citation. DRPSMF ¶ 36. The Court reviewed the cited portion of the
 record, agrees with Mallinckrodt and U.S. Surgical for the reasons stated in footnote 25, supra, and
 excised that prefatory phrase from paragraph 36.
 27      Paragraph 38 of Mr. Wyman’s statement of material facts states that “Mallinckrodt had no
 information with which to dispute those allegations.” PSMF ¶ 38. Mallinckrodt and U.S. Surgical
 deny this paragraph on the ground that the given record citation showed only that Mr. DeAngelis, and
 not Mallinckrodt or Mallinckrodt’s Predecessor, had no information with which to dispute the
 allegations in the 1970 federal lawsuit. DRPSMF ¶ 38. The Court reviewed the cited portion of the
 record and agrees with Mallinckrodt and U.S. Surgical. There is no allegation in the record that Mr.
 DeAngelis was a designee of Mallinckrodt or Mallinckrodt’s Predecessor under Federal Rule of Civil
 Procedure 30(b)(6) in the Federal RCRA case nor does the record reflect that he was otherwise
 authorized to make representations about Mallinckrodt or its Predecessor’s scope of knowledge more

                                                  15
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 16 of 109                       PageID #: 2444



         In response to this federal suit, in July of 1970, Mallinckrodt’s Predecessor

 constructed another containment area named Hickel’s Pond, plugged all effluent lines

 from the main cell building, and diverted them into Hickel’s Pond. 28 PSMF ¶ 39;

 DRPSMF ¶ 39; DSAMF ¶ 128; PRDSAMF ¶ 128. Hickel’s Pond, located close to the

 Penobscot River and on a downslope from the Orrington Plant buildings, was

 eventually lined due to concerns about leaching contaminates. PSMF ¶ 40; DRPSMF

 ¶ 40.    Mallinckrodt’s Predecessor instituted a program of “total environmental

 control” which included, among other things, efforts to recycle or recover all mercury;

 over the next approximately five years, Mallinckrodt’s Predecessor reduced mercury

 in the effluent to 0.085 pounds per day. 29 DSAMF ¶ 129; PRDSAMF ¶ 129.

         Mallinckrodt’s Predecessor developed and patented a borohydride system—

 installed in early 1972—designed to permanently curb all mercury in its effluent. 30



 generally, and so his deposition cannot be read as testimony on behalf of Mallinckrodt or its
 Predecessor. The Court altered paragraph 38 accordingly.
 28      Mallinckrodt and U.S. Surgical admit the contents of Mr. Wyman’s paragraph 39 and then
 interpose additional facts outside the scope of the facts asserted in the statement. DRPSMF ¶ 39. The
 Court rejects Mallinckrodt and U.S. Surgical’s qualification for the reasons expressed in footnote 8,
 supra.
         Paragraph 127 of Mallinckrodt and U.S. Surgical’s statement of additional material facts
 reads, “[Mallinckrodt’s Predecessor] ceased all direct discharge of brine sludge through the sewer and
 the outfall before July 27, 1970, when the federal government sued [Mallinckrodt’s Predecessor].”
 DSAMF ¶ 127. Mr. Wyman denies additional paragraph 127, arguing that it is not supported by the
 record evidence. PRDSAMF ¶ 127. The Court reviewed the cited portions of the record, agrees with
 Mr. Wyman, and did not include additional paragraph 127 in its recitation of undisputed facts.
         The Court regards Mr. Wyman’s qualification of paragraph 128 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 128, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 29      The Court regards Mr. Wyman’s qualification of paragraph 129 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 129, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 30      Mr. Wyman qualifies paragraph 130 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts. PRDSAMF ¶ 130. First, he argues that “[t]he testimony cited shows
 uncertainty by Mr. DeAngelis about the borohydride system . . ..” PRDSAMF ¶ 130. The Court

                                                  16
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 17 of 109                       PageID #: 2445



 DSAMF ¶ 130; PRDSAMF ¶ 130. The total environmental control program also

 included measures to eliminate mercury air emissions, which included but were not

 limited to installation of heat exchangers to cool hydrogen and keep mercury

 contained in cells, a brink mist eliminator to remove mercury particulates prior to

 emission, and a state-of-the-art molecular sieve. 31 DSAMF ¶ 131; PRDSAMF ¶ 131.

 The molecular sieve was installed in 1972 and reduced mercury air emissions. 32

 DSAMF ¶ 132; PRDSAMF ¶ 132. Mallinckrodt’s Predecessor replaced all wooden

 walkways with fiberglass walkways because it was easier to clean and remove

 mercury from the fiberglass walkways. DSAMF ¶ 133; PRDSAMF ¶ 133. These

 measures were among many taken in the early 1970s to contain or eliminate mercury

 discharges; they were not implemented earlier because the plant operators had been

 unaware of the need for them. 33 DSAMF ¶ 134; PRDSAMF ¶ 134.



 reviewed the cited portions of the record and rejects this portion of Mr. Wyman’s qualification. The
 testimony cited supports an inference in favor of non-movants Mallinckrodt and U.S. Surgical that the
 system Mr. DeAngelis was referring to was indeed the borohydride system. See DeAngelis Dep. at
 101:18-102:02. Second, Mr. Wyman contends that “Mr. DeAngelis admitted that there were sources
 of mercury in the effluent that was not addressed by the system.” PRDSAMF ¶ 130. The Court does
 not view this qualification as inconsistent with additional paragraph 130, which states only that the
 system was designed to curb all mercury in its effluent. The Court rejects this portion of Mr. Wyman’s
 qualification.
 31      The Court regards Mr. Wyman’s qualification of paragraph 131 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 131, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 32      Paragraph 132 of Mallinckrodt and U.S. Surgical’s statement of additional material facts
 reads, “The molecular sieve was installed in 1972 and effectively reduced mercury air emissions.”
 DSAMF ¶ 132. Mr. Wyman qualifies this paragraph as to the word “effectively” because “Mr.
 DeAngelis could not compare mercury emissions before the sieve was installed with after it was
 installed.” PRDSAMF ¶ 132. The Court did not include the word “effectively,” but notes that exclusion
 of that word does not change the meaning of the paragraph.
 33      Mr. Wyman denies paragraph 134 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, contending that “Mr. DeAngelis testified that the measures were not undertaken ‘in
 the beginning’ . . ., not that they could not have been implemented earlier.” PRDSAMF ¶ 134. The
 Court does not read additional paragraph 134 as saying that these measures could not have been taken
 earlier and disregards Mr. Wyman’s denial as moot.

                                                  17
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 18 of 109                       PageID #: 2446



        In 1980, Mallinckrodt’s Predecessor capped landfills with impervious

 materials to prevent pollution. 34 PSMF ¶ 42; DRPSMF ¶ 42. While Mallinckrodt’s

 Predecessor owned and operated the Orrington Plant, there were mercury spills and

 releases at the facility. 35 PSMF ¶ 43; DRPSMF ¶ 43. Beginning in 1972, the federal

 government authorized Mallinckrodt’s Predecessor—through issuance of a National

 Pollutant Discharge Elimination System (NPDES) permit from the Army Corps of

 Engineers and a consent decree—to discharge small amounts of mercury in the

 plant’s outfall; though there were violations of the discharge limits of the permit

 between August of 1973 and April of 1982, these violations were extremely infrequent

 and were promptly reported and corrected when they occurred. 36                       PSMF ¶ 44;


 34       Mr. Wyman’s paragraph 41 states, “It was more difficult for Mallinckrodt[‘s Predecessor] to
 control mercury releases through air emissions, which was a long-term project for Mallinckrodt[‘s
 Predecessor] that did not begin until 1973.” PSMF ¶ 41. Mallinckrodt and U.S. Surgical deny this
 statement on two grounds; the first is that Mr. DeAngelis’ statement makes clear that Mallinckrodt’s
 Predecessor did indeed take steps to curb air emissions of mercury prior to 1973. DRPSMF ¶ 41. The
 Court reviewed the portions of the record put forth by both parties and agrees with the non-movants
 Mallinckrodt and U.S. Surgical that efforts to curb air emission did take place before 1973.
 Additionally, based on the cited portions of the record, the Court concludes that whether curbing air
 emissions was “more difficult” for Mallinckrodt’s Predecessor is a disputed issue of fact. For these
 reasons, the Court did not include paragraph 41 in its recitation of undisputed facts.
          The Court regards Mallinckrodt and U.S. Surgical’s qualification of Mr. Wyman’s paragraph
 42 as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 42, and rejects
 the qualification for the reasons expressed in footnote 8, supra.
 35       The Court regards Mallinckrodt and U.S. Surgical’s qualification of Mr. Wyman’s paragraph
 43 as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 43, and rejects
 the qualification for the reasons expressed in footnote 8, supra.
 36       Mallinckrodt and U.S. Surgical qualify Mr. Wyman’s paragraph 44, which reads, “After
 Mallinckrodt[’s Predecessor] was issued a NPDES permit from the Army Corp of Engineers in August
 1973 until April 1982, there were violations of the discharge limits of the permit.” PSMF ¶ 44.
 Mallinckrodt and U.S. Surgical argue that these violations occurred “between August 1973 and April
 1982, not until April 1982.” DRPSMF ¶ 44 (emphasis omitted). The Court reviewed the cited portion
 of the record and agrees with the non-movants Mallinckrodt and U.S. Surgical. Accordingly, the Court
 altered paragraph 44 to more accurately reflect the record.
          The Court regards the remainder of Mallinckrodt and U.S. Surgical’s qualification of Mr.
 Wyman’s paragraph 44 as argument outside the scope of the facts asserted in the statement, DRPSMF
 ¶ 44, and rejects the remainder of the qualification for the reasons expressed in footnote 8, supra.
          Mr. Wyman qualifies paragraph 135 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts, asserting that “[t]he First Amended Complaint alleged the permit was issued

                                                  18
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 19 of 109                        PageID #: 2447



 DRPSMF ¶ 44; DSAMF ¶¶ 135-36; PRDSAMF ¶¶ 135-36. Discharges of mercury

 from the Orrington Plant under the ownership and operation of Mallinckrodt’s

 Predecessor continued until it sold the facility in 1982. 37 PSMF ¶ 45; DRPSMF ¶ 45.

 It was not practicable for Mallinckrodt’s Predecessor to operate the Orrington Plant

 without discharging some mercury into the Penobscot River. 38 PSMF ¶ 46; DRPSMF

 ¶ 46.

         The Maine Department of Environmental Protection (Maine DEP) began

 identifying and regulating hazardous wastes in 1980, at which time industrial

 wastewater discharges subject to regulation under the Clean Water Act were

 excluded from its definition of hazardous wastes. 39 DSAMF ¶ 137; PRDSAMF ¶ 137.

 Mallinckrodt’s Predecessor’s discharges were subject to regulation under the Clean




 in August 1973” and “[t]he record cited by [Mallinckrodt and U.S. Surgical] refers to a permit that was
 issued ‘in 1972 or so.’” PRDSAMF ¶ 135. Though the Court expects that there is a definitive answer
 to when the permit was issued, and furthermore does not view the answer to this question as
 dispositive of the underlying issues relevant to this motion for summary judgment, the Court takes
 the inference, reasonably supported by the record and in favor of the non-movants, that the permit
 was issued in 1972.
 37       The Court regards Mallinckrodt and U.S. Surgical’s qualification of Mr. Wyman’s paragraph
 45 as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 45, and rejects
 the qualification for the reasons expressed in footnote 8, supra.
 38       The Court regards Mallinckrodt and U.S. Surgical’s qualification of Mr. Wyman’s paragraph
 46 as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 46, and rejects
 the qualification for the reasons expressed in footnote 8, supra. However, the Court reviewed the
 portions of the record cited by Mr. Wyman and replaced the word “possible,” used in paragraph 46,
 with the word “practicable” to more accurately reflect the record. See Additional Attachs., Attach. 1,
 Ex. 20: Letter from Peter DeAngelis to EPA, Dated August 16, 1972 at 4 (ECF No. 58).
 39       Mr. Wyman qualifies this paragraph, stating that “[t]he exclusion does not apply to hazardous
 waste discharged from December 1967 until the enactment of regulations under the 1972 amendments
 to the Clean Water Act” and that “[l]ater amendments to the DEP regulations clarified that the
 exemption only applies to discharges ‘in fact’ regulated by the Clean Water Act.” PRDSAMF ¶ 137.
 In light of paragraph 138 of Mallinckrodt and U.S. Surgical’s statement of additional material facts,
 which states that Mallinckrodt’s Predecessor’s discharges prior to 1973 were not exempt from the
 definition of hazardous wastes, DSAMF ¶ 138, and which Mr. Wyman admits, PRDSAMF ¶ 138, the
 Court regards Mr. Wyman’s qualification as moot.

                                                   19
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 20 of 109                          PageID #: 2448



 Water Act from at least 1973 onward. 40 DSAMF ¶ 138; PRDSAMF ¶ 138. The human

 health expert for the plaintiffs in the case Natural Resources Defense Council, Inc.

 and the Maine People’s Alliance filed against Mallinckrodt Inc. in the United States

 District Court for the District of Maine with docket number 1:00-cv-00069-JAW

 (Federal RCRA Case) testified that, prior to research conducted in the 1980s, no one

 knew that low levels of exposure to methylmercury could cause human health

 problems. 41 DSAMF ¶ 140; PRDSAMF ¶ 140.




 40       Paragraph 139 of Mallinckrodt and U.S. Surgical’s statement of additional material facts
 reads, “[Mallinckrodt’s Predecessor] was unaware in the early 1970s of any impact of mercury
 contaminated sediments on marine life in the Penobscot River and Bay.” DSAMF ¶ 139. Mr. Wyman
 denies this paragraph, pointing out that the cited portion of the record “states that Mr. DeAngelis
 claimed that he personally was not aware of the impact of mercury contaminated sediments on marine
 life.” PRDSAMF ¶ 139. It is not the Court’s understanding that Mr. DeAngelis was a Rule 30(b)(6)
 designee testifying on behalf of Mallinckrodt’s Predecessor. Even if he were, his personal lack of
 awareness is not sufficient for the Court to draw an inference that the entire company was unaware.
 The Court did not include paragraph 139 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts in its recitation of the undisputed facts; in light of this, the Court views the remainder
 of Mr. Wyman’s denial as moot.
 41       Mr. Wyman qualifies Mallinckrodt and U.S. Surgical’s additional paragraph 140, arguing as
 follows:
          Dr. [Phillipe] Grandjean testified in the cited transcript that when he was researching
          in the 1980s “we were very much aware that methylmercury was extremely toxic to
          the developing brain.” He testified that he conducted research to understand the
          effects of small doses, but he did not testify that “no one knew prior to his research
          about smaller doses and he did not define what he considered to be “smaller doses.” In
          fact, Mallinckrodt’s [Predecessor’s] own consultant (T.W. Beak Consultants) issued a
          report to Mallinckrodt[‘s Predecessor] in 1972 that stated that the “toxicity of mercury
          and its compounds has been known since antiquity, but the realization that mercury
          discharged to the environment in small traces could be hazardous is recent.” Reference
          was made in the Beak report to a Swedish study published in 1969 by Jensen and
          Jernelov describing the methylation in sediments that “is one of the most hazardous
          pathways for mercury pollution.”
 PRDSAMF ¶ 140. The Court reviewed the cited portions of the record and disregards Mr. Wyman’s
 qualification. In the portion of the record cited by Mallinckrodt and U.S. Surgical, Dr. Grandjean
 testifies that while scientists knew that small doses of lead could do subtle damage to the brain, “we
 did not know about methyl mercury . . ..” DSAMF, Attach. 3, Ex. 3: Phase I Trial Tr. Excerpts at March
 07 Part 1 14:05-19. On this motion for summary judgment where Mallinckrodt and U.S. Surgical are
 the non-movants, the Court views this testimony as sufficient to draw the reasonable inference for
 purposes of this motion only that scientists did not know about the risks posed by small doses of
 methylmercury prior to the early 1980s.

                                                   20
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 21 of 109                          PageID #: 2449



         Hanlin Group, Inc. (Hanlin), the company which purchased the Orrington

 Plant from Mallinckrodt’s Predecessor in 1982, allowed the plant to fall into

 mechanical and environmental disrepair, including cracks in the concrete floors

 around the plant’s cells and collection system, cell supports giving way, worn out cell

 switches, problems with the anode adjusting system, poor maintenance on the

 pollution control systems, and piping leaks in the brine field. 42 DSAMF ¶ 143;

 PRDSAMF ¶ 143. Some of this disrepair caused mercury releases to the environment

 beyond the Orrington Plant. DSAMF ¶ 143; PRDSAMF ¶ 143. Toward the end of its

 ownership, Hanlin had financial troubles that caused it to deviate from a consent

 decree with the federal government. DSAMF ¶ 144; PRDSAMF ¶ 144. Hanlin sold

 the plant to HoltraChem Manufacturing, which had a rash of spill events—some

 related to equipment failure and some to operator error. DSAMF ¶ 145; PRDSAMF

 ¶ 145. Hanlin was responsible for sixty-one known spills or releases during the period

 it owned the Orrington Plant. DSAMF ¶ 146; PRDSAMF ¶ 146.




 42       Mr. Wyman requests that the Court strike paragraph 143 of Mallinckrodt and U.S. Surgical’s
 statement of additional material facts:
          Its only relevance is to challenge the ruling by Judge Carter in Maine People’s Alliance
          that that “[t]he evidence was clear that Mallinckrodt has been a dominant source of
          mercury in the Penobscot River.” This ruling was affirmed on appeal and Mallinckrodt
          had the opportunity to challenge it again in the Phase II proceedings but failed to do
          so. At this point [Mallinckrodt and U.S. Surgical] are precluded from challenging this
          ruling. In any event, there is no quantification of any mercury discharges by Hanlin.
 PRDSAMF ¶ 143 (some alternations in original). Mr. Wyman makes the same request to strike
 additional paragraphs 144 through 153. PRDSAMF ¶¶ 144-153. The Court responds to all these
 qualifications here.
          For reasons the Court discusses in the body of its opinion, see Section V.A.1.a, infra, the Court
 considers Judge Carter’s “dominant source” language to be dicta which has not previously been
 litigated. Mallinckrodt and U.S. Surgical are thus not precluded from challenging this language. The
 Court therefore denied Mr. Wyman’s request to strike additional paragraphs 143 through 153.

                                                    21
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 22 of 109         PageID #: 2450



       In the Federal RCRA Case, Dr. Kenneth Finkelstein, an environmental

 scientist with the National Oceanic and Atmospheric Administration, testified that

 all New England—including the Penobscot River—has an issue with mercury coming

 from the atmosphere. DSAMF ¶ 147; PRDSAMF ¶ 147. Stacy Ladner, then-head of

 the Maine DEP’s licensing unit for the hazardous waste program, testified it is “very

 hard to attribute mercury to different entities because Holtrachem isn’t the only

 party that[] discharged mercury into its estuary;” for example, the paper mills on the

 Penobscot used mercury and disposed of consumer products that contained mercury.

 DSAMF ¶ 148; PRDSAMF ¶ 148. Ms. Ladner agreed with Dr. Finkelstein that there

 is a region-wide mercury issue due to atmospheric deposition, stating “we have a

 mercury problem in the whole Northeast, including in Maine,” and noting that “we

 have fish advisories across the state, not just on [the Penobscot] [R]iver.” DSAMF ¶

 149 (alterations in original); PRDSAMF ¶ 149. It was Ms. Ladner’s understanding

 that the background mercury concentration in the Penobscot River was 290

 nanograms per gram. DSAMF ¶ 150; PRDSAMF ¶ 150. John Sowles, then-director

 of ecology for the Maine Department of Marine Resources (Maine DMR), testified that

 mercury sources to the Penobscot River included atmospheric deposition, much of

 which came from sources outside of New England, and discharges from paper mills

 and publicly-owned treatment works. DSAMF ¶ 151; PRDSAMF ¶ 151. He testified

 that there were “large sources of mercury coming down the Penobscot River from

 above Bangor.” DSAMF ¶ 151; PRDSAMF ¶ 151.




                                          22
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 23 of 109                        PageID #: 2451



        The trial testimony Judge Carter cited when he referred to Mallinckrodt as “a

 dominant source of mercury in the Penobscot River” referred to operations of the

 plant over its lifetime and was not limited to pre-1982 operations under

 Mallinckrodt’s Predecessor’s ownership. DSAMF ¶ 152; PRDSAMF ¶ 152. The

 witness Judge Carter relied on for this statement also testified that he could not

 determine whether the Orrington Plant was a significantly greater source of mercury

 to the river before 1971 than it was in later years. DSAMF ¶ 153; PRDSAMF ¶ 153.

        C.      The Federal RCRA Suit Study Panel

        In the Federal RCRA Case, Judge Carter created a study panel (Study Panel)

 and directed the implementation of the Penobscot River Mercury Study (PRMS).

 PSMF ¶ 47; DRPSMF ¶ 47. Samples of lobster meat taken just prior to Phase I of

 the Federal RCRA Case suggested that mercury concentrations in the meat of

 Penobscot Bay lobsters were low relative to lobster in other areas of the state. 43

 DSAMF ¶ 112; PRDSAMF ¶ 112. During Phase I of the Federal RCRA Case, several

 individuals testified that they do not eat fish or shellfish from the Penobscot River or

 Bay because they are concerned that the fish have dangerous levels of mercury that

 may harm their health. DSAMF ¶ 38; PRDSAMF ¶ 38. The implementing order



 43      Paragraph 112 of Mallinckrodt and U.S. Surgical’s statement of additional material facts
 reads, “At the time of Phase I of the federal RCRA case, mercury concentrations in the meat of
 Penobscot lobsters were low relative to lobster in other areas of the state.” DSAMF ¶ 112. Mr. Wyman
 qualifies this additional paragraph, asserting that the portion of the record cited by Mallinckrodt and
 U.S. Surgical “refers to what data from 1995 and 1996 tests ‘suggested’ and was later contradicted by
 sampling by the PRMS Study Panel.” PRDSAMF ¶ 112. The Court reviewed the cited portions of the
 record and agrees that the record citation provided by Mallinckrodt and U.S. Surgical refers only to
 what samplings in 1995 and 1996 suggested. In light of this, the Court does not view the statement
 that the mercury concentrations of lobster in the Penobscot Bay were definitively lower than lobster
 in other areas of the state as a reasonable inference to draw and altered paragraph 112 of Mallinckrodt
 and U.S. Surgical’s statement of additional material facts to more accurately reflect the record.

                                                   23
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 24 of 109                         PageID #: 2452



 directed that the Study Panel create a study plan for a two-phase study to address

 the extent of the harm resulting from mercury contamination of the Penobscot River

 estuary, including whether the mercury posed an unacceptable risk to human health

 and the need for and feasibility of a remediation plan. PSMF ¶ 48; DRPSMF ¶ 48.

 The Study Panel submitted its PRMS Phase I Report (Phase I Report) to the Court

 in the Federal RCRA Case on January 25, 2008, concluding that:

        1.      the Penobscot River and estuary are contaminated with mercury to an

                extent that poses some limited risk to human consumers of fish and

                shellfish, with some lobsters found to contain mercury levels in excess

                of Maine DEP and United States Environmental Protection Agency

                criterion for protection of human health;

        2.      the pattern of contamination of the sediments of the Penobscot River

                and estuary is not consistent with contamination from paper mills on

                the river or from regional atmospheric deposition of mercury but is

                consistent with a large source such as the Orrington Plant; and

        3.      the spatial pattern of contamination of various species of biota, such as

                lobsters, is also consistent with elevated inputs of mercury to the lower

                Penobscot River below the Veazie Dam. 44


 44      Mallinckrodt and U.S. Surgical object to Mr. Wyman’s paragraph 49 on the grounds that “the
 Study Panel was not charged with determining the source of mercury contamination, and this issue
 was not litigated in the Phase II trial” and that Mallinckrodt and U.S. Surgical dispute certain of the
 Study Panel’s findings. DRPSMF ¶ 49. Mallinckrodt and U.S. Surgical do not, however, appear to
 deny that the conclusions of the study panel as laid out in paragraph 49 of Mr. Wyman’s statement of
 material facts were not, in fact, the conclusions of the Study Panel. Therefore, and after reviewing the
 cited portions of the record, the Court regards Mallinckrodt and U.S. Surgical’s qualification of
 paragraph 49 as argument outside the scope of the facts asserted in the statement and rejects the
 qualification for the reasons expressed in footnote 8, supra.

                                                   24
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 25 of 109                        PageID #: 2453



 PSMF ¶ 49; DRPSMF ¶ 49. Judge Carter approved and adopted the Phase I Report,

 with some emendations, on March 7, 2008, ordering the Study Panel to proceed to

 Phase II of the PRMS. 45 PSMF ¶ 50; DRPSMF ¶ 50. In doing so, he ruled:

        It is now established in the record that mercury (Hg) deposited in the
        Penobscot River in significant quantities and to substantial negative
        effect from the [Orrington Plant] has and is now in the process of
        methylation posing a danger to the health of the wildlife in the River
        and risks of a substantial nature to the well-being of human beings who
        ingest the products of the River. That is the distillation of the factual
        predicate on which this case is to proceed.

 PSMF ¶ 50; DRPSMF ¶ 50.

        On July 27, 2009, the Study Panel filed an update to the Phase I Report, which

 concluded that “[a]t some locations two species of shell fish, lobster and rock crab,

 approached or exceeded Maine DEP guidelines for human consumption,” that the

 geographic pattern of mercury concentrations in several species revealed higher

 concentrations at locations closer to the Orrington Plant (which is consistent with the

 Orrington Plant being the major source of mercury to the river), and that added data

 and analysis supported the original conclusions of the Phase I Report that the

 Penobscot River estuary continues to be significantly contaminated with mercury. 46


 45       Mallinckrodt and U.S. Surgical qualify paragraph 50 of Mr. Wyman’s statement of material
 facts, noting that Judge Carter accepted the Phase I Report “with emendations.” DRPSMF ¶ 50. The
 Court reviewed the cited portion of the record, agrees with Mallinckrodt and U.S. Surgical, and altered
 Mr. Wyman’s paragraph 50 to more accurately reflect the record.
 46       Mr. Wyman’s paragraph 51 states that the update to the Phase I Report suggested that one of
 the original conclusions of the Phase I Report was that “the [Orrington Plant] was the dominant source
 of th[e] mercury contamination” in the Penobscot River estuary. PSMF ¶ 51. Mallinckrodt and U.S.
 Surgical qualify paragraph 51 by noting that “the Update does not state that the Orrington facility
 was the dominant source of that mercury contamination.” DRPSMF ¶ 51. The Court reviewed the
 cited portion of the record and, on this motion for summary judgment, agrees with the non-movants
 Mallinckrodt and U.S. Surgical that the update to the Phase I Report does not state that the Orrington
 Plant was the dominant source of that mercury contamination or that this was a conclusion of the
 Phase I Report. Rather, the update lists several things that were “consistent with HoltraChem as the
 dominant source of Hg in the Penobscot system” as well as some things that were not consistent with

                                                   25
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 26 of 109                      PageID #: 2454



 PSMF ¶ 51; DRPSMF ¶ 51. In April of 2013, the Study Panel issued its Final Phase

 II Report (Phase II Report), which concluded that, at the time of the release of the

 report:

        1.      there was extensive contamination of the Penobscot River estuary due

                to mercury released from the Orrington Plant;

        2.      the geographic extent and pattern of the mercury contamination—both

                in deep sediments and surface sediments, as well as in biota—and the

                timing of such contamination was consistent with the Orrington Plant

                being the major source of mercury to the estuary;

        3.      between 1967 and the early 1970s, six to twelve tons of mercury were

                discharged from the Orrington Plant into the Penobscot River by

                Mallinckrodt’s Predecessor, with smaller amounts released since that

                time;

        4.      legacy mercury discharged from the Orrington Plant—mostly between

                1967 and the 1970s, and to a lesser extent until 2000—was responsible

                for the then-present-day contamination of the Penobscot River estuary

                in sediments and biota, as opposed to ongoing outputs from the upper

                estuary;




 such a conclusion. Additional Attachs., Attach. 6, Ex. 25: Excerpts from the Update to the PMRS Phase
 I Report, Dated July 27, 2009, Federal RCRA Case (ECF No. 480) at xxiii-xxiv (ECF No. 58) (Phase I
 Report Update). The Court excised this language from Mr. Wyman’s paragraph 51 to more accurately
 reflect the record.
          The Court regards the remainder of Mallinckrodt and U.S. Surgical’s qualification as
 argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 51, and rejects the
 remainder of the qualification for the reasons expressed in footnote 8, supra.

                                                  26
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 27 of 109                      PageID #: 2455



        5.      the contamination in the Penobscot River estuary was ten to twenty

                times as high as regional background concentrations;

        6.      the legacy mercury released by Mallinckrodt’s Predecessor in the late

                1960s and early 1970s created mercury concentrations in surface

                sediments that were ten- to twenty-fold higher in the upper estuary than

                in sediments either upstream of the Veazie Dam or south of Fort Point;

        7.      more than ninety percent of the lobster samples taken from sites closest

                to the mouth of the Penobscot River (at Odom Ledge, South Verona, and

                Fort Point) contained mercury in amounts that exceeded up to twice the

                level of mercury concentration set to protect human health by the

                Maine Center for Disease Control and Prevention (Maine CDC) for

                mercury in seafood of 200 nanograms per gram;

        8.      average methylmercury concentrations in rock crabs exceeded the 200

                nanogram per gram wet weight limit for human consumption set by the

                Maine DEP at four sites in the upper Penobscot Bay, and individual

                crabs exceeded this limit in six additional sites; and

        9.      in the absence of remedial treatment, mercury contamination of the

                Penobscot River estuary will continue for decades. 47


 47      Mallinckrodt and U.S. Surgical deny Mr. Wyman’s paragraph 52, arguing that the Court in
 the Federal RCRA Case “did not adopt the Phase II Report,” as is stated in paragraph 52. DRPSMF
 ¶ 52. The Court agrees that it did not adopt the report; rather it dismissed the parties’ objections
 without prejudice, anticipating that they would be the subject of a subsequent bench trial. The Court
 therefore removed that portion of Mr. Wyman’s paragraph 52 which states that the Court accepted
 the Phase II Report over objections. See PSMF ¶ 52.
         Mallinckrodt and U.S. Surgical also argue that “the statements concerning the Maine Fish
 Tissue Actions Level [(FTAL)] of 200 ng/g . . . mischaracterize the purpose and meaning of the FTAL,”
 and deny those statements. DRPSMF ¶ 52. The Court reviewed the cited portions of the record and

                                                  27
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 28 of 109                          PageID #: 2456



 PSMF ¶ 52; DRPSMF ¶ 52.

         In the Federal RCRA Case, in the context of commending the Study Panel and

 the parties’ expert witnesses and reflecting the Phase II Report’s findings, the Court

 stated that “[e]normous volumes of mercury” were discharged by the Orrington Plant

 into the Penobscot River. 48          PSMF ¶ 53 (alteration in original); DRPSMF ¶ 53.

 According to the Study Panel Report, between 1967 and the early 1970s, the

 Orrington Plant discharged between six and twelve tons of mercury into the




 overrules Mallinckrodt and U.S. Surgical’s denial. Regardless of whether the FTAL was actually set
 with the purpose of protecting health, that was a conclusion of the Phase II Report. See Additional
 Attachs., Attach. 7, Ex. 26: Excerpts from the Final PRMS Phase II Report, Dated April 2013, Federal
 RCRA Case (ECF No. 652) at 14-2 (ECF No. 58) (stating that 200 nanograms per gram was the “Hg
 target concentration to protect human health”).
           Mr. Wyman’s paragraph 52 includes the asserted conclusion that “[i]n the absence of remedial
 treatment, the mercury contamination of the Penobscot River estuary will continue for decades.”
 PSMF ¶ 25. Mallinckrodt and U.S. Surgical object to this portion of paragraph 52 on the grounds that
 it is “too vague to allow for a response” because it does not define “mercury contamination.” DRPSMF
 ¶ 52. In Mallinckrodt and U.S. Surgical’s view, “[a]ny comparison of natural recovery times with
 remediation recovery times is meaningless absent a definition of what recovery means.” DRPSMF
 ¶ 52. To acknowledge this portion of paragraph 52 is ambiguous does not mean it is false. For purposes
 of the motion, however, the Court is required to view the ambiguity in the light most favorable to the
 non-movants, which it does.
           Mallinckrodt and U.S. Surgical object to paragraph 52 of Mr. Wyman’s statement of material
 facts on the grounds that it is an “inappropriate compound statement of material fact that fails to
 conform with D. Me. Local Rule 56(b).” The Court agrees that paragraph 52 technically violates the
 local rule but it overrules Mallinckrodt and U.S. Surgical’s objection as they were fully able to respond.
 48        Mr. Wyman’s paragraph 53 presents these comments as a finding by the Court in the Federal
 RCRA Case. PSMF ¶ 53. Mallinckrodt and U.S. Surgical qualify Mr. Wyman’s paragraph 53, pointing
 out that the Court’s statement was not—as Mr. Wyman stated—a factual finding, but rather was
 “made in the context of the Court commending the Study Panel and the parties’ expert witnesses” and
 therefore “[u]se of subjective language was appropriate in that context but does not have a tendency
 to make a fact more or less probable in the instant case . . ..” DRPSMF ¶ 53. The Court agrees that
 this language did not constitute a factual finding in the Federal RCRA Case, reflecting instead the
 Court’s summation of the Study Panel Report. See Me. People’s All. v. HoltraChem Mfg. Co., No. 1:00-
 cv-00069-JAW, 2015 WL 5155573, at *19 (D. Me. Sept. 2, 2015) (Order on Remediation Plan)
 (discussing “discharge[s] of . . . enormous volumes of mercury” in paragraph that begins, “[a]ccording
 to the Study Panel Report”). The Court therefore altered the language of paragraph 53 to more
 accurately reflect the record. However, the Court rejects Mallinckrodt and U.S. Surgical’s request to
 strike on the basis of Federal Rules of Evidence 401-403. DRPSMF ¶ 53. Having issued the order
 cited by Mr. Wyman, the Court is not concerned it will be confused about what it wrote or that the
 possibility of its being confused about language it authored will be unduly prejudicial in ruling on this
 motion.

                                                    28
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 29 of 109                         PageID #: 2457



 Penobscot River. 49 PSMF ¶ 54; DRPSMF ¶ 54. As of 2002, mercury concentrations

 in the Penobscot River estuary ranked among the highest in Maine and on the upper

 end of mercury concentrations anywhere in the United States. 50                        PSMF ¶ 55;

 DRPSMF ¶ 55. The evidence was clear in the Federal RCRA Case that the Orrington

 Plant has been a dominant source of mercury contamination of the Penobscot River

 over its lifetime. 51 PSMF ¶ 56; DRPSMF ¶ 56. As of 2002, any contribution of

 mercury to the Penobscot River estuary by sources other than Mallinckrodt’s

 Predecessor was indivisible from that which Mallinckrodt’s Predecessor was

 responsible for. 52 PSMF ¶ 57; DRPSMF ¶ 57.




 49      Mallinckrodt and U.S. Surgical qualify paragraph 54 of Mr. Wyman’s statement of material
 facts to include the beginning of the sentence quoted by Mr. Wyman. DRPSMF ¶ 54. The Court
 reviewed the cited portion of the record and, for the reasons discussed in footnote 48, supra, the Court
 altered the language of paragraph 54.
 50      Mallinckrodt and U.S. Surgical qualify Mr. Wyman’s paragraph 55, pointing out that the
 portion of the record cited by Mr. Wyman was written in 2002, and so any statement comparing
 mercury concentrations in the Penobscot River to other areas must necessarily be bounded in time.
 DRPSMF ¶ 55. The Court reviewed the cited portion of the record, agrees with Mallinckrodt and U.S.
 Surgical, and altered paragraph 55 to more accurately reflect the record.
 51      Paragraph 56 of Mr. Wyman’s statement of material facts reads, “The evidence was clear [in
 the Federal RCRA Case] that Mallinckrodt has been the dominant source of mercury contamination
 of the Penobscot River estuary.” PSMF ¶ 56. Mallinckrodt and U.S. Surgical deny paragraph 56,
 arguing that it “misquotes Judge Carter’s Decision” and that “[t]he trial testimony Judge Carter cited
 when he referred to Mallinckrodt as ‘a dominant source of mercury in the Penobscot River’ referred to
 operations of the plant over its lifetime and was not limited to pre-1982 operations under”
 Mallinckrodt’s Predecessor’s ownership. DRPSMF ¶ 56. The Court reviewed the cited portions of the
 record and, on this motion for summary judgment, agrees with the non-movants Mallinckrodt and U.S.
 Surgical on both counts. The Court altered paragraph 56 to more accurately reflect the record.
 52      Paragraph 57 of Mr. Wyman’s statement of material facts reads, “Any contribution of mercury
 to the Penobscot River estuary by sources other than Mallinckrodt[‘s Predecessor] is indivisible from
 that which Mallinckrodt[‘s Predecessor] is responsible for.” PSMF ¶ 57. Mallinckrodt and U.S.
 Surgical deny this statement, arguing that “[t]echnology has developed since Judge Carter’s 2002
 Decision to allow scientists to pinpoint the sources of mercury through a chemical analysis of mercury
 isotopes.” DRPSMF ¶ 57. The Court reviewed the cited portions of the record and, on this motion for
 summary judgment, agrees with the non-movants Mallinckrodt and U.S. Surgical. Mallinckrodt and
 U.S. Surgical have admissible evidence that mercury contributions are divisible and the Court is
 required to view that evidence in the light most favorable to Mallinckrodt and U.S. Surgical. The
 Court altered Mr. Wyman’s paragraph 57 to more accurately reflect the record.

                                                   29
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 30 of 109                       PageID #: 2458



        The Penobscot River estuary continues to suffer from ongoing mercury

 contamination caused at least in part by Mallinckrodt’s Predecessor. 53 PSMF ¶ 58;

 DRPSMF ¶ 58. Despite the passage of time since Judge Carter’s 2002 decision, and

 within the context of the Federal RCRA Case, the Penobscot River estuary remains

 unacceptably contaminated with mercury. 54 PSMF ¶ 59; DRPSMF ¶ 59. Also, within

 the context of the Federal RCRA Case, the risk from this contamination by

 Mallinckrodt’s Predecessor is ongoing and, according to the Study Panel’s Phase II

 Report, will continue for a long duration in the absence of remediation. 55 PSMF ¶ 60;

 DRPSMF ¶ 60.


 53      Paragraph 58 of Mr. Wyman’s statement of material facts states, “The Penobscot River estuary
 ‘continues to suffer . . . from ongoing mercury contamination caused by Mallinckrodt.’” PSMF ¶ 58.
 Mallinckrodt and U.S. Surgical qualify this paragraph, objecting on the grounds that “the term
 ‘mercury contamination’ is vague and undefined” and that their “responsibility for mercury
 contamination needs to be defined relative to background concentrations, which are high in the
 Penobscot River estuary.” DRPSMF ¶ 58. Subject to this objection, Mallinckrodt and U.S. Surgical
 admit the paragraph. DRPSMF ¶ 58. The Court reviewed the cited portions of the record and altered
 paragraph 58 to reflect Mallinckrodt and U.S. Surgical’s concern regarding the background
 concentrations of mercury in the Penobscot River estuary.
 54      Paragraph 59 of Mr. Wyman’s statement of material facts states, “Despite the passage of time
 since Judge Carter’s Decision, ‘the Penobscot River estuary remains unacceptably contaminated with
 mercury,’ a ruling described as updating and reiterating Judge Carter Decision.” PSMF ¶ 59.
 Mallinckrodt and U.S. Surgical qualify this paragraph, “deny[ing] that the Penobscot River is
 unacceptably contaminated” with respect to the issues in this case because the statement cited by Mr.
 Wyman “came in the context of the [Federal RCRA Case] Court’s irreparable harm analysis” and the
 Court “made no finding regarding public health risks from consumption of lobster or crab.” DRPSMF
 ¶ 59. Because the Court concludes that the standards are different for the claims brought by Mr.
 Wyman and the claims brought in the Federal RCRA Case, see Section V.A.2, infra, the Court altered
 Mr. Wyman’s paragraph 59 to clarify that it refers only to the Federal RCRA Case.
 55      Mallinckrodt and U.S. Surgical qualify paragraph 60 of Mr. Wyman’s statement of material
 facts, which states, “The risk from this contamination by Mallinckrodt[‘s Predecessor] is ongoing and
 will continue for a long duration in the absence of remediation.” PSMF ¶ 60. In large part, the
 qualification tracks Mallinckrodt and U.S. Surgical’s qualification of Mr. Wyman’s paragraph 59, and
 the Court altered paragraph 60 to reflect that it refers only to the Federal RCRA Case for the reasons
 expressed in footnote 54, supra. Mallinckrodt and U.S. Surgical also state that the record citations
 offered by Mr. Wyman provide support only for the notion that the Study Panel’s Phase II Report
 concluded that the risk posed by contamination would continue for a long duration absent remediation.
 DRPSMF ¶ 60. The Court reviewed the cited portions of the record, agrees with non-movants
 Mallinckrodt and U.S. Surgical, and altered paragraph 60 to make clear that it is the Study Panel’s
 Phase II Report that concluded the risk posed by contamination would be of long duration absent
 remediation.

                                                  30
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 31 of 109           PageID #: 2459



       On July 18, 2013, Special Master Susan Calkins issued a scheduling order in

 the Federal RCRA Case which referred to the Study Panel’s Phase II Report as “the

 critical document in this case;” the schedule was based on the dates the report was

 filed and the parties filed their challenges. DSAMF ¶¶ 113-14; PRDSAMF ¶¶ 113-

 14. The scheduling order allowed for discovery only from the Study Panel and set a

 March 31, 2014, trial date. DSAMF ¶ 115; PRDSAMF ¶ 115. By January of 2014,

 both parties acknowledged that the scheduling order’s timeframe was too tight and

 sought additional time. DSAMF ¶ 116; PRDSAMF ¶ 116. On February 2, 2014, still

 weeks before the Maine DMR’s first fishery closure, the Court permitted a modest

 extension and noted that the case had been pending long enough for the attorneys to

 be prepared for trial and that there was a significant public interest in resolving the

 lawsuit. DSAMF ¶ 117; PRDSAMF ¶ 117.

       In a February 28, 2014, telephone conference in the Federal RCRA Case, the

 Court dismissed without prejudice the parties’ written objections to the Phase II

 Report as superfluous, stating that “the very nature of this is that the objections will

 be presented and the parties will have a right to argue their objections during the

 course of the [Phase II] hearing.” DSAMF ¶ 118 (alteration in original); PRDSAMF

 ¶ 118. In remarks at the outset of the Phase II trial in the Federal RCRA Case, the

 Court framed the issues in terms of the Phase II Report by asking the parties to

 advise the Court as to which portion of the report each witness would be covering and

 tying the focus of the proceedings to the Study Panel’s “detailed report with findings

 and recommendations.” DSAMF ¶ 119; PRDSAMF ¶ 119. The parties’ witness lists



                                           31
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 32 of 109                     PageID #: 2460



 in the Federal RCRA Case’s Phase II trial did not include any individuals from the

 state agencies involved in the Maine DMR’s Zone D lobster fishery closure. DSAMF

 ¶ 120; PRDSAMF ¶ 120.

         D.     Effects of Mercury Contamination

         Bacteria in the Penobscot River estuary are converting mercury into

 methylmercury, an organic form of mercury that enters and persists in the bodies of

 animals and human beings exposed to it for a period of time. 56 PSMF ¶ 61; DRPSMF

 ¶ 61. Methylmercury bioaccumulates in biota and biomagnifies in the food chain,

 becoming more concentrated as it passes from prey to predator. PSMF ¶ 62; DRPSMF

 ¶ 62.    It does not break down over time, and the methylation of mercury is a

 continuous process that can go on for decades or longer—creating the most severe

 adverse impacts downstream of the original mercury source.                     PSMF ¶¶ 63-64;

 DRPSMF ¶¶ 63-64.

         Methylmercury is a highly toxic substance with adverse health effects

 associated with exposure to humans above certain thresholds. 57                     PSMF ¶ 65;

 DRPSMF ¶ 65. Below these thresholds, there is minimal risk of deleterious effects.

 DSAMF ¶ 45; PRDSAMF ¶ 45. Methylmercury, even in low dosages above those

 thresholds, is inimical to human health; it attacks the nervous system, the kidneys,



 56      Mallinckrodt and U.S. Surgical admit Mr. Wyman’s paragraph 61 except to the extent it
 implies that methylmercury persists indefinitely in the bodies of humans and animals. DRPSMF ¶ 61.
 The Court reviewed the cited portions of the record, agrees with Mallinckrodt and U.S. Surgical, and
 altered paragraph 61 to reflect Mallinckrodt and U.S. Surgical’s qualification.
 57      Mallinckrodt and U.S. Surgical admit Mr. Wyman’s paragraph 65 except to the extent it
 implies adverse health effects are associated with any degree of exposure. DRPSMF ¶ 65. The Court
 reviewed the cited portions of the record, agrees with Mallinckrodt and U.S. Surgical, and altered
 paragraph 65 to reflect Mallinckrodt and U.S. Surgical’s qualification.

                                                 32
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 33 of 109                       PageID #: 2461



 the immune system, and the reproductive system, and it is extremely toxic to the

 developing brain in fetuses and young children. 58 PSMF ¶ 66; DRPSMF ¶ 66. The

 most common source for methylmercury exposure to humans comes from eating fish

 and shellfish; when a person eats fish or shellfish with high methylmercury

 concentration levels, the mercury is nearly completely absorbed through the digestive

 process. PSMF ¶¶ 67-68; DRPSMF ¶¶ 67-68. The mercury is taken up into the blood

 and circulated throughout the body, including penetration of the brain. 59 PSMF ¶

 69; DRPSMF ¶ 69. Once ingested, methylmercury stays in the body for several

 months, though in approximately forty-five days, humans lose about fifty percent of

 mercury levels that existed directly after ingestion. 60 PSMF ¶¶ 70-71; DRPSMF ¶¶

 70-71. Some level of mercury is present in all seafood, but it is not a concern for

 human health unless it reaches a certain threshold level. 61 DSAMF ¶ 46; PRDSAMF

 ¶ 46. Given the public health benefits of seafood, neither the Maine CDC nor the

 Maine DMR wants to stop people from consuming seafood merely because it contains

 some mercury. 62 DSAMF ¶ 47; PRDSAMF ¶ 47. The mercury contamination of the



 58       Mallinckrodt and U.S. Surgical make largely the same qualification to paragraph 66 of Mr.
 Wyman’s statement of material facts as they make to paragraph 65. DRPSMF ¶ 66; see also Footnote
 57, supra. The Court altered paragraph 66 to reflect Mallinckrodt and U.S. Surgical’s qualification.
 59       Mallinckrodt and U.S. Surgical qualify paragraph 69 of Mr. Wyman’s statement of material
 facts to the extent it implies that methylmercury persists in the human body indefinitely. DRPSMF
 ¶ 69. The Court reviewed the cited portions of the record, agrees with Mallinckrodt and U.S. Surgical,
 and altered paragraph 69 to reflect Mallinckrodt and U.S. Surgical’s qualification.
 60       In light of the Court’s decision to combine Mr. Wyman’s paragraphs 70 and 71, the Court
 regards Mallinckrodt and U.S. Surgical’s qualification of paragraph 70 as moot. See DRPSMF ¶ 70.
 61       The Court regards Mr. Wyman’s qualification of paragraph 46 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶¶ 70-71, and rejects the qualification for the reasons expressed in
 footnote 8, supra.
 62       The Court regards Mr. Wyman’s qualification of paragraph 47 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted

                                                  33
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 34 of 109                      PageID #: 2462



 Penobscot River estuary caused by Mallinckrodt’s Predecessor poses a substantial

 risk of harm to humans exposed to it. 63 PSMF ¶ 72; DRPSMF ¶ 72.

        E.      The 2014 and 2016 Fishery Closures

        Upon receipt of the Phase II Report, the Maine DMR reviewed the data

 concerning mercury levels in lobsters and crabs indicating that they may have levels

 that exceed the Maine CDC FTALs, possibly warranting a consumption advisory for

 sensitive populations. 64 PSMF ¶ 73; DRPSMF ¶ 73. The Maine DMR requested

 analysis of this data by the State Toxicologist and the Maine DEP staff. PSMF ¶ 74;

 DRPSMF ¶ 74. Based in part on the analysis of the extent of the mercury levels in

 the estuary by the State Toxicologist and the Maine DEP, effective as of February 22,

 2014, the Maine DMR closed the area from Wilson Point to the Fort Point Lighthouse

 on Cape Jellison (the 2014 Closure) to fishing for lobster and crab on an emergency




 in the statement, PRDSAMF ¶ 47, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 63      Mallinckrodt and U.S. Surgical deny the portion of paragraph 72 of Mr. Wyman’s statement
 of material facts that reads “as evidenced by the closure of fishing grounds by MDMR in 2014,” PSMF
 ¶ 72, as lacking in record support. DRPSMF ¶ 72. The Court reviewed the portion of the record cited
 by Mr. Wyman, agrees with non-movants Mallinckrodt and U.S. Surgical that it does not provide
 support for the inference that the Court in the Federal RCRA Case found that the fishery closures
 were evidence that mercury contamination posed a risk of harm to exposed humans, and excised this
 portion of paragraph 72 from its recitation of the undisputed facts.
 64      Paragraph 73 of Mr. Wyman’s statement of material facts reads:
         Upon the receipt of the PRMS, the Maine [DMR] reviewed the data concerning mercury
         levels in lobsters and crabs indicating that they may have levels that exceed the Maine
         [CDC FTALs] warranting a consumption advisory for sensitive populations, as set
         forth in the Bureau of Health [FTALs] . . ..
 PSMF ¶ 73. Mallinckrodt and U.S. Surgical qualify this statement, pointing out that “[t]he FTAL is
 intended as a guide and does not automatically trigger a consumption advisory or other action,” as it
 is “the level at which decision-makers begin considering whether any action should be taken . . ..”
 DRPSMF ¶ 73. For this proposition, Mallinckrodt and U.S. Surgical cite paragraph 65 of Mallinckrodt
 and U.S. Surgical’s statement of additional material facts, DSAMF ¶ 65, which Mr. Wyman admits.
 PRDSAMF ¶ 65. The Court therefore agrees with Mallinckrodt and U.S. Surgical regarding its
 qualification of Mr. Wyman’s paragraph 73 and altered the paragraph accordingly.

                                                  34
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 35 of 109                          PageID #: 2463



 basis to—in part—protect public health due to the risk of mercury contamination in

 lobsters and crabs. 65 PSMF ¶ 75; DRPSMF ¶ 75.

         The emergency rule for the 2014 Closure was made permanent on May 19,

 2014. PSMF ¶ 76; DRPSMF ¶ 76. As justification for the 2014 Closure, the Maine

 DMR expressly referred to the PRMS. PSMF ¶ 77; DRPSMF ¶ 77. The basis

 statements for the 2014 Closure explained that there was less data available for crabs

 than lobsters but that it would be difficult to enforce a closure for lobster and not

 crab, as the gear is the same. 66 PSMF ¶ 78; DRPSMF ¶ 78. The Maine DMR’s




 65       Paragraph 75 of Mr. Wyman’s statement of material facts reads, “Based on the analysis of the
 extent of the mercury levels in the estuary by the State Toxicologist and the [Maine] DEP, effective as
 of February 22, 2014, [the Maine] DMR closed the area from Wilson Point to the Fort Point Lighthouse
 on Cape Jellison to fishing for lobster and crab on an emergency basis to ‘protect [the] public health
 due to the risk of mercury contamination in lobsters and crabs.’” PSMF ¶ 75. Mallinckrodt and U.S.
 Surgical admit that protection of public health was one reason for Maine DMR’s closure decision but
 deny that it was the sole reason, and further deny “that the consumption of lobster or crabs from the
 closed area posed a public health risk.” DRPSMF ¶ 75.
          The Court overrules the denial that consumption posed a public health risk. The Court does
 not regard Mr. Wyman’s paragraph 75 as merely reciting the Maine DMR’s purported justification for
 the closures rather than asserting its truth. However, the Court did alter paragraph 75 to reflect non-
 movants Mallinckrodt and U.S. Surgical’s assertion that public health was only one of the reasons for
 the Maine DMR’s closure decision. For this proposition, Mallinckrodt and U.S. Surgical cite
 paragraphs 92 through 105 of Mallinckrodt and U.S. Surgical’s statement of additional material facts.
 DRPSMF ¶ 75. The first two of these paragraphs, which Mr. Wyman admits, see PRDSAMF ¶¶ 92-
 93, state that “[a] number of factors influenced the [Maine] DMR’s decisions to implement the fishery
 closures,” DSAMF ¶ 92, and “[i]n considering whether to take a management action related to mercury
 concentrations in lobsters and crabs in Zone D, the [Maine] DMR was concerned about the public’s
 perception of the Maine lobster market as a whole and consumer confidence in Maine lobster.” DSAMF
 ¶ 93. The Court regards these two admitted statements as supporting Mallinckrodt and U.S.
 Surgical’s partial denial of paragraph 75.
 66       Mr. Wyman’s paragraph 78 states, “The Basis Statements for the first [Maine] DMR closure
 explained that there was less data available for crabs, but there was still a concern about
 contamination levels for crabs . . . and, in the Basis Statement of the permanent rule, it was added
 that ‘it would be difficult to enforce a closure for lobster and not crab, as the gear is the same.’” PSMF
 ¶ 78 (emphasis omitted). Mallinckrodt and U.S. Surgical qualify that portion of paragraph 78 which
 states “there was still a concern about contamination levels for crabs,” arguing that the basis
 statements only indicate that crab harvesting was being closed as a precautionary measure and
 because it would otherwise be difficult to enforce a lobster closure. DRPSMF ¶ 78. The Court reviewed
 the cited portions of the record, agrees with Mallinckrodt and U.S. Surgical, and altered Mr. Wyman’s
 paragraph 78 to more accurately reflect the record.

                                                    35
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 36 of 109                          PageID #: 2464



 response to comments on the 2014 Closure partially explained the basis for the rule

 as follows:

                The level of mercury in fin fish that warrants consideration of a
         consumption advisory by the [Maine CDC] for the most sensitive
         population is 200 nanograms (a billionth of a gram) of methylated
         mercury per gram of tissue and is the corresponding mercury level in
         edible tissue that if consumed at a rate of 8 oz per week by an adult will
         exceed the [United States Environmental Protection Agency (EPA)]
         toxicity value. The [United States Food and Drug Administration]
         action level is for regulatory purposes and is not a comparable value. At
         the 200 ng/g level, no more than one 8-ounce meal per week for pregnant
         and nursing women, and children under the age of 8 is recommended.
         Two average size whole lobsters would yield approximately 8 ounces of
         meat. There is currently no lobster-[]specific action level and therefore
         the State Toxicologist and [the Maine] DMR used the fin fish action
         levels in making a determination for this action.

                 The intent of the closure was to ensure that consumers will feel
         confident that they can continue to eat Maine lobster safely, regardless
         of the location where it was caught. Due to the inability to trace specific
         locations of harvest in the fishery, such as the proposed closure, [the
         Maine] DMR believes that the closure is the most effective way to ensure
         public health is protected while having the least impact on the lobster
         supply chain and markets. 67

 PSMF ¶ 79; DRPSMF ¶ 79. The Court in the Federal RCRA Case accepted the 2014

 Closure as directly related to the level of mercury in the Penobscot River estuary and




 67      Mallinckrodt and U.S. Surgical admit that paragraph 79 of Mr. Wyman’s statement of material
 facts is an accurate reflection of the Maine DMR’s response to a public comment on the 2014
 rulemaking which rendered the first closure permanent; however, they qualify the paragraph,
 “deny[ing] that this response provides a complete and accurate statement of the purpose or meaning
 of Maine’s F[TAL] or the intent behind the closure.” DRPSMF ¶ 79. The Court regards this
 qualification as argument outside the scope of the facts asserted in the statement and rejects it for the
 reasons expressed in footnote 8, supra. However, as the Court already found on this motion for
 summary judgment that the Maine DMR had a variety of reasons for the 2014 Closure, see Footnote
 65, supra, the Court altered paragraph 79 to reflect that this response provided only a partial
 explanation from the Maine DMR.

                                                   36
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 37 of 109                          PageID #: 2465



 viewed the closure as a game-changer on whether the injury suffered by the

 Penobscot River estuary was irreparable. 68 PSMF ¶ 80; DRPSMF ¶ 80.

         After the 2014 Closure, the Maine DMR sent letters to Mr. Wyman and others

 dated March 4, 2014, acknowledging that the closure would significantly impact

 fishermen who fished in the closed area. 69 PSMF ¶ 81; DRPSMF ¶ 81. Additionally,

 the Maine DMR, together with the Maine DEP and Maine CDC, initiated an

 independent two-year sampling study to confirm the results of the PRMS. 70 PSMF

 ¶ 82; DRPSMF ¶ 82. One year of results from this 2014 sampling study showed levels

 of mercury in lobsters sampled from the 2014 Closure area and south of the 2014

 Closure greater than mercury levels reported in the PRMS; mercury levels in crab



 68       Mr. Wyman’s paragraph 80 states that the Court in the Federal RCRA Case “held that the
 first closure was ‘directly related to the level of mercury in the Penobscot estuary . . . .’ and declared
 that ‘[t]he Court views the [Maine] DMR closure from lobstering and crabbing of a large area at the
 mouth of the Penobscot Bay as a game-changer’ on the issue of the public health risks created by
 Mallinckrodt’s contamination of the Penobscot River estuary.” PSMF ¶ 80 (some alterations in
 original). Mallinckrodt and U.S. Surgical deny this statement, arguing that it mischaracterizes the
 Court’s decision in the Federal RCRA Case. DRPSMF ¶ 80. Mallinckrodt and U.S. Surgical assert
 that that decision “states that the Court ‘accepts’ the first closure ‘as directly related to the level of
 mercury in the Penobscot estuary,’” and that “[t]he Court viewed the closure ‘as a game-changer’ on
 the issue of whether the injury suffered by the Penobscot River estuary was irreparable.” DRPSMF ¶
 80. The Court reviewed the cited portions of the record, agrees with Mallinckrodt and U.S. Surgical
 that Mr. Wyman incorrectly characterized the Court’s decision in the Federal RCRA Case, and altered
 paragraph 80 to more accurately reflect the record.
 69       Mr. Wyman’s paragraph 81 reads, “After the first closure, [the Maine] DMR sent letters dated
 March 4, 2014 to commercial fishermen impacted by the first closure further explaining the reasons
 for the closure and acknowledging that such fishermen would likely suffer therefrom.” PSMF ¶ 81.
 Mallinckrodt and U.S. Surgical qualify this statement, asserting that the record “does not establish to
 whom the letters were sent other than to Kenneth Wyman” and does not support the statement that
 fishermen would likely suffer as a result of the closure. DRPSMF ¶ 81. The Court reviewed the cited
 portion of the record and agrees with non-movants Mallinckrodt and U.S. Surgical. The Court altered
 paragraph 81 to more accurately reflect the record.
 70       The Court regards Mallinckrodt and U.S. Surgical’s qualification of paragraph 82 of Mr.
 Wyman’s statement of material facts as argument outside the scope of the facts asserted in the
 statement, DRPSMF ¶ 82, and rejects the qualification for the reasons expressed in footnote 8, supra.
 The Court does, however, note its agreement with Mallinckrodt and U.S. Surgical that the 2014
 sampling report contains only one year of results. DRPSMF ¶ 82. The Court altered paragraph 82 to
 reflect this clarification.

                                                    37
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 38 of 109                      PageID #: 2466



 were found to be lower than expected based on previous PRMS results. 71 PSMF ¶ 83;

 DRPSMF ¶¶ 82-83.

         Subsequently, effective June 21, 2016, in part as a result of the 2014 sampling

 report, on an emergency basis, the Maine DMR expanded the closure southwards for

 both lobsters and crabs to a line starting in Castine, Maine, and going to Squaw Point

 on Cape Jellison in Stockton Springs, Maine (2016 Closure). 72 PSMF ¶ 84; DRPSMF

 ¶ 84.   This change was made permanent on November 15, 2016.                         PSMF ¶ 84;

 DRPSMF ¶ 84. The explanation given by the Maine DMR for the 2016 Closure was

 essentially the same as that given for the 2014 Closure, except for the expanded area

 where elevated mercury levels were found in lobsters relative to those reported in the

 PRMS. 73 PSMF ¶ 85; DRPSMF ¶ 85.


 71        Mr. Wyman’s paragraph 83 reads:
           The results of the 2014 Sampling Report showed elevated levels of mercury in lobsters
           sampled from the first closure area and also elevated levels from lobsters sampled
           south of the first closure greater than mercury levels reported in the PRMS. . . .
           Mercury in crabs were found to be lower than expected based on previous PRMS
           results.
 PSMF ¶ 83. Mallinckrodt and U.S. Surgical qualify this statement, objecting that “the term ‘elevated’
 . . . is a vague and relative term and its meaning is unclear in this context.” DRPSMF ¶ 83. As
 paragraph 83 makes clear that “elevated” is used in relation to mercury levels reported by the PRMS,
 the Court disagrees with Mallinckrodt and U.S. Surgical that its meaning is unclear; however, the
 Court does not regard the word “elevated” as additive to the point Mr. Wyman is making in paragraph
 83, as the comparison to the PRMS mercury levels makes clear that the mercury levels in the sampled
 lobsters were elevated.
           The Court regards the remainder of Mallinckrodt and U.S. Surgical’s qualification of
 paragraph 83 as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 83,
 and rejects the remainder of the qualification for the reasons expressed in footnote 8, supra.
 72        Mallinckrodt and U.S. Surgical deny that the 2014 sampling report “was the sole reason for
 the expanded closure” but otherwise admit paragraph 84 of Mr. Wyman’s statement of material facts.
 DRPSMF ¶ 84. For the reasons expressed in footnote 65, supra, the Court agrees with Mallinckrodt
 and U.S. Surgical and altered paragraph 84 to reflect their qualification.
 73        Mallinckrodt and U.S. Surgical admit the majority of paragraph 85 of Mr. Wyman’s statement
 of material facts but deny that the long quote included in paragraph 85 is supported by the provided
 record citation and object once again to Mr. Wyman’s use of the word “elevated.” DRPSMF ¶ 85. As
 before, the Court altered paragraph 85 of Mr. Wyman’s statement of material facts to clarify that
 “elevated” is in comparison to the levels reported by the PRMS. Additionally, the Court reviewed the
 cited portion of the record and agrees with Mallinckrodt and U.S. Surgical that the quote used by Mr.

                                                  38
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 39 of 109                       PageID #: 2467



        After the 2016 Closure, the Maine DMR—in conjunction with the Maine

 CDC—undertook an analysis of samples of lobsters and crabs taken from the closed

 areas of the Penobscot River estuary in 2015 to further assess the need for a

 continuation of the closures. 74 PSMF ¶ 86; DRPSMF ¶ 86. The State Toxicologist’s

 analysis of the incomplete 2015 data collection showed that mercury levels in lobsters

 in the closed areas remained high and that at some of the measuring points just south

 of the Orrington Plant, crabs showed mercury levels in excess of the FTAL. 75 PSMF

 ¶ 87; DRPSMF ¶ 87. As of now, there is no pending decision at the Maine DMR to

 change the status of either the 2014 or the 2016 Closure with regard to crabs. 76 PSMF

 ¶ 88; DRPSMF ¶ 88.




 Wyman is not included there. The Court therefore did not include the quote in its recitation of the
 undisputed facts. In light of this decision by the Court, the remainder of Mallinckrodt and U.S.
 Surgical’s qualification of paragraph 85 is moot.
 74      The Court regards Mallinckrodt and U.S. Surgical’s qualification of Mr. Wyman’s paragraph
 86 as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 86, and rejects
 the qualification for the reasons expressed in footnote 8, supra.
 75      Mallinckrodt and U.S. Surgical qualify paragraph 87 of Mr. Wyman’s statement of material
 facts, asserting that “[t]he 2015 data collection and report is incomplete” and that “[n]o conclusions
 were made from the 2015 data, and the M[aine] CDC cautioned against doing so without further
 analysis because there were issues with sample size.” DRPSMF ¶ 87. With regard to the status of the
 2015 data collection and report as incomplete, the Court reviewed the cited portion of the record and
 agrees with the non-movants Mallinckrodt and U.S. Surgical. With regard to the statement that no
 conclusions were made from the 2015 data, however, the Court notes that Mallinckrodt and U.S.
 Surgical did not make the portion of the record they cited available to the Court. The Court altered
 paragraph 87 to reflect the first qualification but not the second, which the Court finds Mallinckrodt
 and U.S. Surgical waived.
         The Court regards the remainder of Mallinckrodt and U.S. Surgical’s qualification of
 paragraph 87 of as argument outside the scope of the facts asserted in the statement, DRPSMF ¶ 87,
 and rejects that portion of the qualification for the reasons expressed in footnote 8, supra.
 76      Paragraph 88 of Mr. Wyman’s statement of material facts reads, “At this time, there is no
 pending decision at [the Maine] DMR to change the status of either closures.” PSMF ¶ 88.
 Mallinckrodt and U.S. Surgical qualify this statement, arguing that the cited portions of the record
 only support the statement that there is no pending decision with respect to crabs. DRPSMF ¶ 88.
 The Court reviewed the cited portions of the record and, taking all reasonable inferences in favor of
 the non-movants, agrees with Mallinckrodt and U.S. Surgical. The Court revised paragraph 88
 accordingly.

                                                  39
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 40 of 109                      PageID #: 2468



        The Maine DMR does not have in-house expertise regarding toxicology or the

 public health implications of mercury contamination, and it defers to the Maine CDC

 to advise it on those issues. DSAMF ¶ 39; PRDSAMF ¶ 39. Since 1996, Dr. Andy

 Smith has been the State Toxicologist with the Maine CDC; it is his job to consult

 with other state agencies and provide advice regarding toxicology and risk

 assessment. 77 DSAMF ¶¶ 40-41; PRDSAMF ¶¶ 40-41. The Maine CDC does not

 have any decision-making authority when it consults with other state agencies.

 DSAMF ¶ 42; PRDSAMF ¶ 42. The Maine CDC thinks of risk in terms of toxicity

 and exposure and believes that risk assessments should take both of those into

 account. 78 DSAMF ¶ 44; PRDSAMF ¶ 44. The Maine CDC consulted with the Maine

 DMR regarding closures of portions of the lobster and crab fisheries in Lobster

 Management Zone D but did not have decision-making authority with respect to those

 closures. DSAMF ¶ 43; PRDSAMF ¶ 43. Average mercury levels in lobsters in the

 area covered by the 2014 and 2016 Closures (Closure Area) are comparable to average

 mercury concentrations in other seafood available on the market such as canned

 tuna, and less than half the mercury concentrations of other seafood available on the

 market such as swordfish. 79 DSAMF ¶ 48; PRDSAMF ¶ 48.




 77      The Court regards Mr. Wyman’s qualifications of paragraphs 40 and 41 of Mallinckrodt and
 U.S. Surgical’s statement of additional material facts as argument outside the scope of the facts
 asserted in the statement, PRDSAMF ¶¶ 40-41, and rejects the qualifications for the reasons
 expressed in footnote 8, supra.
 78      The Court regards Mr. Wyman’s qualification of paragraph 44 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 44, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 79      The Court regards Mr. Wyman’s qualification of paragraph 48 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted

                                                  40
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 41 of 109                      PageID #: 2469



        Dr. Smith was involved with developing Maine’s FTAL.                        DSAMF ¶ 49;

 PRDSAMF ¶ 49. The FTAL was developed in the 1990s by the Maine Bureau of

 Health, which is now the Maine CDC. DSAMF ¶ 50; PRDSAMF ¶ 50. The FTAL is

 based in part on a reference dose, defined by the EPA “as an estimate (with

 uncertainty spanning perhaps an order of magnitude) of a daily exposure level

 (mk/kg-day) for the human population, including sensitive subpopulations, that is

 likely to be without an appreciable risk of deleterious effects during a lifetime.” 80

 DSAMF ¶ 51; PRDSAMF ¶ 51.

        The reference dose, in turn, is based on the benchmark dose, which is the

 amount of methylmercury in umbilical cord blood associated with the threshold for a

 health effect on sensitive populations according to epidemiological studies of

 mercury. 81 DSAMF ¶ 52; PRDSAMF ¶ 52. To derive the reference dose, the EPA

 divided the benchmark dose by ten to account for uncertainty, meaning that the

 reference dose is ten times lower than the lowest dose at which any deleterious effects

 have been observed in epidemiological studies. DSAMF ¶ 52; PRDSAMF ¶ 52. To

 derive the FTAL, the Maine Bureau of Health took the reference dose, multiplied it

 by an assumed body weight for pregnant women, and then divided the product by an




 in the statement, PRDSAMF ¶ 48, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 80      Mr. Wyman qualifies paragraph 51 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, contending that the “reference dose is one element of the equation used to determine
 the FTAL.” PRDSAMF ¶ 51. The Court reviewed the cited portions of the record, agrees with Mr.
 Wyman, and altered additional paragraph 51 to more accurately reflect the record.
 81      The Court regards Mr. Wyman’s qualification of paragraph 52 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 52, and rejects the qualification for the reasons expressed in footnote
 8, supra. The Court does not view additional paragraph 52 as irrelevant or confusing.

                                                  41
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 42 of 109                      PageID #: 2470



 assumed fish consumption rate of one eight-ounce fish meal per week. 82 DSAMF

 ¶¶ 53-54; PRDSAMF ¶¶ 53-54. An average-size legal lobster contains approximately

 three to four ounces of meat. DSAMF ¶ 55; PRDSAMF ¶ 55.

        The FTAL’s assumed consumption rate is based on the ninety-fifth percentile

 consumption rate of sportfish derived from surveys of recreational anglers and is

 approximately      twenty-five      percent    higher     than    the   ninety-fifth     percentile

 consumption rate of sportfish found in a survey of Maine anglers. 83 DSAMF ¶ 56;

 PRDSAMF ¶ 56. This consumption rate is an assumption that may not apply in all

 scenarios. DSAMF ¶ 57; PRDSAMF ¶ 57. Neither the Maine DMR nor the Maine

 CDC had any lobster-specific consumption data available in considering whether to

 implement a management action in Zone D. DSAMF ¶ 58; PRDSAMF ¶ 58. The

 FTAL also assumes a bodyweight of sixty kilograms for women of childbearing age,

 but the EPA now recommends assuming a bodyweight of sixty-eight kilograms for

 women of childbearing age. 84 DSAMF ¶¶ 59-60; PRDSAMF ¶¶ 59-60.

        The FTAL for methylmercury is 200 nanograms per gram. DSAMF ¶ 61;

 PRDSAMF ¶ 61. One would need to repeatedly consume food exceeding the FTAL to




 82      The Court regards Mr. Wyman’s qualifications of paragraphs 53 and 54 of Mallinckrodt and
 U.S. Surgical’s statement of additional material facts as argument outside the scope of the facts
 asserted in the statements, PRDSAMF ¶¶ 53-54, and rejects the qualifications for the reasons
 expressed in footnote 8, supra.
 83      The Court regards Mr. Wyman’s qualification of paragraph 56 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 56, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 84      The Court regards Mr. Wyman’s qualification of paragraph 60 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 60, and rejects the qualification for the reasons expressed in footnote
 8, supra.

                                                  42
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 43 of 109                        PageID #: 2471



 reach the blood-mercury level associated with the benchmark dose. 85 DSAMF ¶ 62;

 PRDSAMF ¶ 62. Assuming consumption of eight ounces a week of food with a

 mercury concentration of 400 nanograms per gram, Dr. Smith estimates that it would

 take one or two months to exceed the reference dose. DSAMF ¶ 62; PRDSAMF ¶ 62.

 At least one scientific study did not establish that short-term exceedances of the

 reference dose have adverse health consequences. 86 DSAMF ¶ 63; PRDSAMF ¶ 63.

        The FTAL was developed to apply to recreational-caught freshwater or

 anadromous fish, and the Zone D lobster and crab fishing closure is one of only two

 situations the Maine CDC is aware of in which it has been applied in a commercial

 fishery. 87 DSAMF ¶ 64; PRDSAMF ¶ 64. The FTAL is intended as a guide and does

 not automatically trigger a consumption advisory or other action; it is the level at

 which decision-makers begin considering whether to take any action, and it could




 85       Mr. Wyman qualifies this portion of paragraph 62 of Mallinckrodt and U.S. Surgical’s
 statement of additional material facts, pointing out that “Dr. Smith’s testimony concerned exceeding
 the reference dose, not the benchmark dose.” PRDSAMF ¶ 62. Mr. Wyman is correct; however, the
 benchmark dose is ten times higher than the reference dose, see DSAMF ¶ 52, so if this statement is
 true of the reference dose, it is true of the benchmark dose. The Court rejects Mr. Wyman’s
 qualification of additional paragraph 62.
 86       Paragraph 63 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “Scientific studies have not established that short-term exceedances of the reference dose have adverse
 health consequences.” DSAMF ¶ 63. Mr. Wyman qualifies this statement, noting that “Dr. Smith was
 testifying about one published article and said that the article didn’t reach a conclusion about short
 term exceedances of the reference dose.” PRDSAMF ¶ 63. The Court reviewed the cited portions of
 the record, agrees with Mr. Wyman, and altered paragraph 63 of Mallinckrodt and U.S. Surgical’s
 statement of additional material facts to more accurately reflect the record.
 87       Mr. Wyman qualifies paragraph 64 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, pointing out that “Dr. Smith testified about two situations in which it was applied to
 commercially caught fish.” PRDSAMF ¶ 64. The Court reviewed the cited portions of the record,
 agrees with Mr. Wyman, and altered paragraph 64 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts to more accurately reflect the record.
          The Court regards Mr. Wyman’s further qualification of additional paragraph 64 as argument
 outside the scope of the facts asserted in the statement, PRDSAMF ¶ 64, and rejects the qualification
 for the reasons expressed in footnote 8, supra.

                                                   43
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 44 of 109                            PageID #: 2472



 lead to a variety of different management actions or no action at all. DSAMF ¶ 65;

 PRDSAMF ¶ 65.

         Since at least 2009, the Maine CDC has had a standing advisory in place for

 all ocean fish and shellfish, advising that pregnant and nursing women, women who

 may get pregnant, and children under eight years of age eat no more than two seafood

 meals per week. 88 DSAMF ¶ 66; PRDSAMF ¶ 66. The state of Maine has a standing

 mercury advisory in place for all freshwater rivers and lakes in the state,

 recommending that people limit their consumption of fish from those bodies of water

 to no more than two meals per week. 89 DSAMF ¶ 67; PRDSAMF ¶ 67. The Maine

 DMR has jurisdiction over commercially caught fish with average mercury

 concentrations that exceed the FTAL, such as bluefish, halibut, and lobsters in parts

 of the Sheepscot River Estuary, but it has not closed those fisheries. 90 DSAMF ¶ 68;

 PRDSAMF ¶ 68.

         In giving advice to the Maine DMR, the Maine CDC did not consider

 commercially harvested and consumed lobsters in the closure areas to pose a public


 88      The Court regards Mr. Wyman’s qualification of paragraph 66 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 66, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 89      Mr. Wyman qualifies paragraph 67 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, arguing that “[i]t is not clear from the testimony if the advisory for all freshwater rivers
 and lakes is due to mercury . . ..” PRDSAMF ¶ 67. The Court reviewed the cited portion of the record
 and disagrees with Mr. Wyman. The cited portion of the record comes in the context of testimony
 about mercury levels in freshwater fish. See DSAMF, Attach. 4, Ex. 4: DMR Dep. Tr. Excerpts and
 Exs. at 43:13-44:24 (Maine DMR Dep.). From this, the Court draws the inference on this motion for
 summary judgment that the advisory discussed by the Maine DMR’s designee under Federal Rule of
 Civil Procedure 30(b)(6) is a mercury advisory.
 90      The Court regards Mr. Wyman’s qualification of paragraph 68 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 68, and rejects the qualification for the reasons expressed in footnote
 8, supra.

                                                     44
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 45 of 109                        PageID #: 2473



 health concern, and the Maine CDC did not recommend a commercial advisory or

 closure. 91 DSAMF ¶ 69; PRDSAMF ¶ 69. The Maine CDC merely recommended that

 the Maine DMR consider whether an advisory was appropriate to account for the

 possibility that certain recreational harvesters or commercial harvesters using their

 catch for personal or household consumption might be catching a high percentage of

 their product from discrete areas with high mercury concentrations. 92 DSAMF ¶ 70;

 PRDSAMF ¶ 70. The Maine DMR does not have any data as to whether such

 harvesters are indeed doing this. DSAMF ¶ 70; PRDSAMF ¶ 70. An advisory for

 non-commercial lobster harvesting would have been health protective if it was

 effectively communicated and people responded to it. 93 DSAMF ¶ 71; PRDSAMF

 ¶ 71. The 2014 confirmatory sampling conducted by the state of Maine did not show




 91      The Court regards Mr. Wyman’s qualification of paragraph 69 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 69, and rejects the qualification for the reasons expressed in footnote
 8, supra. The Maine CDC’s designee testified that lobsters from the closed area in the stream of
 commerce did not pose a public health concern. See DSAMF, Attach. 5, Ex. 5: CDC Dep. Tr. Excerpts
 and Exs. at 140:15-141:03. On this motion for summary judgment where Mallinckrodt and U.S.
 Surgical are the non-movants, the Court regards this as sufficient record support to draw the inference
 that the Maine CDC was not concerned that commercially harvested and consumed lobsters from the
 closed areas posed a public health concern.
 92      Mr. Wyman qualifies paragraph 70 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, asserting that “[t]he transcript pages cited do not address any advice given to [the
 Maine] DMR from [the Maine] CDC.” PRDSAMF ¶ 70. The Court reviewed the cited portion of the
 record and disagrees. The Maine DMR’s designee explicitly discusses the advice and recommendations
 the Maine CDC gave to the Maine DMR. See Maine DMR Dep. at 94:06-17. Mr. Wyman also states
 that “[t]he M[aine] CDC recommended that at a minimum . . . [the Maine] DMR consider a
 consumption advisory for recreational fishing.” PRDSAMF ¶ 70 (emphasis omitted). This information
 is already included in additional paragraph 70 and the Court will not repeat it.
 93      Paragraph 71 of Mr. Wyman’s statement of material facts reads, “An advisory for non-
 commercial lobster harvesting would have been health protective.” DSAMF ¶ 71. Mr. Wyman
 qualifies this statement, contending that Dr. Smith conditioned this on the advisory being well-
 communicated and people responding to it. PRDSAMF ¶ 71. The Court reviewed the cited portion of
 the record, agrees with Mr. Wyman, and altered paragraph 71 to more accurately reflect the record.

                                                   45
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 46 of 109                       PageID #: 2474



 levels of concern for crabs. 94 DSAMF ¶ 72; PRDSAMF ¶ 72. Neither the Maine CDC

 nor the Maine DMR is aware of any adverse health consequences caused by past

 consumption of lobster or crab from the closure areas. 95 DSAMF ¶ 73; PRDSAMF

 ¶ 73.

         The Maine DMR’s primary concern is the conservation of marine resources; it

 is also concerned with the economic strength of Maine fisheries. 96 DSAMF ¶ 89;

 PRDSAMF ¶ 89. Ultimately, the decision to implement the closures rested with a

 single individual, Maine DMR Commissioner Patrick Keliher.                         DSAMF ¶ 90;

 PRDSAMF ¶ 90.           His decision to take management action was not statutorily

 mandated and involved certain judgment calls, though protection of public health is

 a part of his mandate. 97 DSAMF ¶ 91; PRDSAMF ¶ 91.



 94      Paragraph 72 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “The confirmatory sampling conducted by the state did not show levels of concern for crabs.” DSAMF
 ¶ 72. Mr. Wyman qualifies additional paragraph 72, noting that the state conducted two separate
 samplings, and while the 2014 sampling did not show levels of concern for crabs, the 2015 sampling
 did. PRDSAMF ¶ 72. The Court reviewed the cited portions of the record, agrees with Mr. Wyman,
 and altered paragraph 72 to more accurately reflect the record. The Court regards the remainder of
 Mr. Wyman’s qualification of additional paragraph 72 as argument outside the scope of the facts
 asserted in the statement, PRDSAMF ¶ 72, and rejects the remainder of the qualification for the
 reasons expressed in footnote 8, supra.
 95      The Court regards Mr. Wyman’s qualification of paragraph 73 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 73, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 96      The Court regards Mr. Wyman’s qualification of paragraph 89 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 89, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 97      Paragraph 91 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “His decision to take management action was not statutorily mandated and involved certain judgment
 calls.” DSAMF ¶ 91. Mr. Wyman qualifies this statement, arguing that the Maine DMR’s designee
 “qualified this statement by saying that the Commissioner does have an obligation to protect public
 health which is part of his mandate.” PRDSAMF ¶ 91. The Court reviewed the cited portions of the
 record, agrees with Mr. Wyman, and altered paragraph 91 of Mallinckrodt and U.S. Surgical’s
 statement of additional material facts to more accurately reflect the record. While on this motion for
 summary judgment, the Court makes the inference that Commissioner Keliher’s closure decisions

                                                  46
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 47 of 109                        PageID #: 2475



        A number of factors influenced the Maine DMR’s decisions to implement the

 fishery closures. DSAMF ¶ 92; PRDSAMF ¶ 92. In considering whether to take a

 management action related to mercury concentrations in lobsters and crabs in Zone

 D, the Maine DMR was concerned about the public’s perception of the Maine lobster

 market and consumer confidence in Maine lobster. DSAMF ¶ 93; PRDSAMF ¶ 93.

 Despite the lack of risk from commercial lobster consumption, the Maine DMR

 believed that the primary impact of the 2014 Closure would fall on commercial

 harvesters. 98 DSAMF ¶ 94; PRDSAMF ¶ 94. The small number of commercial lobster

 and crab harvesters in the Closure Area was a factor in the Maine DMR’s decision to

 implement the closures, as was the fact that the Closure Area has a limited, seasonal

 lobster fishery. 99 DSAMF ¶¶ 95-96; PRDSAMF ¶¶ 95-96. Support from lobster


 were not statutorily mandated, the Court agrees that the context that he is statutorily required to
 consider public health is relevant and includes it.
 98       Mr. Wyman qualifies paragraph 94 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, referring to paragraph 69 of his response to Mallinckrodt and U.S. Surgical’s statement
 of additional facts and arguing that “[t]here is no testimony or evidence of a lack of risk from
 commercial lobster consumption.” PRSDAMF ¶ 94. Because the Court reviewed additional paragraph
 69 and found that the qualification offered by Mr. Wyman was not warranted, see footnote 91, supra,
 the Court regards Mr. Wyman’s qualification of additional paragraph 94 as moot.
 99       Paragraph 96 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “The closed area also has a limited, seasonal lobster fishery, which influenced the [Maine] DMR’s
 decision to implement the closure.” DSAMF ¶ 96. Mr. Wyman qualifies this statement, contending
 that it “is taken out of context and is misleading.” PRDSAMF ¶ 96. He expands on this argument as
 follows:
          For this statement and several others, [Mallinckrodt and U.S. Surgical] ha[ve] cherry
          picked a few of the factors that [the Maine] DMR considered in the decision to
          implement the closure. Ms. Mendelson [the Maine DMR’s designee] confirmed those
          she was asked about, but the list is incomplete, and thus gives a skewed vision of the
          decision-making process. The Administrative Record . . . speaks for itself. The factors
          considered in implementing a closure are listed in the record and it is the best and
          most complete evidence of why [the Maine] DMR acted as it did. The documents make
          it clear that the primary concern of [the Maine] DMR was the need to take action to
          protect the public regarding the risk of consuming lobster from this area and the only
          question was how to most effectively and efficiently protect public health. There were
          many factors that contributed to the final decision.
 PRDSAMF ¶ 96. Mr. Wyman makes the same qualification to additional paragraphs 97, 98, and 100
 through 103. PRDSAMF ¶¶ 97-98, 100-03. The Court responds to all these qualifications here.

                                                   47
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 48 of 109                    PageID #: 2476



 industry association leaders and dealers influenced the decision to implement the

 closure; industry association leaders and dealers expressed their belief that lobster

 marketability would be less adversely impacted by a closure than a consumption

 advisory, which influenced the Maine DMR’s decision to implement a closure.

 DSAMF ¶ 97; PRDSAMF ¶ 97.

        The Maine DMR’s decision to implement a closure instead of an advisory was

 further influenced by a 2008 lobster tomalley advisory that had far-reaching impacts

 on the Maine lobster industry; the Maine DMR was particularly concerned about the

 perception of Maine lobster in Asian markets, which are particularly sensitive to

 advisories. DSAMF ¶ 98; PRDSAMF ¶ 98. The Maine DMR’s statutory authority for

 regular rule-making requires that it consider numerous factors in adopting a rule,

 including    the    impact    on    small    businesses,     economic     and    environmental

 considerations, fiscal and social impact, and public comments; the Maine DMR took

 these considerations into account in adopting its emergency rule-makings related to

 the closures. DSAMF ¶ 99; PRDSAMF ¶ 99.

        During the public comment period for the 2014 rulemaking closing a portion of

 Zone D, there was little public opposition to the rulemaking, which was an important

 factor in the Maine DMR’s decision to go forward with the rulemaking. DSAMF

 ¶ 100; PRDSAMF ¶ 100.            Similarly, during the public comment period for the

 expanded closure in 2016, lobster industry trade associations came out in favor of the



         The Court has reviewed the record citations provided by the parties and disregards Mr.
 Wyman’s qualifications. The facts proffered by Mallinckrodt and U.S. Surgical have record support,
 and as they are the non-movants on this motion for summary judgment, the Court is obligated to view
 contested facts in the light most favorable to them.

                                                 48
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 49 of 109                       PageID #: 2477



 expanded closure in 2016, which influenced the Maine DMR’s decision to move

 forward with the rulemaking.              DSAMF ¶ 101; PRDSAMF ¶ 101.                     Issues of

 enforcement also influenced the Maine DMR’s decision-making, including concerns

 about where to locate the 2016 Closure line. DSAMF ¶¶ 102-03; PRDSAMF ¶¶ 102-

 03.

          Enforcement concerns were the driving force behind closure of the crab fishery.

 DSAMF ¶ 104; PRDSAMF ¶ 104. Even though the Maine DMR did not have data to

 show that levels of mercury in crabs were high at the time of the 2014 Closure, it did

 not think that it could effectively enforce a closure for lobster but not crab fishing

 because the gear for crab fishing is the same as the gear for lobster fishing; due to

 this enforcement issue, it closed the area for both crab and lobster. 100 DSAMF ¶ 104;

 PRDSAMF ¶ 104. To the Maine DMR’s knowledge, mercury levels in crab in the

 Closure Area are not at levels that would warrant a consumption advisory, and the

 levels in crabs would not warrant a closure absent the difficulty of enforcing a lobster

 closure without also implementing a crab closure. 101 DSAMF ¶ 105; PRDSAMF

 ¶ 105.


 100      Mr. Wyman qualifies paragraph 104 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts, arguing that “[s]amples of crabs in the P[RMS] showed mercury
 concentrations of concern to the [Maine] DMR at the time of the first closure.” PRDSAMF ¶ 104. The
 Court reviewed the cited portions of the record and disregards the qualification. The Maine DMR’s
 designee testified to the contents of additional paragraph 104, see Maine DMR Dep. at 107:13-108:12,
 and the Court does not regard the portions of the record cited by Mr. Wyman as contradictory.
          The Court regards the remainder of Mr. Wyman’s qualification of additional paragraph 104 as
 argument outside the scope of the facts asserted in the statement, PRDSAMF ¶ 104, and rejects the
 remainder of the qualification for the reasons expressed in footnote 8, supra.
 101      Mr. Wyman qualifies additional paragraph 105 by referring to paragraph 72 of his response to
 Mallinckrodt and U.S. Surgical’s statement of additional material facts. PRDSAMF ¶ 105. The Court
 disregards this qualification. Paragraph 72 of Mr. Wyman’s response to Mallinckrodt and U.S.
 Surgical’s statement of additional material facts deals with whether there was data showing mercury
 levels of concern for crabs, see Footnote 94, supra; additional paragraph 105 deals with whether there

                                                  49
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 50 of 109                          PageID #: 2478



         The Maine DMR did not consider any management actions other than an

 advisory or a closure to address mercury concentrations in lobster. 102 DSAMF ¶ 106;

 PRDSAMF ¶ 106. The Maine DMR also did not consider closing the Closure Area

 only to recreational harvesting and determined that creating an advisory for only

 recreational harvesting would be very difficult. 103 DSAMF ¶ 107; PRDSAMF ¶ 107.

 The Maine DMR does not know how or whether any fisherman has been impacted by

 the fishery closures. DSAMF ¶ 108; PRDSAMF ¶ 108.

         Before 2013, both the Maine CDC and the Maine DMR were aware of past

 mercury discharges from the Orrington Plant, yet neither agency had any reason to

 foresee a lobster or crab fishery closure. 104 DSAMF ¶ 109; PRDSAMF ¶ 109. Neither



 is data showing that mercury levels in crabs are high enough to warrant a consumption advisory. The
 contents of paragraph 72 of Mr. Wyman’s response to Mallinckrodt and U.S. Surgical’s statement of
 additional material facts are not inconsistent with additional paragraph 105, which is supported by
 the cited portion of the record.
 102      Mr. Wyman qualifies additional paragraph 106, noting that “[t]he testimony just prior to the
 testimony cited concerned mercury levels in crabs, not lobster.” PRDSAMF ¶ 106. He goes on to say
 that the Maine DMR’s designee “testified that at the time they determined that some management
 action was warranted, advisory or closure were the two options that were considered.” PRDSAMF
 ¶ 106. The Court reviewed the cited portion of the record and disregards Mr. Wyman’s qualification.
 The crab fishery closure was an add-on to the lobster fishery closure and was only undertaken because
 it would otherwise have been difficult to enforce a lobster closure. There is no suggestion in the record
 that the Maine DMR considered an advisory with respect to crab. See Maine DMR Dep. at 109:08-24.
 Therefore, it is far more likely that the cited testimony of the Maine DMR’s designee referred to actions
 considered with respect to lobster.
 103      Paragraph 107 of Mallinckrodt and U.S. Surgical’s statement of additional material facts
 reads, “[The Maine] DMR did not consider closing the now-closed area only to recreational harvesting
 or an advisory for only recreational harvesting.” DSAMF ¶ 107. Mr. Wyman qualifies this paragraph,
 arguing that the Maine DMR’s designee “testified that they did not consider closing the now closed
 area only to recreational harvesting, but they did consider an advisory only for recreational fishing.
 They determined that it would be a very difficult thing to do, given that there’s no mandate about
 where recreational harvesters set their gear.” PRDSAMF ¶ 107. The Court reviewed the cited portions
 of the record, agrees with Mr. Wyman, and altered paragraph 107 of Mallinckrodt and U.S. Surgical’s
 statement of additional material facts to more accurately reflect the record. The cited testimony
 confirms that the Maine DMR considered this option and disregarded it as difficult. See Maine DMR
 Dep. at 110:19-111:06.
 104      The Court regards Mr. Wyman’s qualification of paragraph 109 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 109, and rejects the qualification for the reasons expressed in footnote

                                                   50
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 51 of 109                          PageID #: 2479



 the Maine DMR nor the Maine CDC is aware of any occasion other than these closures

 in which a Maine state agency has closed a fishery based on concentrations of a

 contaminant other than bacteria or biotoxins. DSAMF ¶ 110; PRDSAMF ¶ 110.

 Other than the closures at issue, the Maine DMR is unaware of any instance in which

 it has taken management action based on the FTAL. 105 DSAMF ¶ 111; PRDSAMF

 ¶ 111.

          F.     Harm to Kenneth F. Wyman, Jr.’s Business

          The lobster harvesting season generally runs from July through November,

 but this varies according to the weather and no two years have been the same since

 Mr. Wyman began fishing. DSAMF ¶ 11; PRDSAMF ¶ 11. The peak crab harvesting

 seasons occur in early Spring and late Fall. DSAMF ¶ 12; PRDSAMF ¶ 12. Crab and

 lobster are caught with the same gear and by the same activity; crab fishing is not a

 separate activity from lobster fishing. 106 DSAMF ¶ 13; PRDSAMF ¶ 13.


 8, supra. Additionally, the Court notes that Mr. Wyman did not provide a record citation for his
 qualification, PRDSAMF ¶ 109, so even if the qualification was not improper argument, the Court
 would disregard the qualification for failure to comply with Local Rule 56(c).
 105     Mr. Wyman qualifies paragraph 111 of Mallinckrodt and U.S. Surgical’s statement of
 additional material facts, asserting that the Maine DMR’s designee “testified that she is aware of the
 Tomalley Advisory but did not know if that was based on the FTAL.” PRDSAMF ¶ 111. The Court
 reviewed the portion of the record cited by Mallinckrodt and U.S. Surgical and disregards Mr. Wyman’s
 qualification. First, the Court does not appreciate a meaningful distinction between being unaware of
 and not knowing whether something has occurred. Second, Mr. Wyman did not provide a record
 citation for his qualification, PRDSAMF ¶ 111, so even if the Court did not disagree with the
 qualification on a substantive basis, the Court would disregard the qualification for failure to comply
 with Local Rule 56(c).
 106     Mr. Wyman denies paragraph 13 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, arguing that “[p]rior to the closures, the type of trap made a difference when fishing for
 crabs.” PRDSAMF ¶ 13. The Court reviewed the record citations provided by Mr. Wyman and
 Mallinckrodt and U.S. Surgical and does not have enough context, from the portion of the record
 provided by Mr. Wyman, to determine whether his denial is correct. The cited portion of the record
 does not say whether the type of trap being discussed is better for crabs than for lobsters; rather, it
 says that that particular type of trap is good for crabs. The Court does not view this as inconsistent
 with additional paragraph 13. Additionally, Mr. Wyman denies additional paragraph 13 because Mr.
 Wyman “testified that fishing is all about the location of where you put your traps.” PRDSAMF ¶ 13.

                                                    51
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 52 of 109                          PageID #: 2480



         Mr. Wyman usually begins setting his traps for the year in March or April. 107

 DSAMF ¶ 14; PRDSAMF ¶ 14. In 2018, Mr. Wyman set approximately half of his

 800 traps in late March or early April, and he set the other half in early-to-mid May.

 DSAMF ¶ 15; PRDSAMF ¶ 15. Mr. Wyman sets his traps based on when he decides

 it is time to start making an income and removes his traps in November or

 December. 108 DSAMF ¶¶ 16-17; PRDSAMF ¶¶ 16-17. He used to fish year-round

 but does not do so anymore. 109 DSAMF ¶ 18; PRDSAMF ¶ 18. Mr. Wyman testified

 that a number of different factors can affect his lobster landings, including the

 number of days he hauls traps, the number of traps he hauls per day, the amount and

 type of bait he uses, water temperature changes, and the abundance of lobster

 predators. 110 DSAMF ¶ 19; PRDSAMF ¶ 19. He also testified that his lobster

 landings vary based on a number of factors, including scientific factors he does not



 Again, the Court does not regard this as inconsistent with additional paragraph 13. The fact that
 certain locations are better for crabs than for lobsters does not mean the activity of baiting, lowering,
 and raising traps is different. The Court rejects Mr. Wyman’s denial of additional paragraph 13
 because it is required to view contested facts in the light most favorable to the non-movants.
 107     The Court regards Mr. Wyman’s qualification of paragraph 14 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 14, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 108     The Court regards Mr. Wyman’s qualification of paragraph 16 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 16, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 109     The Court regards Mr. Wyman’s qualification of paragraph 18 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 18, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 110     Mr. Wyman qualifies paragraph 19 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, contending that he testified only that the factors listed by Mallinckrodt and U.S.
 Surgical could affect his lobster landings. PRDSAMF ¶ 19. The Court reviewed the cited portions of
 the record, agrees with Mr. Wyman, and altered additional paragraph 19 to more accurately reflect
 the record. The Court regards the remainder of Mr. Wyman’s qualification of additional paragraph 19
 as argument outside the scope of the facts asserted in the statement, PRDSAMF ¶ 19, and rejects the
 remainder of the qualification for the reasons expressed in footnote 8, supra.

                                                   52
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 53 of 109                         PageID #: 2481



 understand. 111 DSAMF ¶ 20; PRDSAMF ¶ 20. As a general rule, the longer Mr.

 Wyman fishes during the year, the more landings he has. 112 DSAMF ¶ 21; PRDSAMF

 ¶ 21. Mr. Wyman is not as productive physically as he was ten years ago. 113 DSAMF

 ¶ 22; PRDSAMF ¶ 22.

         Mr. Wyman is licensed to harvest lobster and crab in Lobster Management

 Zones C and D, but his current “home zone” is Zone C, meaning he is required to fish

 at least fifty-one percent of his gear in Zone C; he is therefore not allowed to fish more

 than 392 traps in Zone D. DSAMF ¶ 4; PRDSAMF ¶ 4. Before 2014, Mr. Wyman’s

 home zone was Zone D, where he could fish all of his traps. DSAMF ¶ 5; PRDSAMF

 ¶ 5. That year, prior to the first closure, Mr. Wyman changed his home zone to Zone

 C in order to put a young lobsterman through an apprenticeship program and not as

 a result of the 2014 Closure. DSAMF ¶ 6; PRDSAMF ¶ 6. Since changing his home

 zone, Mr. Wyman needs to travel south to Zone C to haul the majority of his traps.

 DSAMF ¶ 7; PRDSAMF ¶ 7. Zone C is the most southerly location in which Mr.

 Wyman fishes and is as far from his home harbor of Stockton Springs as any area he


 111     The Court regards Mr. Wyman’s qualification of additional paragraph 20 as argument outside
 the scope of the facts asserted in the statement, PRDSAMF ¶ 20, and rejects the qualification for the
 reasons expressed in footnote 8, supra.
 112     The Court regards Mr. Wyman’s qualification of additional paragraph 21 as argument outside
 the scope of the facts asserted in the statement, PRDSAMF ¶ 21, and rejects the qualification for the
 reasons expressed in footnote 8, supra. That there are specific scenarios in which the general rule laid
 out by Mallinckrodt and U.S. Surgical does not hold does not contradict the idea that there is a general
 rule.
 113     Paragraph 22 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “As Mr. Wyman has gotten older, Mr. Wyman is not able to put in as many hours on the water as he
 did when he was younger, and he is ‘not as productive physically as [he] was ten years ago.’” DSAMF
 ¶ 22. Mr. Wyman denies a portion of this statement, asserting that “[t]here is no testimony that he
 has not been able to spend as much time on the water after the closures.” PRDSAMF ¶ 22. The Court
 reviewed the cited portions of the record and agrees with Mr. Wyman that the record does not support
 the statement that Mr. Wyman does not put in as many hours on the water. The Court did not include
 that portion of additional paragraph 22 in its recitation of the undisputed facts.

                                                   53
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 54 of 109                      PageID #: 2482



 fished before or after the 2014 Closure. DSAMF ¶ 8; PRDSAMF ¶ 8. Prior to his

 zone change in 2014, Mr. Wyman fished far fewer traps in Zone C (approximately

 300) and far more traps in Zone D (approximately 500) than he has since. DSAMF ¶

 9; PRDSAMF ¶ 9.

        Before the 2014 and 2016 Closures by the Maine DMR, in Mr. Wyman’s view,

 the mercury contamination in the Penobscot estuary did not affect his business in

 any way. 114 PSMF ¶ 89; DRPSMF ¶ 89. Prior to the 2014 Closure, Mr. Wyman

 maintained approximately 150 traps in the 2014 Closure area and approximately 110

 to 120 traps in the 2016 Closure Area, consisting of approximately one-third of his

 800 authorized traps. PSMF ¶ 90; DRPSMF ¶ 90. After the 2014 Closure, Mr.

 Wyman moved approximately sixty of his traps displaced by the 2014 Closure into

 the area that would later be closed in 2016; he placed the remaining traps that had

 been located in the 2014 Closure area in the Penobscot Bay. 115 PSMF ¶ 91; DRPSMF

 ¶ 91. After the 2016 Closure, Mr. Wyman moved all the traps from the 2016 Closure

 area into the Penobscot Bay. PSMF ¶ 92; DRPSMF ¶ 92. As a result of the two Maine


 114      Paragraph 89 of Mr. Wyman’s statement of material facts reads, “Prior to the two closures of
 the fishing grounds by [the Maine] DMR, the mercury contamination in the Penobscot estuary did not
 affect [Mr. Wyman’s] business in any way.” PSMF ¶ 89. Mallinckrodt and U.S. Surgical object to this
 paragraph as lacking an adequate foundation. DRPSMF ¶ 89. Mallinckrodt and U.S. Surgical argue
 that “[m]ercury contamination has existed on the Penobscot for as long as Mr. Wyman has been fishing
 there, so he has no basis to testify as to the performance of his business but for the mercury
 contamination.” DRPSMF ¶ 89. Furthermore, Mallinckrodt and U.S. Surgical assert they “have not
 had an opportunity to further develop evidence on this issue, including expert opinion testimony
 regarding the Maine lobster industry and how it has been impacted by mercury contamination, which
 has been public knowledge for decades.” DRPSMF ¶ 89. To respond to Mallinckrodt and U.S.
 Surgical’s objection, the Court altered Mr. Wyman’s paragraph to clarify that the statement is Mr.
 Wyman’s opinion.
 115      Mallinckrodt and U.S. Surgical qualify paragraph 91 of Mr. Wyman’s statement of material
 facts, stating that Mr. Wyman “did not have any traps in the water in February 2014.” DRPSMF ¶ 91.
 The Court does not read paragraph 91 as suggesting that Mr. Wyman had traps in the water in
 February of 2014, and so disregards the qualification.

                                                  54
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 55 of 109                        PageID #: 2483



 DMR closures, by Mr. Wyman’s calculation, his harvest of lobsters suffered a

 substantial decline: The business’ average lobster catch in pounds from Zones C and

 D combined in the five years after the 2014 Closure (2014-2018) declined over thirty-

 one percent in comparison with the three-year average before the 2014 Closure (2011-

 2013). 116 PSMF ¶ 93; DRPSMF ¶ 93.

        For a variety of reasons, Mr. Wyman viewed the Closure Area as considerably

 more productive than the locations in Penobscot Bay where he was forced to relocate

 his traps:

        1.      the Closure Area’s relative lack of competition in comparison to the

                Penobscot Bay;

        2.      the loss of a favorable trough in the seabed in the Closure Area, which

                created a concentration of lobsters moving after molting—something

                which does not exist in the Penobscot Bay;

        3.      the loss of productivity of lobster traps in the Closure Area maximized

                by twenty-five years of fine-tuning of strategic location of traps, as




 116     Mallinckrodt and U.S. Surgical object to paragraph 93 as “not based on Mr. Wyman’s personal
 knowledge,” as he “testified that he does not personally keep track of his lobster or crab fishing
 landings and he has no personal knowledge of his lobster or crab fishing landings in any given year.”
 DRPSMF ¶ 93. Additionally, Mallinckrodt and U.S. Surgical assert that even if Mr. Wyman’s “lobster
 harvest declined as [he] say[s], the evidence does not establish that the decline was caused by the two
 closures,” as Mr. Wyman “acknowledged that many factors affect [his] landings in any given year, and
 [he] do[es] not know how these factors affected [his] landings in the relevant time period” and
 Mallinckrodt and U.S. Surgical “have not had an opportunity to disclose or elicit expert testimony
 regarding th[e] factors affecting lobster landings.” DRPSMF ¶ 93.
         The Court included Mr. Wyman’s paragraph 93 but clarified that the statement is Mr.
 Wyman’s opinion. Mallinckrodt and U.S. Surgical’s objections and the obligation to view conflicting
 evidence in the light most favorable to the non-movants do not require the Court to disregard all
 countervailing evidence if supported by a proper record citation, which this paragraph is.

                                                   55
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 56 of 109                         PageID #: 2484



                compared to Mr. Wyman’s experience in Penobscot Bay where he has

                had to begin again learning where to best locate his traps;

        4.      the additional time Mr. Wyman spent harvesting the same number of

                traps in the Penobscot Bay after the closures with lower harvests of

                lobster in comparison to the time spent before the closures; and

        5.      the loss of high-quality lobsters, or “selects,” which are more abundant

                in the Closure Area in comparison to lobsters harvested in Penobscot

                Bay. 117

 PSMF ¶ 94; DRPSMF ¶ 94. The northern part of Penobscot Bay, where the Closure

 Area is located, is not as productive for lobster fishing as the southern parts of the

 Bay. 118 DSAMF ¶ 31; PRDSAMF ¶ 31.


 117     Mallinckrodt and U.S. Surgical deny paragraph 94 of Mr. Wyman’s statement of material facts,
 DRPSMF ¶ 94, which the Court notes is supported only by the testimony and declaration of Mr.
 Wyman. PSMF ¶ 94. Paragraph 94 is phrased as if the facts within it are definitively established;
 however, on a motion for summary judgment where Mr. Wyman is the movant, the Court does not
 regard Mr. Wyman’s testimony—where that testimony is credibly denied by the non-movants—as
 capable of establishing facts that, at trial, would be subject to cross-examination. The Court therefore
 altered paragraph 94 to make clear that it establishes only Mr. Wyman’s beliefs about the effects of
 moving his traps. In light of this alteration, the Court regards Mallinckrodt and U.S. Surgical’s denial
 as moot.
 118     Mr. Wyman qualifies paragraph 31 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts by arguing that the Deputy Commissioner of the Maine DMR “had no personal
 knowledge or record evidence of the referenced statement and would have no basis for disputing [Mr.]
 Wyman’s testimony to the contrary in terms of his fishing experience.” PRDSAMF ¶ 31. The Court
 reviewed the cited portions of the record and disagrees with Mr. Wyman’s characterization of the
 Deputy Commissioner’s testimony. First, Mr. Wyman did not provide the Court with the entirety of
 his record citation. The Court does not have pages 204 and 205 of the Deputy Commissioner’s
 deposition transcript. Mr. Wyman cited pages 203 to 206 of the transcript but provided the Court only
 page 203 from that range; Mallinckrodt and U.S. Surgical provided the Court with page 206. See
 Additional Attachs., Attach. 1, Ex. 2: Additional Pages of Trs. and Exs. from Dep. of Maine Department
 of Marine Resources at 202-03 (ECF No. 76) (including only pages 202-203 of the Deputy
 Commissioner’s deposition transcript); Maine DMR Dep. at 206 (including page 206). Second, it is not
 clear from the portion of the record citation that the Court was able to review that the Deputy
 Commissioner does not have personal knowledge of which parts of Penobscot Bay are more or less
 productive. Third, on this motion for summary judgment, the Court is bound to take all reasonable
 inferences in favor of the non-movants Mallinckrodt and U.S. Surgical and so—where reasonable—
 must resolve disputes over conflicting testimony in their favor. The Court regards it as a reasonable

                                                   56
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 57 of 109                         PageID #: 2485



         Mr. Wyman believes that the Closure Area contains an unusually high number

 of peekytoe crabs in comparison to the Penobscot Bay. 119 PSMF ¶ 95; DRPSMF ¶ 95.

 Prior to 2014, Mr. Wyman did not have sufficient access to markets to sell all the crab

 he could harvest in the Closure Area. 120 PSMF ¶ 96; DRPSMF ¶ 96. Mr. Wyman

 created his crab business in the Fall of 2014. 121 DSAMF ¶ 32; PRDSAMF ¶ 32. In

 the Fall of 2014, Mr. Wyman secured MDI Seafood as a buyer for his crabs, though

 in 2015 he sold all of his crabs to Ed Woods or Bill Kirby. 122 PSMF ¶ 97; DRPSMF



 inference that the Deputy Commissioner of the Maine DMR would have personal knowledge about the
 relative productivity of portions of the Penobscot Bay. The Court disregards Mr. Wyman’s
 qualification of additional paragraph 31.
 119      Paragraph 95 of Mr. Wyman’s statement of material facts reads, “The closed areas contain an
 unusually high abundance of ‘peekytoe’ (rock) crabs in comparison to Penobscot Bay.” PSMF ¶ 95.
 Mallinckrodt and U.S. Surgical qualify this statement, arguing that “[t]he relative populations of crab
 in various locations is properly a subject for expert testimony, which the parties have not yet had an
 opportunity to develop.” DRPSMF ¶ 95. The Court disagrees. As an experienced fisherman, Mr.
 Wyman may testify about specialized matters within his field of knowledge. The Court, however,
 altered paragraph 95 to clarify that the statement is based on Mr. Wyman’s testimony.
 120      Mallinckrodt and U.S. Surgical qualify paragraph 96 of Mr. Wyman’s statement of material
 facts, arguing that “[p]rior to 2014, [Mr. Wyman] had markets for his crab, but he had not yet found
 Dave Smith at MDI Shellfish who was willing to take all of the crabs Mr. Wyman could catch” and
 that “Mr. Wyman did not create his crab business until the fall of 2014, and it is possible there were
 years before 2014 during which Mr. Wyman did not catch a single crab.” DRPSMF ¶ 96. The Court
 does not regard Mallinckrodt and U.S. Surgical’s qualification as inconsistent with paragraph 96 and
 disregards the qualification.
 121      Mr. Wyman denies paragraph 32 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, arguing that he “corrected his testimony on the very next page of the transcript . . ..”
 PRDSAMF ¶ 32. The Court reviewed the portion of the record cited by Mr. Wyman and rejects his
 denial. In the portion of the record cited by Mr. Wyman, he states, in response to being asked why
 2015 was his best year for crab sales, “Because that's—I created—I didn't create. I found a market
 that was willing to take all the crabs that I could catch.” DSAMF, Attach. 1, Wyman Dep. Tr. Excerpts
 and Exs. at 230:09-18 (Wyman Dep.). The Court regards it as more likely that Mr. Wyman was
 correcting his wording to clarify that he did not create a market for his crabs, but rather found such a
 market, as opposed to Mr. Wyman’s interpretation that he was implicitly correcting his answer to a
 previous and unrelated question.
 122      Paragraph 97 of Mr. Wyman’s statement of material facts reads, “[Mr. Wyman] secured a
 buyer (MDI Seafood) for crabs in the Fall of 2015 that was willing to purchase all the crabs [he] could
 harvest on the condition that the supply was consistent.” PSMF ¶ 97. Mallinckrodt and U.S. Surgical
 qualify paragraph 97, contending that “Mr. Wyman testified that he secured MDI Seafood as a buyer
 in the Fall of 2014” and that “[h]e testified that he sold all of his crab in 2015 to Ed Woods or Bill
 Kirby.” DRPSMF ¶ 97 (emphasis omitted). The Court reviewed the portions of the record cited by
 both parties and agrees with Mallinckrodt and U.S. Surgical that they are inconsistent. The Court
 suspects that one or both of the parties has evidence that directly answers this question; however, as

                                                   57
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 58 of 109                         PageID #: 2486



 ¶ 97. MDI Seafood was willing to purchase all the crabs Mr. Wyman was able to

 harvest on the condition that the supply was consistent. PSMF ¶ 97; DRPSMF ¶ 97.

 In 2015, after the 2014 Closure, Mr. Wyman’s crab sales were the highest the

 business had experienced, coming from harvesting principally from the 2016 Closure

 area. 123 PSMF ¶ 98; DRPSMF ¶ 98. Beginning in 2016, after the second closure, Mr.

 Wyman believes that his annual crab harvest dropped sharply, generating sales

 averaging approximately fifty percent less than what he sold in 2015, and Mr. Wyman

 testified that he lost MDI Seafood as a purchaser of his crabs because he was unable

 to supply a sufficient number of crabs. 124 PSMF ¶ 99; DRPSMF ¶ 99. According to

 Mr. Wyman, before the closures, he could maximize the efficiency of time spent on

 the water by concentrating on fishing for crabs before the first lobster molt in the

 Spring and again after the abundance of lobsters diminishes in late Fall, whereas

 after the closures, these efficiencies were lost by the loss of a crab-intensive habitat. 125

 PSMF ¶ 100; DRPSMF ¶ 100.


 such evidence is not available on the record, the Court must take all reasonable inferences in favor of
 non-movants Mallinckrodt and U.S. Surgical. The Court therefore altered paragraph 97 to reflect
 Mallinckrodt and U.S. Surgical’s qualification.
 123      Mallinckrodt and U.S. Surgical qualify Mr. Wyman’s paragraph 98, stating that they “object
 to this statement and request[] that it be stricken on the grounds that it is misleading and likely to
 confuse the issues” because “Mr. Wyman did not create his crab business until the Fall of 2014” and
 so “[t]o say that crab sales in 2015 were the highest the business had experienced creates the false
 impression that there are other full years to compare it to.” DRPSMF ¶ 98. The Court reviewed the
 cited portions of the record and disagrees with Mallinckrodt and U.S. Surgical that paragraph 98 is
 misleading. The Court does not view paragraph 98 as inconsistent with other evidence in this record.
 The Court rejects the qualification.
 124      Mallinckrodt and U.S. Surgical deny paragraph 99 as “not based on Mr. Wyman’s personal
 knowledge” because “[h]e testified that he does not personally keep track of his lobster or crab fishing
 landings and he has no personal knowledge of his lobster or crab fishing landings in any given year”
 and that “he is relying on an expert witness to calculate his loss.” DRPSMF ¶ 99. The Court reviewed
 the cited portions of the record and overrules the objections; however, the Court altered paragraph 99
 to clarify that the paragraph is based on Mr. Wyman’s testimony.
 125      Mallinckrodt and U.S. Surgical deny paragraph 100 of the PSMF, stating that “[c]rab and
 lobster are caught with the same gear and by the same process; crab fishing is not a separate activity

                                                   58
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 59 of 109                         PageID #: 2487



         Mr. Wyman testified that he needs to spend more time on the water after the

 closures to make up for what he asserted was a loss of harvests compared to pre-

 closure levels and this resulted in loss of time with his family and other activities he

 enjoyed in his free time, as well as greater exposure to the dangers of commercial

 lobstering, which Mr. Wyman believes is one of the most dangerous professions. 126

 PSMF ¶ 101; DRPSMF ¶ 101. Mr. Wyman further testified that he has suffered the

 hardship of having to spend more time working in harsh weather conditions in the

 Penobscot Bay which he could previously avoid by fishing in the Closure Area where

 the land mass provides weather protection during poor or windy weather. 127 PSMF

 ¶ 102; DRPSMF ¶ 102.




 from lobster fishing.” DRPSMF ¶ 100. The Court reviewed the cited portions of the record and does
 not view Mallinckrodt and U.S. Surgical’s denial as inconsistent with Mr. Wyman’s paragraph 100.
 The statement itself reflects the efficiency of crab fishing before the lobster molt, and thus has to do
 with when during the year Mr. Wyman primarily catches crab, as opposed to the process he uses to
 catch crabs. The Court rejects the denial. The Court altered paragraph 100, however, to reflect that
 it is based on Mr. Wyman’s own statements.
 126      Mallinckrodt and U.S. Surgical deny paragraph 101, stating that “Mr. Wyman has no records
 comparing the time he spent on the water before the closures to the time he spends on the water after
 the closures,” that he fishes more of his traps further from his “home harbor of Stockton Springs not
 because of the closure but because Mr. Wyman chose in 2014 to change his home zone from Zone D to
 Zone C,” and that his “productivity has declined with age.” DRPSMF ¶ 101. In addition, Mallinckrodt
 and U.S. Surgical “request that the Court strike the language, ‘greater exposure to the dangers of
 commercial lobstering, one of the most dangerous of all professions,’ since that language lacks
 foundation” and its probative value is substantially outweighed by its prejudicial effect. DRPSMF
 ¶ 101 (quoting PSMF ¶ 101).
          The Court reviewed the record citations put forward by each party, agrees with Mallinckrodt
 and U.S. Surgical to the extent that Mr. Wyman’s testimony does not make these assertions
 established facts, and altered paragraph 101 to clarify that it reflects Mr. Wyman’s testimony, not
 established fact.
 127      Paragraph 102 of Mr. Wyman’s statement of material facts reads, “[Mr.] Wyman has suffered
 the hardship of working more in harsh weather conditions in Penobscot Bay in cold blustery NW winds
 that occur in the Spring and late Fall that he could avoid by fishing in the closed areas in such
 conditions where the land mass provides weather protection.” PSMF ¶ 102. For a variety of reasons,
 Mallinckrodt and U.S. Surgical deny paragraph 102. DRPSMF ¶ 102. The Court altered paragraph
 102 to clarify that it reflects only Mr. Wyman’s beliefs and otherwise rejects Mallinckrodt and U.S.
 Surgical’s denial.

                                                   59
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 60 of 109                        PageID #: 2488



        Mr. Wyman does not regularly track how much lobster or crab he gets from a

 particular trap or the amount of time he spends lobster or crab fishing. 128 DSAMF

 ¶¶ 23-24; PRDSAMF ¶¶ 23-24. He does, however, have a meter on his boat that

 keeps track of how many hours the boat has been in use over its lifetime, though the

 only data he has collected from this meter are two undated photographs from two

 separate points in time that he does not recall. 129 DSAMF ¶ 24; PRDSAMF ¶ 24. He

 also does not personally keep track of his lobster or crab fishing landings and has no

 sense of how much money he made in the years after the closures as compared to the

 years prior. 130 DSAMF ¶¶ 29-30; PRDSAMF ¶¶ 29-30.


 128      The Court regards Mr. Wyman’s qualification of paragraph 23 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 23, and rejects the qualification for the reasons expressed in footnote
 8, supra. The fact that Mr. Wyman has on occasion tracked particular strings of traps does not
 contradict the statement that he did not regularly do so.
          Mr. Wyman qualifies paragraph 24 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, arguing that he has “provided documents in discovery from which the hours of use of
 his boat can be determined.” PRDSAMF ¶ 24. However, he does not provide a record citation for this
 assertion, and the Court disregards it. Additionally, Mr. Wyman states that “[e]ngine hours can also
 be calculated based on oil changes . . ..” PRDSAMF ¶ 24. But the Court does not regard this statement
 as inconsistent with the statement in Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, which is that Mr. Wyman himself does not keep track of this data. The Court therefore
 disregards this portion of Mr. Wyman’s qualification.
 129      Mr. Wyman qualifies this portion of paragraph 24 of Mallinckrodt and U.S. Surgical’s
 statement of additional material facts, stating that he has “supplemented discovery responses by
 providing, inter alia, an image of the engine hour meter at the end of the 2018 season.” PRDSAMF
 ¶ 24. However, he does not provide a record citation for this assertion, and the Court disregards it.
 130      Paragraph 29 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “Mr. Wyman does not personally keep track of his lobster or crab fishing landings and he has no
 personal knowledge of his lobster or crab fishing landings in any given year.” DSAMF ¶ 29. Mr.
 Wyman denies the portion of this statement asserting that he has no personal knowledge of his lobster
 or crab fishing landings in any given year, arguing that he “obviously has personal knowledge of
 landings because he personally made the landings.” PRDSAMF ¶ 29. The Court agrees with Mr.
 Wyman that additional paragraph 29 goes beyond the scope of the record citation given by
 Mallinckrodt and U.S. Surgical and did not include that portion of additional paragraph 29 in its
 recitation of undisputed facts.
          Paragraph 30 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “Mr. Wyman has no sense of how much money he made in the years after the closure compared to the
 years before the closure.” DSAMF ¶ 30. Mr. Wyman denies this paragraph, arguing that “[t]he record
 cited is to testimony by [Mr.] Wyman that he was not familiar with a particular QuickBooks record
 marked as an exhibit and could not recall from memory the amount of money he made in 2017 versus

                                                   60
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 61 of 109                          PageID #: 2489



         The number of traps Mr. Wyman hauls in a day of fishing varies, but on the

 high end he can haul 300 traps in a day; he does not regularly track how many traps

 he hauls on a particular day or in a particular year or the number of days he hauls

 traps in a year. DSAMF ¶ 25; PRDSAMF ¶ 25. Mr. Wyman hauls his traps in a

 sequence, such that in the course of approximately four days of fishing, he will have

 hauled all 800 of his traps once. DSAMF ¶ 26; PRDSAMF ¶ 26. The weather does

 not impact this sequence. DSAMF ¶ 26; PRDSAMF ¶ 26. Though Mr. Wyman has

 never received such a fine, to avoid being fined by the Marine Patrol he must haul

 each of his traps at least once every thirty days while it is set. DSAMF ¶ 27;

 PRDSAMF ¶ 27. No two days are the same for Mr. Wyman in terms of how he fishes,

 and he regularly changes his fishing practices, including the type of bait he uses, the

 size of his bait bags, and the locations of his traps. DSAMF ¶ 28; PRDSAMF ¶ 28.

         Since the closures, Mr. Wyman has not spoken to other lobstermen or to lobster

 associations about accommodating his traps or productive areas where he might be

 able to move his traps, citing the territoriality of lobstermen, the potential for gear

 conflicts, and his superior knowledge of the fishery. DSAMF ¶ 33; PRDSAMF ¶ 33.

 Marine Patrol was instructed to work with fishermen concerned about transitioning

 their fishing gear from inside the Closure Area to outside the Closure Area and to


 2013.” PRDSAMF ¶ 30 (emphasis omitted). However, the record citation given by Mallinckrodt and
 U.S. Surgical shows Mr. Wyman stating, in reaction to the question, “Do you have any recollection or
 independent understanding of your sales for that year for lobsters,” that “[a]ll [he] know[s] is [he]
 caught lobsters and [he] sold them.” Wyman Dep. Tr. at 190:07-09. From this language, the Court
 draws the inference that Mr. Wyman does not personally keep track of how much money he makes
 year-over-year. Additionally, the Court reviewed the portion of Mr. Wyman’s testimony in which he
 states that he highly doubts any records exist related to his lobster catch prior to 2008. Id. at 154:09-
 12. This statement is further support for additional paragraph 30. The Court rejects Mr. Wyman’s
 denial of additional paragraph 30.

                                                   61
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 62 of 109                      PageID #: 2490



 work with other area fishermen to ensure their accommodation of additional fishing

 gear from displaced fishermen in the areas they traditionally fished. 131 DSAMF ¶ 34;

 PRDSAMF ¶ 34. The Maine DMR communicated to fishermen that Marine Patrol

 was willing to provide such assistance. 132 DSAMF ¶ 35; PRDSAMF ¶ 35. It is not

 uncommon for fishermen to seek the assistance of Marine Patrol to protect against

 the conduct of other fishermen. 133 DSAMF ¶ 36; PRDSAMF ¶ 36. The Maine DMR

 is not aware of any gear conflicts among fishermen as a result of the closures. 134

 DSAMF ¶ 37; PRDSAMF ¶ 37.

        G.      The Federal RCRA Case Phase III Report

        In January of 2016, the Court in the Federal RCRA Case selected Amec Foster

 Wheeler Environment and Infrastructure, Inc. (Amec) to perform an evaluation of

 potential remedies to speed the recovery of the Penobscot River estuary from its state

 of mercury contamination. DSAMF ¶ 74; PRDSAMF ¶ 74. In September of 2018,

 Amec submitted its Phase III Engineering Study Report (Phase III Report). DSAMF

 ¶ 75; PRDSAMF ¶ 75. The Phase III Report explains that Amec conducted a human


 131     The Court regards Mr. Wyman’s qualification of paragraph 34 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 34, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 132     The Court regards Mr. Wyman’s qualification of paragraph 35 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 35, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 133     The Court regards Mr. Wyman’s qualification of paragraph 36 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 36, and rejects the qualification for the reasons expressed in footnote
 8, supra.
 134     The Court regards Mr. Wyman’s qualification of paragraph 37 of Mallinckrodt and U.S.
 Surgical’s statement of additional material facts as argument outside the scope of the facts asserted
 in the statement, PRDSAMF ¶ 37, and rejects the qualification for the reasons expressed in footnote
 8, supra.

                                                  62
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 63 of 109                        PageID #: 2491



 health risk assessment, which found that the hazard from exposure to mercury via

 consumption of American lobster in the Penobscot River is not of concern. 135 DSAMF

 ¶ 76; PRDSAMF ¶ 76. Amec’s human health risk assessment further concluded that

 the assumed consumption rate utilized for the FTAL is based on a consumption rate

 nineteen times greater than the local consumer consumption rates for lobster. 136

 DSAMF ¶ 77; PRDSAMF ¶ 77.

        Amec recommended a combination of remedial alternatives which it estimated

 would cost between $246,068,000 and $333,376,000. DSAMF ¶ 78; PRDSAMF ¶ 78.

 Amec anticipated that even with remedial treatment, system-wide recovery to a

 surface weighted average concentration of 500 nanograms per gram of mercury in

 sediment would likely take a minimum of an additional twenty-five years after

 completion of the remedial work. DSAMF ¶ 79; PRDSAMF ¶ 79. Ecological recovery

 would take an unknown longer amount of time after sediments reached their target

 concentrations. DSAMF ¶ 80; PRDSAMF ¶ 80. Amec concluded that even the most

 aggressive remedial alternatives evaluated would not lower mercury concentrations

 in lobster tissue in the 2016 Closure area below the Maine CDC’s FTAL. 137 DSAMF



 135      Mr. Wyman qualifies paragraph 76 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts, contending that “Amec purported to conduct a ‘human health risk assessment,’ but its
 choice of data and analysis is so fatally flawed as to render its conclusions invalid” and explaining
 some of his reasons for holding this belief. PRDSAMF ¶ 76. The Court disregards the qualification
 because it is required to view conflicting evidence in the light most favorable to the non-movants.
 136      The Court rejects Mr. Wyman’s qualification of additional paragraph 77, see PRDSAMF ¶ 77,
 for the reasons expressed in footnote 135, supra.
 137      Paragraph 81 of Mallinckrodt and U.S. Surgical’s statement of additional material facts reads,
 “Amec concluded that even the most aggressive remedial alternatives evaluated would not lower
 mercury concentrations in lobster tissue in the 2016 closed area below the Maine C[DC] F[TAL].”
 DSAMF ¶ 81. Mr. Wyman qualifies additional paragraph 81, quoting the language cited by
 Mallinckrodt and U.S. Surgical. PRDSAMF ¶ 81 (“The cited reference states: ‘Under the more
 conservative risk reduction approach (using the upper bound BSAF), Alternative 2: Enhanced MNR

                                                   63
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 64 of 109                         PageID #: 2492



 ¶ 81; PRDSAMF ¶ 81. The alternatives which Amec concluded would get closest to

 this level were system-wide dredging to a system-wide sediment mercury

 concentration goal of 300 nanograms per gram and enhanced natural attenuation to

 a system-wide sediment mercury concentration goal of 300 nanograms per gram.

 DSAMF ¶ 82; PRDSAMF ¶ 82.

        Amec did not recommend system-wide dredging because it would take decades

 to implement, would destroy habitat, had the potential for increased mercury uptake

 by biota during and after dredging, and would be particularly expensive. DSAMF

 ¶ 83; PRDSAMF ¶ 83. Amec estimated that system-wide dredging to a sediment

 concentration of 300 nanograms per gram would cost $5,544,190,000. DSAMF ¶ 84;

 PRDSAMF ¶ 84.

        Amec also did not recommend enhanced monitored natural attenuation to a

 sediment concentration of 300 nanograms per gram based on the uncertainty as to

 how this remedial alternative would be applied system-wide and the potential for

 negative effects from its application. DSAMF ¶ 85; PRDSAMF ¶ 85. Enhanced

 monitored natural attenuation is innovative and has not been demonstrated on field

 scale for open systems such as estuaries. DSAMF ¶ 85; PRDSAMF ¶ 85. System-

 wide application of this alternative would require extensive pre-design modeling to



 (PRG of 300 ng/g) and Alternative 3: Dredging (PRG of 300 ng/g) would result in a decrease to below
 200 ng/g, with the exception of the 2016 lobster closure area when assuming the upper bound BSAF’”).
         Mallinckrodt and U.S. Surgical’s proposed additional paragraph 81 is an extrapolation from
 the Phase III Report. This is an exceedingly complex area and although it may turn out that
 Mallinckrodt and U.S. Surgical are incorrect, the Court is required to view contested facts in the light
 most favorable to Mallinckrodt and U.S. Surgical and therefore rejects Mr. Wyman’s qualification.
 The inference drawn here by non-movants Mallinckrodt and U.S. Surgical is a reasonable one, and the
 Court must credit it.

                                                   64
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 65 of 109                        PageID #: 2493



 determine the implementation strategy. DSAMF ¶ 85; PRDSAMF ¶ 85. There is the

 concern that added material might deposit in unintended areas such as in shipping

 channels and adversely impact navigation.                DSAMF ¶ 85; PRDSAMF ¶ 85.                  In

 addition, permits for this alternative could be difficult to obtain due to the increased

 turbidity and particulate load that would result from material addition which could

 affect biota (e.g. burial of fish eggs). DSAMF ¶ 85; PRDSAMF ¶ 85.

        Amec further concluded that remediation at or below background mercury

 concentrations would be technically impractical. DSAMF ¶ 86; PRDSAMF ¶ 86.

 Amec found that the concentration of particulate mercury from samples at the former

 Veazie Dam averaged 217.5 nanograms per gram. 138 DSAMF ¶ 87; PRDSAMF ¶ 87.

 Ms. Ladner from the Maine DEP testified that the background mercury concentration

 in the Penobscot River is approximately 290 nanograms per gram. 139 DSAMF ¶ 88;

 PRDSAMF ¶ 88.

 III.   THE PARTIES’ POSITIONS

        A.      Kenneth F. Wyman’s Motion for Summary Judgment

        Mr. Wyman argues that the record in this case “distills down to some simple,

 common sense propositions which have been so carefully examined, so thoroughly

 litigated and so completely ruled upon” that the Court should grant him a partial


 138     Mr. Wyman denies paragraph 87 of Mallinckrodt and U.S. Surgical’s statement of additional
 material facts because “[t]he referenced table does not contain averages.” PRDSAMF ¶ 87. The Court
 reviewed the cited portion of the record and rejects Mr. Wyman’s denial. Though the cited table of the
 does not contain an average, the average is easily calculable based on the information on that page.
 139     Mr. Wyman admits that Ms. Ladner testified as cited but qualifies the description of Ms.
 Ladner’s testimony in additional paragraph 88 because “[s]he testified to what she ‘believe[d][’] to be
 the ‘right number,[’] or ‘something like that.’” PRDSAMF ¶ 88 (internal quotation marks omitted)
 (some alterations in original). The Court reviewed the cited portion of the record, agrees with Mr.
 Wyman, and altered additional paragraph 88 to reflect that Ms. Ladner testified to an approximation.

                                                   65
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 66 of 109           PageID #: 2494



 summary judgment on liability and causation with regard to his claims for continuing

 and permanent public nuisance and strict liability. Pls.’ Mot. at 1. Mr. Wyman

 argues that these issues “have already been litigated and resolved in Phase I of the

 federal RCRA case” as well as Phase II and that the Phase I ruling has also been

 affirmed by the First Circuit. Id. at 2-3. Mr. Wyman argues that Mallinckrodt and

 U.S. Surgical are “precluded from challenging the rulings in these decisions to the

 extent they overlap on liability and causation issues in this case based on the doctrine

 of non-mutual offensive collateral estoppel (issue preclusion) . . ..” Id. at 3. Mr.

 Wyman then recites what he argues are the undisputed material facts, id. at 3-15,

 before proceeding to his argument.

              1.     Principles of Issue Preclusion Applicable to This Case

       Mr. Wyman argues that his reliance “on prior rulings of this Court in the

 federal RCRA case, namely, Judge Carter’s Decision, the First Circuit’s Decision and

 Judge Woodcock’s Decision, to satisfy key elements of liability” on his “public

 nuisance and strict liability claims is entirely justified when examination is made of

 the principles of issue preclusion, including nonmutual offensive issue preclusion.”

 Id. at 16. Specifically, Mr. Wyman “seek[s] to give preclusive effect to seven factual

 rulings in the Judge Carter, the First Circuit and Judge Woodcock Decisions”:

       Ruling 1:     Mallinckrodt discharged enormous amounts of mercury
                     into the Penobscot River between 1967 and 1982;
       Ruling 2:     resulting in contamination of the Penobscot River estuary
                     with highly toxic methylmercury;
       Ruling 3:     with Mallinckrodt’s discharges being the dominant source
                     of the mercury contamination of the Penobscot River;
       Ruling 4:     posing a substantial and unacceptable risk to public
                     health, especially for sensitive populations (such as fetuses

                                           66
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 67 of 109             PageID #: 2495



                     carried by pregnant women and children with developing
                     brains);
       Ruling 5:     resulting in the closure of fishing grounds by [the Maine]
                     DMR in 2014 based on the sampling of shellfish recorded
                     in the PRMS showing levels in excess of the threshold for
                     mercury in seafood of 200 ng/g wet wt.(.2 parts per million
                     or 200 nanograms per gram) set in the F[TAL] by [the
                     Maine] CDC;
       Ruling 6:     demonstrating the extent of the adverse health effects
                     resulting from Mallinckrodt’s mercury contamination;
       Ruling 7:     the effects of which will continue for a long duration unless
                     remedied.

 Id. at 16-17 (emphasis omitted) (citations omitted). Mr. Wyman concedes that these

 “prior rulings do not satisfy all the elements of the public nuisance and strict liability

 claims,” as “[t]here are other elements that must be satisfied, such as damages and

 proximate cause, for which resort will be made to the record in addition to the prior

 rulings in the federal RCRA case . . ..” Id. at 17. However, he argues, these “seven

 rulings relied upon do most of the heavy lifting in establishing the right to summary

 judgment on liability and causation, with damages to be proven at trial.” Id.

       Mr. Wyman cites In re Light Cigarettes Marketing Sales Practices Litigation,

 691 F. Supp. 2d 239, 243 (D. Me. 2010) (In re Light Cigarettes), for the “traditional

 elements for a claim of issue preclusion under the common law . . ..” Pls.’ Mot. at 17.

 Mr. Wyman asserts that “[a] core question in this case is whether the first element

 for traditional issue preclusion—identity of issues—can be met,” and argues that “the

 adjudication to be given preclusive effect does not have to be based on the same cause

 of action as the subsequent proceeding” as “[c]ollateral estoppel . . . deals with the

 preclusive determination of factual matters.” Id. at 18 (emphasis in Mr. Wyman’s

 memorandum) (quoting Galvin v. Metrocities Mortg., LLC, 1:16-cv-00268-JDL, 2017

                                            67
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 68 of 109             PageID #: 2496



 WL 5632868, at *12 (D.N.H. Nov. 17, 2017)). Mr. Wyman is “not saying that the

 ultimate legal ruling in the federal RCRA case should preclude Mallinckrodt from

 defending against Plaintiffs’ public nuisance or strict liability claims,” but rather that

 seven factual determinations made in the Federal RCRA Case should be binding on

 Mallinckrodt and U.S. Surgical “for purposes of satisfying some of the elements of

 [Mr. Wyman’s] public nuisance and strict liability claims.” Id.

       Mr. Wyman argues that “[i]t is particularly appropriate to give RCRA findings

 preclusive effect to [his] public nuisance claims because ‘[n]uisance principles form

 the core doctrinal foundation for modern environmental statutes, including the

 RCRA.’”    Id. at 18-19 (some alterations in original) (emphasis in Mr. Wyman’s

 memorandum) (quoting Cox v. City of Dallas, 256 F.3d 281, 289 (5th Cir. 2001)). Mr.

 Wyman notes that “the identity of the issues need not be absolute; rather, it is enough

 that the issues are in substance identical,” id. at 19 (quoting Jones v. Boston, 845 F.3d

 28, 33 (1st Cir. 2016)), and that “[i]n this case, some of the issues decided in the

 federal RCRA case are identical to some of the elements for the public nuisance and

 the strict liability claims while others are substantially similar.” Id. Additionally,

 Mr. Wyman contends that “the First Circuit has repeatedly recognized[] that issue

 preclusion is no longer limited to ultimate issues; necessary ‘intermediate findings’

 can now be used to preclude relitigating, ‘even where those findings are not explicit.’”

 Id. at 19-20 (quoting Manganella v. Evanston Ins. Co., 700 F.3d 585, 591 (1st Cir.

 2012)). Mr. Wyman says that “these principles come into play with respect to most

 of the six findings that [he] rel[ies] upon.” Id. at 20. He next argues that “[t]he



                                            68
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 69 of 109              PageID #: 2497



 remaining requirements for applying traditional claims preclusion—that the prior

 rulings were actually decided, central to the decision, and were sufficiently final are

 easily met in this case.” Id. at 20-22 (footnotes omitted). He then says that “[t]here

 are four additional requirements when non-mutual offensive issue preclusion is

 involved” but that “[n]one of the four factors . . . are relevant to this case.” Id. at 22-

 23.

              2.     The Public Nuisance Claims

       Mr. Wyman argues that he is entitled to partial summary judgment on his

 public nuisance claims. He states that Maine statutory law “grants a private cause

 of action for damages for statutory public nuisance by any person injured thereby.”

 Id. at 23 (citing 17 M.R.S. § 2701). He argues that he “has standing under Section

 2701 to bring an action for a public nuisance under [17 M.R.S. §] 2802 because

 Mallinckrodt has interfered with his right as a licensed commercial fisherman to

 harvest lobsters,” which he states “is a property right protected by Maine law.” Id.

 at 24. He contends “[t]here can be no room for argument with the proposition that

 Mallinckrodt’s [Predecessor’s] conduct resulting in extensive contamination of the

 Penobscot River estuary with highly toxic[] methylmercury constitutes a ‘corrupting

 or rendering unwholesome or impure the water of a river,’” id. at 25 (quoting 17

 M.R.S. § 2802), based on “[t]he findings made by Judge Carter, the First Circuit and

 Judge Woodcock concerning Mallinckrodt’s [Predecessor’s] contamination of the

 Penobscot River estuary . . .. so long as [Mr. Wyman] can show that the contamination

 by Mallinckrodt[’s Predecessor] was the proximate cause” of his injury. Id. at 25-26.



                                             69
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 70 of 109           PageID #: 2498



 Alternatively, Mr. Wyman asserts, he is “entitled to summary judgment on liability

 for statutory public nuisance based on . . .. the evidence that led to the rulings” he

 relies on in his motion. Id. at 26.

       Mr. Wyman next turns to the common law of public nuisance, and he again

 argues that he has met the elements for such a cause of action. Mr. Wyman quotes

 Hanlin Group, Inc. v. International Minerals & Chemical Corp., 759 F. Supp. 925 (D.

 Me. 1990), for the proposition that “[a]n action for public nuisance is available under

 Maine law if the defendant has violated or threatens to violate a public right and the

 plaintiff has suffered an injury different in kind from that sustained by the public

 generally.” Pls.’ Mot. at 26-27 (alteration in original) (quoting Hanlin, 759 F. Supp.

 at 935). He states that “[i]t has long been recognized that the release of hazardous

 waste into the environment unreasonably infringes upon a public right” and that “[i]t

 has also been held that this kind of public nuisance imposes liability as a matter of

 law.” Id. at 27. He does not cite any state of Maine or First Circuit caselaw explicitly

 for either of these propositions, but rather says that “[g]iven the enormity of the

 contamination of the Penobscot River estuary by Mallinckrodt[‘s Predecessor], it is

 likely that Maine courts would agree, especially when throughout its judicial history

 Maine has had a statute on its books declaring contamination of public waters to be

 a public nuisance per se.” Id. at 28 (citing Hanlin, 759 F. Supp. at 933 n.13).

       Mr. Wyman asserts that analysis under the Restatement (Second) of Torts also

 leads to the conclusion that Mallinckrodt and U.S. Surgical should be held liable for

 common law public nuisance. Id. at 28-29. Mr. Wyman goes through each of the



                                           70
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 71 of 109              PageID #: 2499



 Restatement’s “three circumstances that are deemed to be ‘unreasonable interference

 with a public right . . ..” Id. at 28 (quoting Restatement (Second) of Torts § 821B(2)

 (Restatement Torts)). The first is “conduct [that] involves a significant interference

 with the public health, the public safety, the public peace, the public comfort or the

 public convenience . . ..” Restatement Torts § 821B(2)(a). Mr. Wyman contends that

 “[t]he first three rulings in the federal RCRA case [that he raised] establish . . . . that

 Mallinckrodt[‘s Predecessor] (1) discharged enormous amounts of mercury into the

 Penobscot River, (2) the Penobscot River estuary is contaminated with mercury, and

 (3) Mallinckrodt[‘s Predecessor] is the dominant cause of this contamination.” Pls.’

 Mot. at 29 (internal citation omitted). He also argues that “[t]he fourth, fifth and

 sixth rulings of the federal RCRA case . . . establish that the contamination by

 Mallinckrodt[‘s Predecessor] of the Penobscot River estuary with highly toxic

 methylmercury resulted in the specific kind of interference with a public right

 recognized by the Restatement because of the effects on public health.” Id. at 30

 (emphasis omitted). Lastly, he argues that “the record in this case fully supports a

 finding of liability on the common law public nuisance based on harm to the public

 health, wholly apart from the prior rulings.” Id. at 31.

       The second circumstance the Restatement deems to be unreasonable

 interference is “conduct [that] is proscribed by a statute, ordinance or administrative

 regulation . . ..” Restatement Torts § 821B(2)(b).         Mr. Wyman argues that the

 “allegations in this case are identical to those considered in Hanlin and thus form a

 second reason for finding that Mallinckrodt’s [Predecessor’s] contamination of the



                                             71
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 72 of 109           PageID #: 2500



 Penobscot River estuary with mercury is an unreasonable interference with a public

 right.” Pls.’ Mot. at 32.

        The third circumstance the Restatement refers to is “conduct [that] is of a

 continuing nature or has produced a permanent or long-lasting effect, and, as the

 actor knows or has reason to know, has a significant effect upon the public right.”

 Restatement Torts § 821B(2)(c). Mr. Wyman asserts that Mallinckrodt’s Predecessor

 “knew from the beginning of operations in December 1967 that it was losing mercury

 from operations through air emissions and from other releases it claims could not be

 identified” and “knew or should have known in early May 1969” about the loss of

 mercury through wastewater but failed to act on this information. Pls.’ Mot. at 34.

 Additionally, Mr. Wyman contends that the seventh ruling he pointed to “establishes

 that the effects of Mallinckrodt’s [Predecessor’s] contamination significantly affecting

 public health will continue for a long time unless remediated” and that liability

 therefore attaches. Id. at 34-35.

               3.     Strict Liability

        Mr. Wyman claims that he has satisfied the elements of 38 M.R.S. § 1319-U(5),

 which “provides a private cause of action against a person responsible for the disposal

 of hazardous waste that endangers the health, safety or welfare of others without the

 need to prove negligence” because “[m]ercury is a hazardous waste within the

 meaning of this statute” and “[t]he evidence supporting the claim here that the

 hazardous waste discharged into the Penobscot River estuary resulted in an

 endangerment to the public health is the same” as that for public nuisance. Id. at 35.



                                           72
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 73 of 109             PageID #: 2501



 Mr. Wyman also asserts that he has satisfied the elements of a common law strict

 liability claim because “[t]he circumstances in this case precisely parallel those in

 [Department of Environmental Protection v. Ventron Corp., 468 A.2d 150 (N.J.

 1983)],” a case in which the New Jersey Supreme Court found strict liability. Id. at

 37-38.

                4.     Special Damages

          Mr. Wyman states that “[f]or each of the categories of liability addressed above,

 [he] must show that [he] suffered special injury, separate and distinct from what the

 public at large may suffer, to have standing to bring a common law nuisance claim.”

 Id. at 38 (citing Hanlin, 759 F. Supp. at 936-37). He states that this requirement is

 satisfied by “the two closures by [the Maine] DMR [which] prevented [Mr.] Wyman

 from harvesting lobsters and crabs in areas that had been highly productive for him

 without much competition and where he had fined tuned his knowledge of where to

 place his traps and also subjected [Mr.] Wyman to serious noneconomic damages.”

 Id. at 39.

                5.     Proximate Cause

          Mr. Wyman asserts that “[o]n this record, the Court should find that

 Mallinckrodt’s [Predecessor’s] contamination of the Penobscot River estuary was the

 proximate cause of the special injuries suffered by [Mr. Wyman] as a matter of law.”

 Id. He states that “the M[aine] DMR closures were the direct result of the . . . mercury

 that Mallinckrodt[‘s Predecessor] discharged into the Penobscot River estuary,

 causing [Mr. Wyman] to suffer special injuries directly resulting from those closures,”



                                             73
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 74 of 109           PageID #: 2502



 as evidenced by the first six rulings in the Federal RCRA case Mr. Wyman identifies,

 as well as “independently from the undisputed evidence underlying those rulings.”

 Id. at 39-40 (emphasis omitted).

       Foreseeability, in Mr. Wyman’s view, “need not be an issue here any more than

 it would be for a plaintiff seeking damages from injuries suffered from being hit by

 [a] defendant’s speeding car.” Id. at 40. However, were this not the case, he believes

 “the special injuries suffered by [Mr. Wyman] were clearly and obviously foreseeable,

 if proof of such is required” because “special injuries to commercial fishermen are

 foreseeable when their fishing grounds are contaminated with hazardous waste.” Id.

 at 40-41.

       Mr. Wyman states that

       [t]he only argument available to Mallinckrodt [and U.S. Surgical] in the
       circumstances of this case is to claim that the chain of causation, with
       its known foreseeable consequences, was broken because the decision by
       [the Maine] DMR to issue the closures was the result of an arbitrary and
       capricious administrative action, without any substantial basis, beyond
       the discretion of the Commissioner.

 Id. at 41. However, in his estimation, U.S. Surgical and “Mallinckrodt [are] hardly

 in a position to succeed on such a claim given this Court’s prior rulings in the federal

 RCRA case” regarding the relationship between the closures and Mallinckrodt’s

 Predecessor’s discharges, as well as the Court’s “adoption of the M[aine] CDC

 F[TAL]s of 200 nanograms per gram on which the closures were based as a

 benchmark for future proceedings on remediation.” Id. at 41-42. Mr. Wyman claims

 that there is no credible argument that the Maine DMR’s closures are invalid, that




                                           74
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 75 of 109              PageID #: 2503



 Mallinckrodt and U.S. Surgical have had an adequate opportunity to fully litigate the

 issue, and that discovery taken in this case supports the closures. Id. at 43.

       B.      Mallinckrodt and U.S. Surgical’s Opposition

       Mallinckrodt and U.S. Surgical argue that Mr. Wyman’s motion “does not meet

 the heavy burden required to establish that issue preclusion should be applied under

 the highly unusual circumstances of this case” for a variety of reasons:

       RCRA liability involved different issues and standards of proof, issues
       essential to the claims and defenses in this case were not litigated, the
       RCRA liability findings were made by a federal judge (not a jury) 17
       years ago, and deciding liability for state law tort claims without
       discovery or the ability to develop the record would be unfair to
       [Mallinckrodt and U.S. Surgical] and would distort the jury’s
       understanding of the remaining issues, and issue preclusion would not
       generate significant efficiency gains.

 Defs.’ Opp’n at 1-2. Mallinckrodt and U.S. Surgical lay out the relevant facts as they

 view them, id. at 4-19, before proceeding to each of these issues in turn.

              1.     Issue Preclusion

       Mallinckrodt and U.S. Surgical assert that Mr. Wyman’s “burden is

 particularly heavy since [he] request[s] nonmutual offensive issue preclusion,” which

 is discretionary and is “not appropriate where it would not promote judicial economy,

 there was little incentive to defend vigorously issues in the first suit, the second action

 affords the defendant procedural opportunities unavailable in the first action that

 could cause a different result, or it would otherwise be unfair to a defendant.” Id. at

 19-20 (citing In re Light Cigarettes, 691 F. Supp. 2d at 243-44). They raise a series of

 arguments for why imposition of nonmutual offensive issue preclusion is

 inappropriate. Id. at 20-31.

                                             75
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 76 of 109          PageID #: 2504



                     a.    Lack of Identity of Issues

       Mallinckrodt and U.S. Surgical quote Faigin v. Kelly, 184 F.3d 67 (1st Cir.

 1999), for the proposition that “the reach of collateral estoppel must be confined to

 situations where the matter raised in the second suit is identical in all respects with

 that decided in the first proceeding.” Defs.’ Opp’n at 20 (quoting Faigin, 184 F.3d at

 78). They argue that “[t]he legal issues addressed and determined in the RCRA

 proceedings were vastly different from those at issue here” because the plaintiffs in

 the Federal RCRA case did not need to show actual harm, whereas Mr. Wyman’s

 statutory and common law public nuisance and strict liability claims would require

 proof of actual harm. Id. at 21. Additionally, they assert, for the common law public

 nuisance, Mr. Wyman needs to establish that Mallinckrodt’s Predecessor acted

 unreasonably; for the common law strict liability claim, Mr. Wyman needs to

 establish that Mallinckrodt’s Predecessor’s actions were abnormally dangerous; and

 for all of the claims, Mr. Wyman needs to prove “special injury different and greater

 than injury suffered by the public generally.” Id. at 21-22. Mallinckrodt and U.S.

 Surgical contend that “[n]one of these issues was before the court in the RCRA

 proceedings” and also that “the general and specific causation questions in this case

 . . . neither were nor could have been before the Court in the federal RCRA case”

 because the closures complained of did not occur until later. Id. at 22. Mallinckrodt

 and U.S. Surgical also argue that they have a number of previously unavailable

 defenses which they should not be precluded from raising, including “statute of




                                           76
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 77 of 109            PageID #: 2505



 limitations, comparative fault, coming to the nuisance, and intervening and

 superseding cause.” Id.

                     b.     Proximate Cause and Causation and the Centrality
                            of Federal RCRA Case Findings Related to the
                            Closures

       Mallinckrodt and U.S. Surgical argue that they did not have an opportunity or

 incentive to litigate the cause of the closures in the Phase II trial in the Federal RCRA

 Case because liability did not turn on that issue and the trial took place shortly after

 the 2014 Closure. Id. at 22-24. They state that Mr. Wyman “make[s] much of the

 Court’s statement that the closure was ‘directly related to the level of mercury in the

 Penobscot estuary.’” Id.at 24 (quoting Pls.’ Mot. at 41-42). However, Mallinckrodt

 and U.S. Surgical contend that “this is far from a finding that [Mallinckrodt’s

 Predecessor’s] activities between 1967 and 1982 were the proximate cause of the

 closures, which [Mr. Wyman] must prove in this case.” Id. Additionally, they argue,

 “exceedances of the FTAL [do not] establish proximate causation here” because “the

 Court did not adopt the FTAL as a benchmark for future proceedings on remediation”

 and discovery has shown that “exceedances of the FTAL did not cause the closures.”

 Id. at 24-25.

       Furthermore, Mallinckrodt and U.S. Surgical assert that “[d]iscovery from

 state agencies in this case has significantly added to the parties’ understanding of the

 closures, further illustrating that the closures were not litigated in the federal RCRA

 case.” Id. at 25. They argue they should be able to bring this new evidence before a

 jury and that it is clear the cause of the closures has not been litigated. Id. at 25-26.



                                            77
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 78 of 109             PageID #: 2506



 Even if the closures had been litigated, Mallinckrodt and U.S. Surgical state, the

 cause of Mr. Wyman’s “specific alleged injuries was not litigated in the federal RCRA

 case.” Id. at 26.

                     c.     Efficiency, Jury Confusion, and Fairness

       Mallinckrodt and U.S. Surgical argue that nonmutual offensive issue

 preclusion would be unfair because they have raised a variety of defenses not

 available to them in the Federal RCRA Case, including the statute of limitations,

 intervening and superseding cause, comparative fault, coming to the nuisance, and

 the retroactivity of a statutory strict liability claim to activity before the statute was

 promulgated in 1981. Id. at 27-29. Additionally, Mallinckrodt and U.S. Surgical

 assert that they are entitled to a jury trial in this action, which was not true of the

 Federal RCRA Case. Id. at 29.

       Mallinckrodt and U.S. Surgical also argue that “[i]ssue preclusion would yield

 few, if any, efficiency benefits and would likely confuse the jury” because even if Mr.

 Wyman was “entitled to an issue preclusion ruling in [his] favor, the parties would

 nevertheless proceed to trial on damages, punitive damages, and the question of

 abatability,” and many of these questions would be tied to the causation question or

 would require extensive discovery.       Id. at 29-31.   Because of this, they argue,

 resolution of these questions would risk confusing the jury and would erase any

 efficiency gains to be had by imposition of issue preclusion. Id. at 30-31.

              2.     Proximate Causation




                                            78
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 79 of 109          PageID #: 2507



       Mallinckrodt and U.S. Surgical point out Judge Carter’s recognition that

 RCRA has a low causation standard and then assert that Mr. Wyman is “required to

 prove that [Mallinckrodt’s Predecessor’s] conduct proximately caused their injuries

 under Maine law, a more exacting standard that has yet to be litigated and cannot be

 resolved based on the factual findings of the federal RCRA case.”           Id. at 31.

 Mallinckrodt and U.S. Surgical argue that, “[w]hile case law on point is sparse, courts

 have found that government responses to pollution events may break the causal chain

 between the pollution and the consequences of the government action.” Id. at 33.

 While not seeking to have the Court find as a matter of law “that government action

 breaks the causal chain between antecedent conditions and injury caused by the

 government action,” Mallinckrodt and U.S. Surgical argue it at least raises a genuine

 issue of material fact on proximate cause. Id. at 34.

       Additionally, Mallinckrodt and U.S. Surgical argue that the harm Mr. Wyman

 alleges is attenuated because evidence suggests that lobsters in the Closure Area are

 not a health risk and that Mr. Wyman’s claimed injuries were actually “caused by a

 discretionary policy judgment by a state agency.” Id. at 34-35. They allege that “[a]

 reasonable fact-finder could conclude that the closure constitutes an intervening and

 superseding cause,” particularly as “[a]fter twenty-seven years of fishing in the

 conditions [he] claim[s] caused [his] harm, [Mr. Wyman] claim[s] no injury until the

 intervening action by the Maine D[MR].” Id. at 36. Furthermore, they state, “[e]ven

 if one could conclude as a matter of law that [Mallinckrodt’s Predecessor’s] discharges

 were the proximate cause of the fishery closures, there would remain a genuine issue



                                           79
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 80 of 109         PageID #: 2508



 of material fact as to the proximate cause of the individual harm [Mr. Wyman]

 allege[s]” due to changes in Mr. Wyman’s fishing practices and other factors affecting

 Mr. Wyman’s profits that are unrelated to the closures. Id. at 37-38.

               3.     Special Injury

        Mallinckrodt and U.S. Surgical contend that there is a genuine issue of

 material fact as to whether Mallinckrodt’s Predecessor’s actions caused Mr. Wyman

 special injury, an element of both his statutory and common law public nuisance

 claims. Id. at 38. Mallinckrodt and U.S. Surgical state that “[t]here is no competent

 evidence of an injury to any property right of” Mr. Wyman’s, as “he has no personal

 knowledge of his relative lobster landings year-over-year” and will be relying on

 expert testimony he has not yet gathered. Id. at 39. Additionally, “[e]ven assuming

 that [Mr. Wyman’s] landings are down since the closure, there is a genuine issue of

 material fact as to whether the decreases were caused by the closure” because “there

 are numerous factors that could have caused a drop in Mr. Wyman’s lobster landings

 in the last several years . . ..” Id.

               4.     Common Law Public Nuisance

        Mallinckrodt and U.S. Surgical argue that “[t]he federal RCRA case did not

 establish that there was an unreasonable interference with a public right such that

 a common law public nuisance exists,” as the RCRA standard is lower than the

 common law public nuisance standard, and Mallinckrodt and U.S. Surgical have not

 had an opportunity to develop a record on these points. Id. at 40. They assert that

 Mr. Wyman does not “allege any interference with rights [he] had in common with



                                          80
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 81 of 109            PageID #: 2509



 the public for more than 30 years after [Mallinckrodt’s Predecessor’s] last mercury

 release,” and “[e]ven now, there is no public health risk for commercial fishing;”

 rather, the “interference came from the [Maine] DMR’s decision to protect the Maine

 lobster brand, not from any actual health or safety effects . . ..” Id. Furthermore,

 they argue, Mallinckrodt’s Predecessor “did not know or have reason to know that

 [its] activity would have a significant effect upon a public right, as “[w]hen the plant

 started up, the engineering firm that designed it did not believe mercury would be

 discharged from the plant.” Id. at 41. They add that Mallinckrodt’s Predecessor

 “significantly curbed its mercury releases” once it discovered the discharges. Id.

              5.     Statute of Limitations

       Mallinckrodt and U.S. Surgical claim that “[i]mposing issue preclusion would

 unfairly deprive [them] of a statute of limitations defense,” as Mr. Wyman’s public

 nuisance and strict liability claims are subject to a six-year statute of limitations

 unless he can establish a continuing tort. Id. at 41-42. They state that whether a

 public nuisance constitutes a continuing tort depends on whether it is readily

 abatable. Id. at 42. This issue is the subject of a separate motion for summary

 judgment by Mallinckrodt and U.S. Surgical, and they assert that at the very least,

 the abatability issue should be a “fact question to be resolved at trial.” Id.

              6.     Common Law Strict Liability

       Mallinckrodt and U.S. Surgical argue that “[t]he federal RCRA case did not

 establish that [they] engaged in abnormally dangerous activity as to establish

 common law strict liability” because “[i]n the federal RCRA case, the[y] could be held



                                            81
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 82 of 109             PageID #: 2510



 liable just for contributing to an imminent and substantial endangerment,” which is

 a lower standard. Id. at 43-44. They suggest that “[t]he available evidence . . . raises

 a genuine issue of fact” as to their liability. Id. at 44. They also assert that, contrary

 to Mr. Wyman’s suggestion, “mercury is not categorically regulated as a hazardous

 waste” in Maine, and its classification “is contingent on how it is used and the amount

 that is disposed of.” Id. at 46. Thus, according to Mallinckrodt and U.S. Surgical, the

 question of whether Mallinckrodt’s Predecessor engaged in abnormally dangerous

 activity should be presented to a jury. Id. at 47.

              7.     Statutory Strict Liability

       Lastly, Mallinckrodt and U.S. Surgical suggest that “[s]ummary judgment on

 [Mr. Wyman’s] statutory strict liability claim is inappropriate because [he] seek[s] to

 improperly apply 38 M.R.S. § 1319-U(5) retroactively insofar as [he] seek[s] to hold

 [them] liable for conduct before the statute became effective in September 1981.” Id.

 They argue that Maine statutes are assumed to be prospective unless the contrary

 legislative intent is clearly expressed or necessarily implied and that the statute Mr.

 Wyman utilizes does not establish such a legislative intent. Id. at 47-48. They assert

 that issue preclusion, therefore, should not apply to this claim because “[t]he vast

 majority of mercury releases for which [Mr. Wyman] claim[s] Mallinckrodt[‘s

 Predecessor] is responsible occurred between 1967 and 1970 . . ..” Id. at 48.

       C.      Mr. Wyman’s Reply

       Mr. Wyman begins his reply with what he terms “general observations,”

 stating that Mallinckrodt and U.S. Surgical’s response “gives remarkably little



                                            82
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 83 of 109         PageID #: 2511



 attention to the merits” of Mr. Wyman’s motion and “is . . . notable for its claim,

 repeated again and again, that the State of Maine has no health concerns for

 commercially harvested lobsters or crabs,” which Mr. Wyman states is a deliberate

 falsehood to the Court. Pls.’ Reply at 1-2 (emphasis omitted). Additionally, Mr.

 Wyman argues that his motion should succeed even “if issue preclusion does not

 resolve all the elements of the claims addressed in the pending summary

 judgment . . ..” Id. at 2. Mr. Wyman then recites the “simple foundation” for his

 summary judgment, which consists of a further recital of what he believes to be the

 governing facts and rulings from the Federal RCRA Case, id. at 2-12, before

 proceeding with his argument.

               1.      Issue Preclusion

       Mr. Wyman first addresses “the relationship between RCRA and public

 nuisance for purposes of issue preclusion,” concluding that nuisance principles

 undergird the RCRA and that a causation requirement is embedded within RCRA.

 Id. at 13-14.      Mr. Wyman represents that this supposed causation requirement

 “sounds very close to the concept of the ‘substantial factor’ test” used to establish

 causation in Maine common law tort claims. Id. at 14. He also states that “avoiding

 joint and several liability is an uphill battle for any defendant in an environmental

 case who shoulders the burden of proving that the harm is divisible.” Id. at 16

 (quoting City of Bangor v. Citizens Commc’ns Co., 437 F. Supp. 2d 180, 218-19 (D.

 Me. 2006)).




                                          83
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 84 of 109              PageID #: 2512



       Mr. Wyman next asserts that the Court should apply issue preclusion to Judge

 Carter’s findings that Mallinckrodt’s Predecessor “has been a dominant source of

 mercury contamination of the Penobscot River estuary” and that its contribution is

 “indivisible” from other sources of mercury. Id. (quoting PSMF ¶¶ 56-57). Mr.

 Wyman argues these findings are entitled to preclusive effect since “[t]he causation

 element of a RCRA case is the same or substantially similar to the common law

 requirements of causation for a public nuisance” because it is immaterial that Judge

 Carter’s findings could have been narrower than they were and because any new

 evidence Mallinckrodt and U.S. Surgical may have on this issue should have been

 presented at the time. Id. at 17-22. Lastly, Mr. Wyman contends that the rulings of

 this Court related to causation in Phase II of the Federal RCRA Case are also entitled

 to preclusive effect, as these findings also were “closely aligned to the liability issues”

 in this case and Mallinckrodt and U.S. Surgical had an opportunity to counter them

 at the time. Id. at 22-24.

              2.     Proximate Cause

         Mr. Wyman states, in reference to this Court’s statement that the 2014

 Closure was “game-changer,” that “the Court knows” whether this statement was

 “referring to the public health reasons for the closure,” and thus Mr. Wyman “leave[s]

 it to the Court to decide whether to apply issue preclusion to these findings.” Id. at

 24 (quoting DRPSMF ¶ 80). However, from Mr. Wyman’s vantage, “even in the

 absence of these rulings, the administrative record makes clear that both closures

 were the result of sampling of lobsters and crab with concentrations of mercury in



                                             84
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 85 of 109          PageID #: 2513



 excess of the FTAL from the PRMS and from confirming samplings in 2014 and 2015,”

 and “[t]herefore, there is no dispute about causation in fact,” as “[t]he special harm

 suffered by [Mr. Wyman] was a direct result of the closures which were the direct

 result of contamination by Mallinckrodt[’s Predecessor].”      Id.   Additionally, Mr.

 Wyman argues that the closures were a foreseeable result of Mallinckrodt’s

 Predecessor’s contamination and that “the only way . . . to break the foreseeability is

 to establish that the State of Maine’s response to the contamination to protect public

 health was unreasonable . . ..” Id. at 24-25.

       Mr. Wyman next argues that “even without applying issue preclusion” to the

 issue of proximate cause, the record of what led to the closures is complete, and he is

 entitled to summary judgment because it is clear that the Maine DMR’s response was

 reasonable and motivated by a desire to protect public health. Id. at 25-27.

              3.     Public Nuisance

       Mr. Wyman argues that “it is nothing short of absurd to claim that there is

 room for argument about the unreasonableness of Mallinckrodt’s [Predecessor’s]

 discharges” or that a further record on this topic needs to be developed, in light of

 what is known “about the devastating effect on the environment, wildlife, and aquatic

 life, resulting from the most horrific contamination in the history of the State of

 Maine after 19 years of litigation and given what we know from the former and now

 deceased plant manager about how this all came about . . ..”            Id. at 27-28.

 Additionally, Mr. Wyman argues that the record is uncontroverted that the Maine

 DMR “acted out of a statutory mandate to protect the public health, period” in



                                           85
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 86 of 109              PageID #: 2514



 deciding to close areas of the Penobscot River estuary, and there can be no argument

 that they acted out of a desire “to protect the lobster brand.” Id. at 28.

              4.     Strict Liability

       With regard to his statutory strict liability claim, Mr. Wyman first cites Bernier

 v. Raymark Industries, Inc., 516 A.2d 534 (Me. 1986), for the proposition that “a

 wrongdoer may be held liable under a strict liability statute where the conduct

 occurred before the statute was enacted but the harm giving rise to the accrual of a

 cause of action occurred after the enactment,” and thus argues that whether the

 statute under which he brings his statutory strict liability applies retroactively is

 immaterial. Pls.’ Reply at 28-29. Second, Mr. Wyman argues that Mallinckrodt and

 U.S. Surgical admit “that the vast majority of their mercury discharges occurred from

 1967 to 1971, well before they were regulated by the Clean Water Act,” and so their

 argument that “Maine DEP regulations exclude from the definition of hazardous

 waste point source discharges subject to regulation under Section 402 of the Clean

 Water Act” must fail. Id. at 29. Third, Mr. Wyman calls Mallinckrodt and U.S.

 Surgical’s argument, that Mallinckrodt’s Predecessor’s release of mercury did not

 constitute release of regulated hazardous waste because it did not generate 100

 kilograms or more per month of mercury waste or accumulate 600 kilograms or more

 per month, “absurd on its face.” Id. Mr. Wyman claims that “[t]he notion that the

 [Maine] DEP regulations allow the discharge of 220.46 pounds of toxic mercury per

 month into a river without regulation makes no sense and is indeed simply not true,”




                                            86
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 87 of 109             PageID #: 2515



 as the regulation cited by Mallinckrodt and U.S. Surgical applies only to the

 generation of hazardous waste, not to its discharge. Id. at 29-30.

        With regard to his common law strict liability claim, Mr. Wyman cites Ventron

 for the proposition that “the record is fully developed for purposes of concluding that

 Mallinckrodt [and U.S. Surgical] should be held strictly liable as a matter of law . . ..”

 Pls.’ Reply at 30 (emphasis omitted). Furthermore, according to Mr. Wyman, “[e]ven

 if ignorance of the consequences of discharges of highly toxic mercury waste were a

 defense,” Mallinckrodt and U.S. Surgical have yet to produce evidence that they were

 in fact ignorant. Id. at 31. Additionally, Mr. Wyman views the “issue of whether an

 activity is abnormally dangerous” as being an issue for the Court, rather than a jury,

 and asserts that the record is sufficiently complete for the Court to make such a

 finding. Id.

 IV.    LEGAL STANDARD

        A grant of summary judgment is proper when “the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” FED. R. CIV. P. 56(a). “Genuine issues of fact are those that a

 factfinder could resolve in favor of the nonmovant, while material facts are those

 whose ‘existence or nonexistence has the potential to change the outcome of the suit.’”

 Green Mountain Realty Corp. v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014) (quoting

 Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd’s of London, 637 F.3d 53, 56

 (1st Cir. 2011)).




                                            87
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 88 of 109          PageID #: 2516



        Once the moving party “has made a preliminary showing that there is no

 genuine issue of material fact, the nonmovant must ‘produce specific facts, in suitable

 evidentiary form, to . . . establish the presence of a trialworthy issue.’” McCarthy v.

 City of Newburyport, 252 Fed. App’x 328, 332 (1st Cir. 2007) (alteration in original)

 (quoting Triangle Trading Co. v. Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir. 1999)).

 The nonmoving party must show “‘enough competent evidence’ to enable a factfinder

 to decide in its favor on the disputed claims.” Carroll v. Xerox Corp., 294 F.3d 231,

 237 (1st Cir. 2002) (quoting Goldman v. First Nat’l Bank of Bos., 985 F.2d 1113, 1116

 (1st Cir. 1993)). The Court then “views the facts and draws all reasonable inferences

 in favor of the nonmoving party,” Ophthalmic Surgeons, Ltd. v. Paychex, Inc., 632

 F.3d 31, 35 (1st Cir. 2011), while disregarding “[c]onclusory allegations, improbable

 inferences, acrimonious invective, or rank speculation.” Mancini, 909 F.3d at 38

 (quoting Ahern, 629 F.3d at 54).

        When determining an issue of state law in the absence of controlling authority

 from that state’s highest court, the Court “must make an ‘informed prophecy’ as to

 how the state’s highest court . . . would rule if faced with the issue.” Lawless v.

 Steward Health Care Sys., LLC, 894 F.3d 9, 21 (1st Cir. 2018) (quoting Sanders v.

 Phoenix Ins. Co., 843 F.3d 37, 42 (1st Cir. 2016)). In order to do so, the Court “may

 look to ‘analogous decisions, considered dicta, scholarly works, and any other reliable

 data tending convincingly to show how the [state’s highest court] would decide the

 issue at hand.’” Id. (quoting N. Am. Specialty Ins. Co. v. Lapalme, 258 F.3d 35, 38

 (1st Cir. 2001)).



                                           88
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 89 of 109            PageID #: 2517



 V.    DISCUSSION

       A.        Issue Preclusion

       Federal common law governs whether a federal court should give preclusive

 effect to a prior federal court adjudication, Faigin, 184 F.3d at 78, and requires a

 party seeking to preclude litigation of an issue by reference to a previous adjudication

 to establish:

       (1) that the issue to be precluded is the same as that disputed in a prior
       proceeding, (2) that the issue was actually litigated in the earlier
       proceeding, (3) that the issue was determined by a valid and binding
       final judgment or order, and (4) that the determination of the issue in
       the prior proceeding was essential to the final judgment or order.

 Enica v. Principi, 544 F.3d 328, 337 (1st Cir. 2008). The party invoking collateral

 estoppel has the burden to establish each element. Hoult v. Hoult, 157 F.3d 29, 31-

 32 (1st Cir. 1998).

       “For non-mutual offensive issue preclusion, however, these traditional

 elements are necessary but not sufficient,” In re Light Cigarettes, 691 F. Supp. 2d at

 243, and a court should consider multiple additional policy concerns:

       First, offensive issue preclusion does not necessarily promote judicial
       economy; plaintiffs are incentivized to “wait and see” because they can
       “rely on a previous judgment against a defendant but will not be bound
       by that judgment if the defendant wins.” Second, if a defendant in the
       first action is sued for small or nominal damages, the party “may have
       little incentive to defend vigorously, particularly if future suits are not
       foreseeable.” Third, offensive issue preclusion may be unfair to a
       defendant “if the judgment relied upon as a basis for the estoppel is itself
       inconsistent with one or more previous judgments in favor of the
       defendant.” Finally, offensive issue preclusion may be unfair where “the
       second action affords the defendant procedural opportunities
       unavailable in the first action that could readily cause a different
       result.”



                                           89
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 90 of 109            PageID #: 2518



 In re Light Cigarettes, 691 F. Supp. 2d at 243-44 (quoting Parklane Hosiery Co. v.

 Shore, 439 U.S. 322, 330-31 (1979)). The Supreme Court in Parklane stated that the

 “presence or absence of a jury as factfinder is basically neutral . . ..” 439 U.S. at 332

 n.19. Trial courts have “broad discretion” to determine when to apply offensive issue

 preclusion, which is generally not appropriate “where a plaintiff could easily have

 joined in the earlier action or where, either for the reasons discussed above or for

 other reasons, the application of offensive estoppel would be unfair to a defendant.”

 Id. at 331.

         The Court declines, in this case, to apply non-mutual offensive issue preclusion

 in these circumstances.

               1.     Actuality of Litigation and Centrality of Findings

         In his motion, Mr. Wyman lists seven purported rulings on which he relies.

 Pls.’ Mot. at 16-17. The first two rulings are not in dispute, as Mallinckrodt and U.S.

 Surgical have admitted them: (1) that Mallinckrodt’s Predecessor discharged

 significant quantities of mercury, resulting in contamination of the Penobscot River

 estuary with highly toxic methylmercury, Defs.’ Opp’n at 16 (“there is no dispute that

 the Orrington plant was a contributor of mercury to the system”); and (2) “that

 Mercury is being converted in the Penobscot River estuary by bacteria into

 methylmercury.” DRPSMF ¶ 61. The remaining five findings of fact raised by Mr.

 Wyman, however, are controverted, and the Court addresses each to determine

 whether it was in fact litigated or central to an adjudication in the Federal RCRA

 Case.



                                            90
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 91 of 109          PageID #: 2519



                     a.     Ruling Three:       Dominant      Source     of   Mercury
                            Contamination

       Mr. Wyman asserts that the Court in the Federal RCRA Case ruled that

 Mallinckrodt’s Predecessor’s discharges were “the dominant source of the mercury

 contamination of the Penobscot River . . ..” Pls.’ Mot. at 16. Mr. Wyman is referring

 here to language from Judge Carter’s 2002 order, in which he stated, “The evidence

 was clear that Mallinckrodt has been a dominant source of mercury in the Penobscot

 River,” citing two portions of the trial transcript for the Phase I trial. Me. People’s

 All., 211 F. Supp. 2d at 255. This language was quoted by the First Circuit in its

 affirmance of Judge Carter’s order. See Me. People’s All. v. Mallinckrodt, 471 F.3d

 277, 280, 285, 298 (1st Cir. 2006).

       The Court first notes that Mr. Wyman inaccurately refers to Judge Carter’s

 statement. Judge Carter referred to Mallinckrodt as “a dominant source,” not “the

 dominant source.” The distinction makes a difference. The word “dominant” has two

 definitions relevant in this context: first is “commanding, controlling, or prevailing

 over all others;” second is “very important, powerful, or successful.”       Dominant,

 MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2003). If Judge Carter meant

 the first definition, he would not have said “a dominant source;” he would have

 written, “the dominant source.” By his careful choice of language, Judge Carter was,

 in the Court’s view, using “dominant” in the second, not the first, sense.

       Additionally, the Court does not find that Judge Carter’s use of the word

 “dominant” constituted a ruling. A determination that Mallinckrodt’s Predecessor

 was a dominant source of mercury into the Penobscot River was not necessary to a

                                           91
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 92 of 109             PageID #: 2520



 decision on the merits under the RCRA standard, which required only a finding that

 Mallinckrodt’s Predecessor “contributed . . . to the past . . . handling, storage,

 treatment, transportation, or disposal of any solid or hazardous waste which may

 present   an   imminent     and    substantial   endangerment      to   health   or   the

 environment . . ..” 42 U.S.C. § 6972(a)(1)(B). Thus, use of the word “dominant” was

 dicta, and cannot bind Mallinckrodt and U.S. Surgical in this litigation. See Sexual

 Minorities Uganda v. Lively, 899 F.3d 24, 29 (1st Cir. 2018) (explaining that

 statements that do not “have any bearing on the analytical foundations of the

 dispositive order or impact the result” are dicta that “lack any binding or preclusive

 effect”). That the language was repeated by the First Circuit in its affirmance of

 Judge Carter’s order does not transform it into a ruling with preclusive effect.

       Mr. Wyman excellently frames the argument—both in his motion and at oral

 argument—that the Court should not be “tempted to speculate that a prior decision

 could have rested on narrower grounds than those actually chosen . . ..” Pls.’ Mot. at

 21 n.19 (quoting 18 CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & EDWARD H.

 COOPER, FEDERAL PRACTICE & PROCEDURE § 4421 (3d ed. 2017 update)); see also Tr.

 of Proceedings, Oral Arg. at 60:21-61:05 (ECF No. 95) (Oral Arg. Tr.). Mr. Wyman

 quotes Hoult, Pls.’ Mot. at 21 n.19, for the proposition that “a finding is ‘necessary’ if

 it was central to the route that led the factfinder to the judgment reached, even if the

 result ‘could have been achieved by a different, shorter and more efficient route.’”

 Hoult, 157 F.3d at 32 (quoting Commercial Assocs. v. Tilcon Gammino, Inc., 998 F.2d

 1092, 1097 (1st Cir. 1993)). But as Hoult makes clear, “[t]elling a party that it cannot



                                            92
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 93 of 109                           PageID #: 2521



 prove or contest a fact of importance in the case at hand is a severe measure” and

 “Courts have been willing to take that step only where it is certain that the issue has

 already been decided in a prior case . . ..” Id. Mr. Wyman himself repeats this point,

 quoting Commercial Associates for the proposition that issue preclusion is only

 appropriate if “a factual issue w[as] vigorously litigated in a prior proceeding . . ..”

 Pls.’ Mot. at 21 n.19 (quoting Commercial Assocs., 998 F.2d at 1097).

         Mallinckrodt and U.S. Surgical point to the record evidence Judge Carter

 relied on for the “dominant source” language and note that “the trial testimony Judge

 Carter cited . . . referred to operations of the plant over its entire lifetime (through

 2001), not just pre-1982 operations under [Mallinckrodt’s Predecessor’s] ownership,”

 and that the same witness who gave that testimony “also testified that he could not

 determine whether the plant was a significantly greater source of mercury to the river

 before 1971 than it was in later years.” Defs.’ Opp’n at 16-17. The Court reviewed

 the record and agrees with Mallinckrodt and U.S. Surgical that whether

 Mallinckrodt’s Predecessor alone was a dominant source of mercury has not been

 actually litigated, as the parties in the Federal RCRA Case were reasonably focused

 on the RCRA “contributed to” standard. 140 See Footnote 51, supra.



 140     One issue, for example, is the extent to which the background level of mercury as opposed to
 the mercury Mallinckrodt’s Predecessor discharged predominates as the source of mercury in the
 Penobscot estuary. Amec concluded that the background concentration of mercury in sediment in the
 area is 180 nanograms per gram. Phase III Engineering Study Report at 6-3, Me. People’s All. v.
 Holtrachem Mfg. Co. (No. 1:00-cv-00069-JAW), ECF No. 972 (Phase III Report) (“It should be noted
 that remediation to total mercury concentrations at or below background (180 ng/g) would be
 technically impractical to achieve, given the likelihood of continuing sediment migration and
 redistribution in the Penobscot River as well as specifically in the Estuary”). Stacey Ladner of the
 Maine DEP agreed that there is a region-wide mercury issue due to atmospheric deposition of mercury.
 See DSAMF ¶ 149. Further, Amec also wrote that “[o]verall, mercury concentrations in aquatic biota
 (lobster . . .) in the Penobscot River either are generally decreasing (0.2 to 6.5 percent annual decline),

                                                    93
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 94 of 109                          PageID #: 2522



                         b.      Ruling Four: Substantial and Unacceptable Risk to
                                 Public Health

         Mr. Wyman argues that the Court in the Federal RCRA Case ruled that

 Mallinckrodt’s Predecessor’s discharges of mercury pose “a substantial and

 unacceptable risk to public health, especially for sensitive populations . . ..” Pls.’ Mot.

 at 16 (citing PSMF ¶¶ 49-52, 59, 61-72). Mr. Wyman bases this argument on several

 statements from the Federal RCRA Case. First is Judge Carter’s statement:

         It is now established in the record that mercury (Hg) deposited in the
         Penobscot River in significant quantities and to substantial negative
         effect from the [Orrington Plant] has and is now in the process of
         methylation posing a danger to the health of the wildlife in the River
         and risks of a substantial nature to the well-being of human beings who
         ingest the products of the River. That is the distillation of the factual
         predicate on which this case is to proceed.

 indicating the potential for some natural attenuation, or are stable.” Phase III Report at 2-10. The
 Amec report also concluded:
          Because pre-remediation risks for both the 2014 and 2016 closure areas were below
          acceptable levels and lobster is an important economic resource for the State of Maine,
          a more conservative risk reduction approach was undertaken for lobster consumption
          using an upper-bound BSAF. Under this more conservative risk reduction approach
          (using the upper bound BSAF), no remedial action is needed to meet acceptable risk
          levels for the lobster based on the local consumer consumption rates.
 Id. at 6-4. Further, the parties have agreed that Maine has adopted 200 nanograms per gram as the
 FTAL for methylmercury. DSAMF ¶ 61; PRDSAMF ¶ 61. However, the Amec report elsewhere found
 that the “[t]he percentage of lobster with mercury concentrations in excess of the [Maine] CDC fish
 tissue action level of 200 ng/g generally decreases downstream.” Phase III Biota Monitoring Report at
 3-15, Me. People’s All. v. Holtrachem Mfg. Co. (No. 1:00-cv-00069-JAW), ECF No. 982. At the same
 time, the Amec report observed that “the percentage of action mercury concentrations above the action
 level at South Verona (90 percent) does not follow the general decreasing pattern downstream.” Id. at
 3-15-16.
          As the parties have not placed these portions of the Amec report before the Court in this motion
 for summary judgment, the Court has not considered them to rule on the motion. The Court refers to
 the Amec report to illustrate the complexity of the issues before the Court, including the background
 concentration of mercury, the concentration of mercury in lobsters in the closed area, consumer
 advisories about the consumption of lobster, the assumed rates of local lobster consumption, the
 natural attenuation rate, whether the Verona Island area is an exception to natural attenuation and,
 if so, why, the prospects for remediation, and the regulatory stance of the Maine DMR. These
 considerations start the conversation and here the Court is discussing only the beginning of the
 analysis and has not addressed such issues as other potential sources of mercury contamination and
 whether Mallinckrodt and/or U.S. Surgical’s contribution has been or remains dominant as against
 the background concentration and the potential of mercury from other sources.


                                                   94
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 95 of 109                          PageID #: 2523




 Additional Attachs., Attach. 5, Ex. 24: Order Approving Phase I Report (ECF No. 58)

 (Order Approving Phase I Report). Second is this Court’s statement in the Federal

 RCRA Case that “the Penobscot River estuary remains unacceptably contaminated

 with mercury,” a finding that “update[d] and reiterate[d] Judge Carter’s 2002 finding

 of ‘imminent and substantial endangerment to public health and the environment.’”

 Order on Remediation Plan, 2015 WL 5155573, at *28 (quoting Me. People’s All., 211

 F. Supp. 2d at 251). Third is Judge Carter’s and this Court’s description of the effects

 of methylmercury on humans. Me. People’s All., 211 F. Supp. 2d at 245-46; Order on

 Remediation Plan, 2015 WL 5155573, at *21.

         The RCRA causation standard requires a finding that disposal of hazardous

 waste “may present an imminent and substantial endangerment to health or the

 environment . . ..” 42 U.S.C. § 6972. This was a central issue to Phase I of the Federal

 RCRA Case, and it has been thoroughly litigated throughout that case, as the rulings

 raised by Mr. Wyman demonstrate. The Court does not view this question as being

 in dispute in this litigation. However, to the extent that Mr. Wyman is relying on

 these statements to establish either that Mallinckrodt’s Predecessor’s disposal of

 mercury did indeed damage public health or the level of danger to public health posed

 by the mercury disposals, these issues have not been litigated, and Mallinckrodt and

 U.S. Surgical should have the opportunity to do so here. 141



 141     While Mr. Wyman does not say so explicitly, the Court infers from Mr. Wyman’s list of rulings
 that Mr. Wyman is relying on these statements to establish that the public health consequences of
 Mallinckrodt’s Predecessor’s mercury disposals led directly to the Maine DMR’s fishery closures. The
 Court finds that the statements Mr. Wyman relies on for what he terms “Ruling 4,” Pls.’ Mot. at 16, do
 not provide sufficient support to make out this conclusion, and this factual issue has not been litigated.

                                                    95
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 96 of 109            PageID #: 2524



                     c.     Ruling Five: Resulting in Closure of Fishing
                            Grounds

       Mr. Wyman alleges that the Court in the Federal RCRA Case ruled that the

 public health risk from Mallinckrodt’s Predecessor’s discharges of mercury “result[ed]

 in the closure of fishing grounds by [the Maine] DMR in 2014 based on the sampling

 of shellfish recorded in the PRMS showing levels in excess of the threshold for

 mercury in seafood of 200 ng/g wet wt. . . . set in the [FTAL] by [the Maine] CDC . . ..”

 Pls.’ Mot. at 16. For this ruling, Mr. Wyman relies on this Court’s statements in the

 Federal RCRA Case that the Court “accept[ed] [the 2014 Closure] as directly related

 to the level of mercury in the Penobscot estuary” and that “the Court view[ed] the

 M[aine] DMR closure from lobstering and crabbing of a large area at the mouth of

 Penobscot Bay as a game-changer.” Order on Remediation Plan, 2015 WL 5155573,

 at *28.

       As Mr. Wyman rightly wrote about the statements in this Court’s September

 2, 2015 Remediation Order, “the Court will decide what was meant. . ..” Pls.’ Reply

 at 8. To place this comment in context, in the Phase II Trial, the Court heard nearly

 a month of testimony and reviewed volumes of documents, almost all of which was

 generated in June 2014. The Maine DMR made its closure permanent on May 14,

 2014, just before the Court presided over the month-long hearing. As the Court

 observed in its September 2, 2015 Remediation Order, “[m]uch of the Study Panel’s

 attention was directed to Mendall Marsh,” but there was “a separate area of concern,”

 namely the “area of the Penobscot River just before it opens up into Penobscot Bay.”

 Order on Remediation Plan, 2015 WL 5155573, at *26. No one—not Maine People’s

                                            96
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 97 of 109             PageID #: 2525



 Alliance, not Mallinckrodt, not even the Study Panel—had focused on the area of the

 Penobscot River that Maine DMR closed to lobster and crab fishing. There was some

 testimony about this area, specifically (ironically enough) testimony from Mr. Wyman

 himself, but there was no testimony from state officials as to why they issued the

 emergency closure.

        The Court’s comment in 2015 was in response to Mallinckrodt’s arguments

 that “the River is recovering faster than the Study Panel estimates,” “the Penobscot

 River [was] less contaminated than the Phase II Report suggests,” “the mercury levels

 found in Penobscot biota” were within “the range of values found in widely consumed

 seafood in the United States,” and Mr. Wyman had failed to demonstrate any actual

 harm. Id. at *11-*13 (internal quotations omitted). From the Court’s perspective,

 the 2014 Closure, which the Maine DMR said was in part due to the Study Panel’s

 report, challenged the strength of Mallinckrodt’s arguments and Mallinckrodt had

 not effectively responded to the implications of the closure on its presentation.

 Although the fact of the closure and Maine DMR’s stated reasons for doing so were

 before the Court as evidence, the parties’ lack of attention to the closure left the Court

 with the Maine DMR statement and the fact of closure, but little else on this narrow

 issue. In other words, the 2014 Closure was a game-changer because it had not been

 adequately addressed, explained or refuted. As such, the Court does not consider the

 fact that it addressed the 2014 Closure in 2015 to preclude its consideration of the

 issue in 2020.




                                            97
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 98 of 109         PageID #: 2526



                    d.     Ruling Six: Demonstrating Extent of Adverse Health
                           Effects

       Mr. Wyman states that the Court’s statement in the Federal RCRA Case that

 it “view[ed] the M[aine] DMR closure from lobstering and crabbing of a large area at

 the mouth of the Penobscot Bay as a game-changer,” Order on Remediation Plan,

 2015 WL 5155573, at *28, supports the conclusion that the 2014 Closure

 “demonstrate[ed] the extent of the adverse health effects resulting from

 Mallinckrodt’s [Predecessor’s] mercury contamination . . ..” Pls.’ Mot. at 17. The

 beginning of the Court’s sentence, however states, “Although the parties fenced over

 the exact degree of harm from the current level of mercury contamination throughout

 the estuary,” Order on Remediation Plan, 2015 WL 5155573, at *28, and the Court

 did not resolve this question in the Federal RCRA Case as resolution of that issue

 was not necessary under the RCRA standard.           As the Court has discussed,

 Mallinckrodt and U.S. Surgical have not yet had an opportunity to litigate the actual

 public health consequences of Mallinckrodt’s Predecessor’s mercury discharges, and

 the Court does not view it as appropriate to preclude them from doing so.

                    e.     Ruling Seven: Continuing Effects

       Mr. Wyman cites several portions of this Court’s 2015 order in the Federal

 RCRA Case for the proposition that the effects of Mallinckrodt’s Predecessor’s

 mercury discharges “will continue for a long duration unless remedied.” Pls.’ Mot. at

 17 (citing PSMF ¶ 60 (citing Order on Remediation Plan, 2015 WL 5155573)). Mr.

 Wyman does not quote any portions of the Court’s orders in the Federal RCRA Case,

 so the Court is not sure exactly what language he is referring to. However, this

                                          98
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 99 of 109           PageID #: 2527



 statement presupposes public health risks from the mercury discharges, and the

 Court has already found that this has not previously been litigated. The Court

 therefore cannot apply preclusive effect to it.

                2.   Identity of Issues

       Mr. Wyman cites Manganella for the proposition that “[i]ssue preclusion ‘can

 apply where the subsequent proceeding involves a cause of action different from the

 first.’” Id. at 18 (quoting Manganella, 700 F.3d at 591). But Manganella goes on to

 make clear that this is only the case when “the issues are in substance identical.” 700

 F.3d at 591. In the Federal RCRA case, the plaintiffs had only to establish that

 Mallinckrodt’s Predecessor had “contributed . . . to the past . . . handling, storage,

 treatment, transportation, or disposal of any solid or hazardous waste which may

 present   an    imminent    and   substantial     endangerment    to   health   or   the

 environment . . ..” 42 U.S.C. § 6972(a)(1)(B); see also Me. People’s All., 211 F. Supp.

 2d at 246 (stating that RCRA liability does not turn on a showing that “the

 contamination is harming, or will harm, health or the environment” and “[a] finding

 that an activity may present an imminent and substantial endangerment does not

 require a showing of actual harm”).         This is substantially different from the

 requirement, for Mr. Wyman’s public nuisance and strict liability claims, that he

 establish that Mallinckrodt and U.S. Surgical actually caused his harm. See 17

 M.R.S. § 2701 (requiring person bringing statutory nuisance action to establish injury

 to his or her “comfort, property or the enjoyment of” his or her estate); 38 M.R.S. §

 1319-U(5) (requiring person bringing statutory strict liability action to establish that



                                            99
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 100 of 109            PageID #: 2528



  his or her “health, safety or welfare” has been endangered by the disposal or

  treatment of hazardous waste); Restatement Torts § 821C(1) (stating that to recover

  damages in a common law public nuisance action, a person must show that he or she

  has “suffered harm of a kind different from that suffered by other members of the

  public exercising the right common to the general public that was the subject of

  interference”); Restatement Torts § 519(1) (“One who carries on an abnormally

  dangerous activity is subject to liability for harm to the person, land or chattels of

  another resulting from the activity”).

        The Supreme Court has stated that “[i]ssues are not identical if the second

  action involves application of a different legal standard, even though the factual

  setting of both suits may be the same.” B & B Hardware, Inc. v. Hargis Indus., Inc.,

  575 U.S. 138, 154 (2015) (quoting 18 CHARLES ALAN WRIGHT, ARTHUR R. MILLER, &

  EDWARD H. COOPER, FEDERAL PRACTICE & PROCEDURE § 4417 (2d ed. 2002)). The

  Court concludes that the causation standard for RCRA is significantly broader than

  that under public nuisance or strict liability, and the issues here are not identical.

        Mr. Wyman cites the Fifth Circuit case of Cox for the proposition that “[i]t is

  particularly appropriate to give RCRA findings preclusive effect to [his] public

  nuisance claims because ‘[n]uisance principles form the core doctrinal foundation for

  modern environmental statutes, including the RCRA.’” Pls.’ Mot. at 18-19 (alteration

  in original) (emphasis omitted) (quoting Cox, 256 F.3d at 289); see also Oral Arg. Tr.

  at 59:13-15. But Mr. Wyman has not shown the Court any case in which findings in

  a RCRA case have been applied to establish causation in a later nuisance case. In



                                            100
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 101 of 109                    PageID #: 2529



  the Court’s view, the fact that RCRA was based on nuisance principles does not mean

  that the causation principles for RCRA and nuisance are substantially similar,

  particularly as Mr. Wyman acknowledges that “[s]ome terms and concepts [in RCRA]

  . . . [are] meant to be more liberal than their common law counterparts.” Pls.’ Mot. at

  19 n.16 (some alterations in original) (quoting Cox, 256 F.3d at 291).

         In Mr. Wyman’s reply memorandum, he brings up two further arguments on

  this point: First, he argues that the RCRA causation standard is similar to the

  “substantial factor” test used in Maine “to define common law causation,” 142 Pls.’

  Reply at 14; second, he argues that the RCRA causation standard incorporates

  common law principles of joint-and-several liability. Id. at 15-16. Mr. Wyman’s

  decision to include these arguments in his reply, as opposed to his initial motion,

  violates District of Maine Local Rule 7(c), which requires that a reply memorandum

  be “strictly confined to replying to new matter raised in the objection or opposing

  memorandum.” D. ME. LOC. R. 7(c). Mr. Wyman did not include arguments related

  to joint-and-several liability or the substantial factor test in his moving brief, see Pls.’

  Mot. at 18-20, and Mallinckrodt and U.S. Surgical did not raise these issues in their

  response. Defs.’ Opp’n at 20-22. Thus, as a matter of fairness, the Court hesitates to

  consider these arguments by Mr. Wyman. Mallinckrodt and U.S. Surgical have not

  had an opportunity to respond, and in considering these arguments, the Court is

  therefore put in the uncomfortable position of advocate, having to examine Mr.

  Wyman’s arguments independent of response to determine potential weaknesses. See



  142    Mr. Wyman also raised this argument at oral argument. See Oral Arg. Tr. at 58:22-60:02.

                                                101
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 102 of 109             PageID #: 2530



  Goldenson v. Steffens, No. 2:10-cv-00440-JAW, 2013 WL 145587, at *9 (D. Me. Jan.

  14, 2013) (“The failure to raise issues in the first instance is to be discouraged because

  it circumvents the normal process for airing issues and may be used strategically for

  the movant to gain an unfair advantage, remaining silent on an important issue in

  hopes that the non-movant does not raise it”). The Court considers these arguments

  by Mr. Wyman waived.

        Even if this were not the case, however, the Court does not find these

  arguments meritorious. The tort “substantial factor” test is once again narrower than

  the RCRA test, requiring that a tortfeasor’s conduct “be a substantial cause of the

  damages,” Cty. Forest Prods., Inc. v. Green Mountain Agency, Inc., 2000 ME 161, ¶ 49,

  758 A.2d 59, 72, while RCRA requires only that the wrongdoer be a contributor.

  Additionally, as noted above, while RCRA requires only that a wrongdoer release

  waste of a type that could contribute to a risk of harm, tort liability requires actual

  harm. With regard to joint and several liability, Mallinckrodt and U.S. Surgical have

  credibly alleged that new techniques have arisen in the intervening years between

  now and Judge Carter’s finding that the contamination of the Penobscot River was

  “indivisible,” Me. People’s All., 211 F. Supp. 2d at 255, that allow them to actually

  disaggregate sources of mercury in the Penobscot River estuary. See DRPSMF ¶ 57.

  Mallinckrodt and U.S. Surgical should have the opportunity to put this evidence

  before a finder-of-fact, just as Mr. Wyman should have the opportunity to challenge

  it.




                                             102
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 103 of 109             PageID #: 2531



               3.     Efficiency and Fairness

        The sum of Mr. Wyman’s argument regarding the additional policy

  considerations raised by the imposition of non-mutual offensive issue preclusion is

  his statement in his motion that none of these “factors . . . are relevant to this case.”

  Pls.’ Mot. at 23. The Court disagrees. First, as Mallinckrodt and U.S. Surgical argue,

  they have a variety of affirmative defenses here “that were unavailable to them in

  the federal RCRA case.” Defs.’ Opp’n at 27. These affirmative defenses—including

  statute of limitations, intervening and superseding cause, comparative fault, and

  coming to the nuisance, id. at 27-29—have not previously been litigated, and it would

  be unfair to deprive Mallinckrodt and U.S. Surgical of an opportunity to develop the

  record on these issues. Second, as Mallinckrodt and U.S. Surgical note, id. at 29, this

  Court has previously “given weight to the deprivation of a jury trial” in determining

  whether non-mutual offensive issue preclusion should apply and found that it

  weighed against its application. In re Light Cigarettes, 691 F. Supp. 2d at 251. Third,

  any trial on damages—which Mr. Wyman acknowledges will be required in any event,

  see Pls.’ Mot. at 17—will necessarily require extensive discovery, including expert

  discovery, and will require a significant expenditure of the Court’s time. Fourth, the

  Court’s discussion of the possibility for jury confusion in In re Light Cigarettes is

  applicable here:

        Punitive damages may not be used to “punish a defendant for injury that
        it inflicts upon nonparties.” [Philip Morris USA v. Williams, 549 U.S.
        346, 353 (2007)]. If issue preclusion were imposed, however, much of
        the Defendants' underlying liability would be based in part on actions
        that inflicted injuries upon nonparties.      Despite instructions to
        compartmentalize certain factual findings, the jury could be confused

                                            103
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 104 of 109             PageID #: 2532



        about what facts may or may not be considered when determining
        punitive damages. Grisham [v. Philip Morris, Inc., 670 F. Supp. 2d
        1014, 1037 (C.D. Cal. 2009)] (raising the same concern).

  691 F. Supp. 2d at 251 (emphasis omitted).       Because Mr. Wyman has not satisfied

  the Court that he has met the traditional requirements of issue preclusion and

  because additional fairness considerations weigh against its application, the Court

  declines to apply the doctrine of issue preclusion to the factual findings raised by Mr.

  Wyman.

        B.     Proximate Cause

        “Evidence is sufficient to support a finding of proximate cause if the evidence

  and inferences that may reasonably be drawn from the evidence indicate that the

  [defendant’s actions] played a substantial part in bringing about or actually causing

  the injury or damage” and “that the injury or damage was either a direct result or a

  reasonably foreseeable consequence of” the defendant’s actions. Crowe v. Shaw, 2000

  ME 136, ¶ 10, 755 A.2d 509. “The question of whether a defendant's acts or omissions

  were the proximate cause of a plaintiff's injuries is generally a question of fact . . ..”

  Houde v. Millett, 2001 ME 183, ¶ 11, 787 A.2d 757.

        The Court has a difficult time squaring Mr. Wyman’s argument that the 2014

  and 2016 Closures were caused by the Maine DMR’s foreseeable reaction to a public

  health issue caused by Mallinckrodt with his argument that “[p]rior to the two

  closures of the fishing grounds by the [Maine] DMR, the mercury contamination in

  the Penobscot estuary did not affect [Mr. Wyman’s] business in any way.” Pls.’ Reply

  at 9 (alteration in original) (quoting PSMF ¶ 89). Mr. Wyman, in other words, is



                                             104
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 105 of 109                    PageID #: 2533



  asserting that were it not for the closures, he would still be fishing in the closed

  locations and would have no problem selling his lobsters and crabs. 143                     This is

  different from the cases Mr. Wyman raised in his motion. See Pls.’ Mot. at 24. In

  Burgess v. M/V Tamano, the fishermen and clammers bringing claims were alleging

  that it was the pollution of the water itself that was the source of their injury. 370 F.

  Supp. 247, 250 (D. Me. 1973). Similarly, in Curd v. Mosaic Fertilizer, LLC, the injury

  plaintiffs were alleging was loss of marine life as a result of pollution. 39 So. 3d 1216,

  1218 (Fla. 2010) (“The fishermen claim that the spilled pollutants resulted in a loss

  of underwater plant life, fish, bait fish, crabs, and other marine life”). It is not clear

  that consequences flowing from discretionary decisions of government agencies are

  the type of harm contemplated by the torts of nuisance and strict liability, and

  Mallinckrodt and U.S. Surgical raised two cases suggesting that they are not. See

  Defs.’ Opp’n at 33-34 (citing Benefiel v. Exxon Corp., 959 F.2d 805, 807-08 (9th Cir.

  1992); Native Vill. of Kivalina v. ExxonMobil Corp., 663 F. Supp. 2d 863, 881-82 (N.D.

  Cal. 2009)).

         Mr. Wyman states that “[t]he only argument available to Mallinckrodt [and

  U.S. Surgical] in the circumstances of this case is to claim that the chain of causation,

  with its known foreseeable consequences, was broken because the decision by [the

  Maine] DMR to issue the closures was the result of an arbitrary and capricious

  administrative action . . ..” Pls.’ Mot. at 41. Mr. Wyman cites no caselaw for this

  proposition, and the Court does not view non-movants Mallinckrodt and U.S.



  143   Mr. Wyman reiterated this position at oral argument. See Oral Arg. Tr. at 65:07-19.

                                                105
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 106 of 109                      PageID #: 2534



  Surgical’s burden as being so high. Rather, in the Court’s view, it is enough for them

  to show on this motion for summary judgment that a factfinder could plausibly find

  that the Maine DMR’s closures were not a reasonably foreseeable result of

  Mallinckrodt’s Predecessor’s activities. 144

         Mallinckrodt and U.S. Surgical have made such a showing. They have put

  forward evidence that the Maine CDC and Amec do not believe that lobsters from the

  Closure Area present an actual health concern. Defs.’ Opp’n at 34-35. They have also

  established a genuine dispute as to whether the Maine DMR’s decision regarding the

  closures was in fact a reaction to public health by raising a number of different factors

  considered by the agency, such as the perception of the Maine lobster brand. Id. at

  35. Furthermore, over thirty years passed between Mallinckrodt’s Predecessor’s last

  discharge and Maine DMR’s 2014 Closure. Id. at 34. Whatever Mr. Wyman thinks

  of the merits of this argument, a reasonable factfinder could find, on this record and

  taking all inferences in favor of the non-movants, that the Maine DMR’s closure

  decisions constitute an intervening cause and break the chain of causation between

  the contamination of the Penobscot River estuary and Mr. Wyman’s harm.

         Because a genuine dispute exists as to whether Mr. Wyman has established

  proximate causation between the mercury contamination and his injury, Mr. Wyman

  is not entitled to summary judgment on his public nuisance or strict liability claims.


  144    At oral argument, Mr. Wyman acknowledged that “reasonably foreseeable” was the proper
  standard but seemed to argue that any discretionary action taken by the Maine DMR in relation to
  the mercury contamination that was not arbitrary and capricious should be considered foreseeable.
  Oral Arg. Tr. at 65:25-66:23. If that is indeed Mr. Wyman’s position, the Court views it as overly
  broad. Discretionary actions are, by their nature, discretionary. Whether an agency has authority to
  impose, or acted properly in imposing, a regulation is separate from whether that regulation is
  reasonably foreseeable.

                                                 106
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 107 of 109           PageID #: 2535



        C.     Special Damages

        Mr. Wyman argues that he has suffered special damages because “the two

  closures by [the Maine] DMR prevented [him] from harvesting lobsters and crabs in

  areas that had been highly productive for him without much competition and where

  he had fined tuned his knowledge of where to place his traps and also subjected [him]

  to serious noneconomic damages.” Pls.’ Mot. at 39. He states, without citing caselaw,

  that “[t]hese are precisely the kind of special injuries that grant Plaintiffs standing

  to bring common law public nuisance claims.” Id. Mallinckrodt and U.S. Surgical

  argue that “[t]here is no competent evidence of an injury to any property right of” Mr.

  Wyman and that, “[a]s Mr. Wyman himself stated, expert discovery is needed on” the

  issue of whether his relative lobster landings have decreased since the 2014 Closure.

  Defs.’ Opp’n at 39. They state that Mr. Wyman’s “‘subjective impressions’ of his loss

  [are] insufficient to establish a special injury.” Id. (quoting Darney v. Dragon Prods.

  Co., 771 F. Supp. 2d 91, 115 (D. Me. 2011)). Additionally, they argue that “there are

  numerous factors that could have caused a drop in Mr. Wyman’s lobster landings in

  the last several years, perhaps most notably his change of home zones in 2014” and

  that “[w]hether the closure itself caused [Mr. Wyman’s] special harm is not

  established on this record.” Id.

        Taking all inferences in favor of the non-movants, there is a genuine dispute

  over whether the state-imposed restriction on where Mr. Wyman may fish, without a

  firm showing of resultant economic loss, constitutes special damages. At trial, Mr.

  Wyman will be required to adduce evidence that moving his fishing grounds has



                                           107
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 108 of 109             PageID #: 2536



  actually caused damages to him beyond the speculative. Said another way, in the

  context of a motion for summary judgment, where the Court is required to view

  contested issues in the light most favorable to the non-movants, the record does not

  allow a ruling that there is no genuine issue of material fact on the question of special

  harm.

          D.    Strict Liability

          While Mr. Wyman’s failure to establish a lack of a genuine dispute as to

  proximate cause and special damages means that he is not entitled to summary

  judgment on his tort claims, the Court writes briefly on the issue of the retroactivity

  of Mr. Wyman’s statutory strict liability claim. Mallinckrodt and U.S. Surgical assert

  that the Maine Supreme Judicial Court has a presumption against the retroactive

  applicability of statutes, Defs.’ Opp’n at 47 (quoting Terry v. St. Regis Paper Co., 459

  A.2d 1106, 1109 (Me. 1983)), and that “the statute relied on [by Mr. Wyman] became

  effective in September 1981, and there is no indication that the Legislature intended

  38 M.R.S. § 1319-(U)(5) to have retroactive application.” Id.

          In response, Mr. Wyman writes that “[t]he Maine Law Court has held that a

  wrongdoer may be held liable under a strict liability statute where the conduct

  occurred before the statute was enacted but the harm giving rise to the accrual of a

  cause of action occurred after the enactment.” Pls.’ Reply at 28-29 (citing Bernier,

  516 A.2d 534). Bernier is inapplicable. “The Maine Law Court has declined to extend

  the holding in Bernier beyond the asbestos realm.” Descoteau v. Analogic Corp., 696

  F. Supp. 2d 138, 141 (D. Me. 2010). If Mr. Wyman is to argue that 38 M.R.S. § 1319-



                                            108
Case 1:18-cv-00095-JAW Document 96 Filed 04/21/20 Page 109 of 109                    PageID #: 2537



  U(5) may properly be applied retroactively, he will have to marshal additional

  arguments that do not rely solely on Bernier.

         Beyond his reliance on Bernier, Mr. Wyman writes that “[t]he civil liability

  section of the statute was enacted in 1980” and “Mallinckrodt[‘s Predecessor] owned

  and operated the Orrington [Plant] at that time and was still discharging mercury

  for another 2 years with resulting contamination that could not be distinguished from

  prior discharges in larger amounts.” Pls.’ Reply at 28. Whether the contamination

  during particular periods can be disaggregated is an open question of fact, and

  Mallinckrodt and U.S. Surgical will be entitled to bring evidence of disaggregation to

  a jury.

  VI.    CONCLUSION

         The Court DENIES Kenneth F. Wyman, Jr. and F/V Megan K II LLC’s Motion

  for Partial Summary Judgment on Liability and Causation for Counts I-II and III-IV

  (ECF No. 52). 145

         SO ORDERED.

                                               /s/ John A. Woodcock, Jr.
                                               JOHN A. WOODCOCK, JR.
                                               UNITED STATES DISTRICT JUDGE

  Dated this 21st day of April, 2020




  145     In light of the Court’s order denying Mr. Wyman’s Motion for Partial Summary Judgment, the
  Court DISMISSES as moot Mallinckrodt and U.S. Surgical’s Rule 56(d) Motion to Deny or Defer
  Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 63).

                                                109
